Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 1 of 107 Page ID
                                    #:810




                                                    Exhibit A Pt. 3
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  2 of 107
                                                                        1 of 25
                                                                             Page ID
                                     #:811
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  3 of 107
                                                                        2 of 25
                                                                             Page ID
                                     #:812
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  4 of 107
                                                                        3 of 25
                                                                             Page ID
                                     #:813
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  5 of 107
                                                                        4 of 25
                                                                             Page ID
                                     #:814
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  6 of 107
                                                                        5 of 25
                                                                             Page ID
                                     #:815




                       EXHIBIT A
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                 Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  7 of 107
                                                                        6 of 25
                                                                             Page ID
                                     #:816
                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

                                                     x
 DEIRDRE MACNAMARA, et al., individually                 ECF Case
 and on behalf of all others similarly situated,     x
                                                         No. 04 Civ. 9216 (RJS) (JCF)
                            Plaintiffs,              x

        -against-                                    x

 THE CITY OF NEW YORK, a municipal entity, x
 et al.,
                                           x

             NOTICE TO CLASS MEMBERS OF PROPOSED SETTLEMENT
                IN CLASS ACTION LAWSUIT INVOLVING THE 2004
                     REPUBLICAN NATIONAL CONVENTION

 This is to inform you of a hearing about an agreement to settle a class action relating to
 demonstrators who were arrested between August 27, 2004 and September 2, 2004 in New York
 City during the 2004 Republican National Convention (“RNC”). The date and location of the
 hearing are noted below.

 Background Information

 This case was brought by a group of 24 individuals who were arrested by the New York City
 Police Department (“NYPD”) in connection with a series of protests held during the 2004
 Republican National Convention. Specifically, Plaintiffs contend that the NYPD subjected them
 to indiscriminate mass arrests without individualized probable cause, unreasonably prolonged
 detention, and cruel and inhumane conditions of confinement. The class seeks monetary damages
 for the violation of its constitutional rights. Defendants deny any and all liability arising out of
 Plaintiffs’ allegations.

 In an Opinion and Order dated May 19, 2011, the Court granted Plaintiffs’ motion for class
 certification pursuant to Rule 23(a) and Rule 23(b)(3) of the Federal Rules of Civil Procedure as
 to the following classes: 1) Mass Arrest Subclasses Two, Four, Five, Six, Seven and Eight,
 comprising all RNC arrestees from the foregoing Subclass locations; 2) The Excessive Detention
 Class, comprising all RNC arrestees who were processed pursuant to the New York City Police
 Department’s (“NYPD”) Mass Arrest Processing Plan (“MAPP”), detained at Pier 57, and
 charged only with violations; and 3) The Conditions of Confinement Class, comprising all RNC
 arrestees who were handcuffed with plastic flex cuffs and detained at Pier 57. At the same time,
 the Court appointed the 24 individually named Plaintiffs in the certified classes and subclasses as
 Class Representatives in this case and further appointed Beldock Levine & Hoffman LLP,
 99 Park Avenue, 16th Floor, New York, New York 10016, (212) 490-0400 as counsel for the
 class members and Class Representatives (“Class Counsel”).

 The parties, however, engaged in extensive settlement discussions under the supervision of a
 U.S. Magistrate Judge in an effort to settle this lawsuit for a fair amount and spare all parties
 protracted and uncertain litigation.



                                                                                             NYTNOT1
Case Case
       2:16-cv-00237-JAK-GJS
            1:04-cv-09216-RJS-JCF    Document
                                            Document
                                                114-4541-2
                                                       Filed 11/05/18
                                                             Filed 07/10/14
                                                                        Page Page
                                                                              8 of 107
                                                                                    7 of 25
                                                                                         Page ID
                                                #:817
 If you are a member of any of the below classes or subclasses, you have three options: (1) you
 can accept the settlement and receive money under the settlement; (2) you can request exclusion,
 or opt-out, from the settlement in which case you will not receive any payment under this
 settlement; and (3) you may object to the settlement. The procedures for requesting exclusion
 and objecting are set forth in this notice.

 The Mass Arrest Subclasses certified by this Court on May 19, 2011, include all persons arrested
 in New York City at the following locations on the dates specified below:

        a.      Mass Arrest Subclass Two: August 27, 2004, on 37th Street between
                Tenth Avenue and Dyer Avenue, between 8:00 p.m. and 11:00 p.m.

        b.      Mass Arrest Subclass Four: August 29, 2004, on 37th Street between
                Seventh Avenue and Broadway, between 12:00 p.m. and 3:00 p.m.

        c.      Mass Arrest Subclass Five: August 31, 2004, on Fulton Street between
                Church Street and Broadway, between 4:00 p.m. and 7:00 p.m.

        d.      Mass Arrest Subclass Six: August 31, 2004, on 16th Street between
                Union Square East and Irving Place, between 7:00 p.m. and 10:00 p.m.

        e.      Mass Arrest Subclass Seven: August 31, 2004, on 17th Street between
                Fifth Avenue and Broadway, between 8:00 p.m. and 10:00 p.m.

        f.      Mass Arrest Subclass Eight: August 31, 2004, on 35th Street between
                Fifth and Sixth Avenue, between 7:00 p.m. and 10:00 p.m.

 The Excessive Detention Class is defined as comprising all RNC arrestees who were processed
 pursuant to the New York City Police Department’s (“NYPD”) Mass Arrest Processing Plan
 (“MAPP”), detained at Pier 57, and charged only with violations. Those members of the
 Excessive Detention Class who were not arrested at one of the six identified mass arrest
 locations above have no false arrest claim.

 The Conditions of Confinement Class is defined as comprising all RNC arrestees who were
 handcuffed with plastic flex cuffs and detained at Pier 57. As with those individuals who are
 members of the Excessive Detention Class, those individuals who are members of the Conditions
 of Confinement Class who were not arrested at one of the six identified mass arrest locations
 above have no false arrest claim.

 The City of New York defends the lawsuit and denies any and all liability arising out of
 Plaintiffs’ allegations.

 The Settlement

 The settlement of the lawsuit provides for compensation to the 24 individual Class
 Representatives and to non-representative class members in amounts depending on whether a
 class member was arrested at one of the six certified mass arrest subclass locations.

 Class members who were arrested at one of the certified mass arrest subclasses identified above
 who timely file a complete and executed Acceptance Form shall receive a payment of $5,000,
 exclusive of attorneys’ fees and costs and expenses in full satisfaction of all claims arising from
 their arrests and detentions during the RNC. Payments to those individuals who were arrested at
 one of the six mass arrest subclasses identified above shall be made within a reasonable time
                                                -2-
Case Case
      2:16-cv-00237-JAK-GJS
            1:04-cv-09216-RJS-JCF   Document
                                           Document
                                                 114-4541-2
                                                          Filed 11/05/18
                                                                Filed 07/10/14
                                                                           Page Page
                                                                                9 of 107
                                                                                      8 of 25
                                                                                           Page ID
                                                 #:818
 after approval of the settlement by the Court. Payments to individuals who are members of the
 mass arrest subclasses shall not exceed $2,960,000. All unclaimed funds allocated as payment to
 the mass arrest subclasses shall revert to the City of New York.

 Class members who are members of the Excessive Detention and Conditions of Confinement
 classes who timely file a complete and executed Acceptance Form shall receive a payment of
 $1,000, exclusive of attorneys’ fees and costs and expenses in full satisfaction of all claims
 arising from their arrests and detentions during the RNC. Payments to those individuals who are
 members of the Excessive Detention and Conditions of Confinement classes shall be made
 within a reasonable time after approval of the settlement by the Court. Payments to individuals
 who are members of the Excessive Detention and Conditions of Confinement classes shall not
 exceed $573,000. All unclaimed funds allocated as payment to the Excessive Detention and
 Conditions of Confinement classes shall revert to the City of New York.

 In recognition of the risk incurred by the 24 Class Representatives in assisting the prosecution of
 the litigation and in bringing to bear added value, and the other burdens sustained by a
 representative in lending himself or herself to the prosecution of the claim, Class Representatives
 who timely file a complete and executed Acceptance Form shall receive a payment of
 $19,458.33, exclusive of attorneys’ fees and costs, in full satisfaction of all claims arising from
 their arrests and detentions during the RNC. Said payments to Class Representatives shall be
 made within a reasonable time after approval of the settlement by the Court. Payments to the
 Class Representatives shall not exceed $467,000. All unclaimed funds allocated as payment to
 the Class Representatives shall revert to the City of New York.

 In addition to the amounts paid to class members and Class Representatives, the City of
 New York has agreed to pay Class Counsel attorneys’ fees, costs and expenses in the amount of
 $2,600,000 in consideration for their work on this case and the cases of Brian Portera v. City of
 New York, et al., 05 Civ. 9985 (RJS) (JCF) and Jessica Rechtschaffer v. City of New York, et al.,
 05 Civ. 9930 (RJS) (JCF). The attorneys’ fees, costs and expenses will be paid separate and
 apart from the money available to class members. In other words, no class member shall be
 denied payment or receive a reduced payment as a result of the amount paid to Class Counsel.

 Your Options

 You may qualify as a class member and be eligible for inclusion in the settlement. If you do,
 you have three options:

        1.      Accept the settlement and receive the settlement amount by completing and
                returning the enclosed ACCEPTANCE form postmarked by June 23, 2014;

        2.      Exclude yourself from the settlement by completing and sending the enclosed
                OPT-OUT form postmarked by June 23, 2014;

        3.      Object to the settlement. If you object you must file a written objection with the
                Court and give notice to the attorneys for the class by hand, overnight mail, or by
                certified mail, return receipt requested postmarked by June 23, 2014.

 If you file a written objection to the settlement in the manner set forth above, and the Court
 approves the settlement anyway, you will still have the option of either accepting the settlement
 or opting out.

 If you opt-out of the settlement, you will not receive any payment under this settlement.

                                                -3-
Case 2:16-cv-00237-JAK-GJS
     Case 1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4 541-2
                                            Filed 11/05/18
                                                   Filed 07/10/14
                                                             Page 10
                                                                  Page
                                                                     of 107
                                                                        9 of 25
                                                                              Page ID
                                     #:819
 Release of Claims

 If the settlement receives final court approval and you are a member of the class, and do not
 opt-out, you will be bound by the settlement and will release all claims, known or unknown,
 against each of the defendants.

 Settlement Hearing

 United States District Judge Richard J. Sullivan will hold a hearing on July 11, 2014 at
 10:00 a.m. in Courtroom 905 of the United States District Court for the Southern District of New
 York, Thurgood Marshall Courthouse, 40 Foley Square, New York, New York 10007 to
 consider whether to grant final approval to this proposed settlement and to consider the
 objections of any class member to the settlement. The proposed settlement, if approved by the
 Court, will be binding on all class members.

 If you chose to accept the settlement, you must complete and send in the enclosed Acceptance
 Form postmarked no later than June 23, 2014. If you chose to exclude yourself from the
 settlement, you must complete and send in the enclosed Request for Exclusion “Opt-Out” From
 Settlement Form postmarked no later than June 23, 2014. If you chose to object to the
 settlement, you must file by mailing or delivering a written objection to the Clerk of the Court,
 United States District Court for the Southern District of New York, 500 Pearl Street, New York,
 New York 10007 and give notice to Class Counsel by hand, overnight mail, or certified mail
 return receipt requested. All such objections must be postmarked or filed in person no later than
 June 23, 2014. Any class member who fails to object in the manner specified shall not be
 entitled to contest the final approval of the proposed settlement and the judgment entered
 thereon, and shall be deemed to have waived such objection and shall be foreclosed from raising
 any such objection.

 Although you do not have to do so, any class member may also appear at the hearing either in
 person or through an attorney of his or her choice and at his or her own expense. If you intend to
 appear at the hearing, you or your attorney must notify class counsel within 14 days of the
 settlement hearing date.

 More Information

 If you have questions or would like more information concerning the lawsuit or the settlement of
 the lawsuit, you may write to Jonathan C. Moore, Esq., Beldock Levine & Hoffman LLP,
 99 Park Avenue, 16th Floor, New York, New York 10016, or contact the Settlement
 Administrator at 1-866-247-3994. You may also review the pleadings and other papers filed in
 this case during regular business hours at the Office of the Clerk of the Court for the United
 States District Court for the Southern District of New York, 500 Pearl Street, New York,
 New York 10007.


 Dated:         May 19, 2014
                New York, New York

 Notice Approved by the Honorable Richard J. Sullivan
 United States District Judge
 Southern District of New York



                                                -4-
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  11 of 10
                                                                        107of 25
                                                                              Page ID
                                     #:820




                        EXHIBIT B
        Case Case
             2:16-cv-00237-JAK-GJS
                  1:04-cv-09216-RJS-JCF Document
                                            Document
                                                 114-4541-2
                                                        Filed 11/05/18
                                                              Filed 07/10/14
                                                                         Page Page
                                                                              12 of 11
                                                                                    107of 25
                                                                                          Page ID
         MacNamara v. The City of New York       #:821
          Settlement Administrator
          P.O. Box 43034
          Providence, RI 02940-3034

          NYT

          «Barcode»
          Claim #: NYT-«ClaimID» «MailRec»
          «First1» «Last1»
          «co»
          «Addr1» «Addr2»
          «City», «ST» «Zip»
          «Country»


                                              ACCEPTANCE FORM

                              Deirdre MacNamara, et al., v. The City of New York, et al.
                                       Docket No. 04 Civ. 9216 (RJS) (JCF)

Complete all information requested below, sign and date, and return this form postmarked no later than June 23, 2014.
A FULLY COMPLETED AND EXECUTED FORM MUST BE SUBMITTED IN ORDER TO BE
CONSIDERED FOR ANY PAYMENT.

Name:

Social Security Number : ______ ______ ______ - - ______ ______ - - ______ ______ ______ ______

Date of Birth (dd/mm/yy): ______ ______ / ______ ______ / ______ ______

Street Address:

City:                                                              State:              Zip Code:

I certify that the information on this claim is true and correct to the best of my knowledge, and that this is the
only claim form that I have submitted. I accept this payment as my settlement of the matter,
Deirdre MacNamara, et al., v. The City of New York, et al.



Date (dd/mm/yyyy)                                      Signature

Mail this form to:

                                        MacNamara v. The City of New York
                                            Settlement Administrator
                                                  P.O. Box 43034
                                           Providence, RI 02940-3034


     *NYT«ClaimID»*                                                                          NYTACC1
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  13 of 12
                                                                        107of 25
                                                                              Page ID
                                     #:822




                        EXHIBIT C
       Case Case
            2:16-cv-00237-JAK-GJS
                 1:04-cv-09216-RJS-JCF
                                   Document
                                       Document
                                            114-4541-2
                                                   Filed 11/05/18
                                                         Filed 07/10/14
                                                                    Page Page
                                                                         14 of 13
                                                                               107of 25
                                                                                     Page ID
                                            #:823

                                                                                          «ClaimID» «MailRec»

                 REQUEST FOR EXCLUSION “OPT-OUT” FROM THE SETTLEMENT


                          Deirdre MacNamara, et al., v. The City of New York, et al.
                                   Docket No. 04 Civ. 9216 (RJS) (JCF)


Complete and return this form postmarked no later than June 23, 2014 to opt-out of the settlement in Deirdre
MacNamara, et al., v. The City of New York, et al., Docket No. 04 Civ. 9216 (RJS) (JCF).




Name


Street Address




City                                                                    State              Zip Code




I certify that I have listed my full name and current address, and that I am aware that I will not be entitled
to any payment.




Date (dd/mm/yyyy)                                   Signature



Mail this form to:

                                     MacNamara v. The City of New York
                                         Settlement Administrator
                                               P.O. Box 43034
                                        Providence, RI 02940-3034




                                                                                             NYTRFE1
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  15 of 14
                                                                        107of 25
                                                                              Page ID
                                     #:824




                        EXHIBIT D
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  16 of 15
                                                                        107of 25
                                                                              Page ID
                                     #:825


KCC Class Action Services
MacNamara v City of New York
List of Individuals who Requested Exclusion, sorted alphabetically

           Count:                 2

           Control # Last    First
           100003001 ADAMS   INDIA
           100110901 BRENTON DAVID
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  17 of 16
                                                                        107of 25
                                                                              Page ID
                                     #:826
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  18 of 17
                                                                        107of 25
                                                                              Page ID
                                     #:827
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  19 of 18
                                                                        107of 25
                                                                              Page ID
                                     #:828
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  20 of 19
                                                                        107of 25
                                                                              Page ID
                                     #:829
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  21 of 20
                                                                        107of 25
                                                                              Page ID
                                     #:830




                        EXHIBIT E
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  22 of 21
                                                                        107of 25
                                                                              Page ID
                                     #:831
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  23 of 22
                                                                        107of 25
                                                                              Page ID
                                     #:832
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  24 of 23
                                                                        107of 25
                                                                              Page ID
                                     #:833
Case Case
     2:16-cv-00237-JAK-GJS
          1:04-cv-09216-RJS-JCF
                            Document
                                Document
                                     114-4541-2
                                            Filed 11/05/18
                                                  Filed 07/10/14
                                                             Page Page
                                                                  25 of 24
                                                                        107of 25
                                                                              Page ID
                                     #:834




                        EXHIBIT F
         Case Case
              2:16-cv-00237-JAK-GJS
                   1:04-cv-09216-RJS-JCF
                                     Document
                                         Document
                                              114-4541-2
                                                     Filed 11/05/18
                                                           Filed 07/10/14
                                                                      Page Page
                                                                           26 of 25
                                                                                 107of 25
                                                                                       Page ID
                                              #:835


KCC Class Action Services
MacNamara v City of New York
List of Individuals who Submitted an Acceptance Form and were not part of the Original Class List, sorted alphabetically

        Count:       3

        Control #    Last          First       Timeliness
        900010901    KULKARNI      KAVITA      Late
        900009701    PAYNE         EVAN        Timely
        900008301    WEIDMAN       DYLAN       Late
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 27 of 107 Page ID
                                    #:836




    1   Barrett S. Litt, SBN 45527
        Email: blitt@kmbllaw.com
    2   KAYE, MCLANE, BEDNARSKI & LITT
    3   975 East Green Street
        Pasadena, California 91106
    4   Telephone: (626) 844-7660
        Facsimile: (626) 844-7670
    5
    6   Carol A. Sobel, SBN 84483
        Email: carolsobel@aol.com
    7   LAW OFFICE OF CAROL A. SOBEL
    8   3110 Main Street, Suite 210
        Santa Monica, California 90405
    9   Telephone: (310) 393-3055
        Facsimile: (310) 451-3858
  10
  11    ADDITIONAL COUNSEL LISTED
        ON NEXT PAGE
  12    Attorneys for Plaintiffs
  13
                                UNITED STATES DISTRICT COURT
  14                           CENTRAL DISTRICT OF CALIFORNIA
  15
  16    CHARMAINE CHUA, ET AL.             CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                           [HON. JOHN A. KRONSTADT]
  17             PLAINTIFFS,
  18                                       NOTICE OF MOTION AND MOTION
                                           FOR LEAVE TO PRESENT
                                  VS.
  19                                       CLASSWIDE GENERAL DAMAGES
                                           MEMORANDUM OF LAW;
  20    CITY OF LOS ANGELES, ET AL.,       DECLARATIONS; EXHIBITS.
  21
                 DEFENDANTS.               HEARING DATE: JANUARY 14, 2019
  22                                       HEARING TIME: 8:30 A.M.
                                           COURTROOM:    10B
  23
  24                                       TRIAL DATE: _   MARCH 19, 2019__
                                           TIME:           9:00 A.M.
  25                                       ACTION FILED:   JAN. 13, 2016
  26
  27
  28
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 28 of 107 Page ID
                                    #:837




    1   ADDITIONAL PLAINTIFFS’ COUNSEL
    2
        Paul Hoffman, SBN 71244
    3   Email. hoffpaul@aol.com
    4   Catherine Sweetser. SBN271142
        Email. catherine.sdshhh@gmail.com
    5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
    6   732 Ocean Front Walk
        Venice, California 90291
    7   Tel. (310) 396-0731
    8   Fax. (310) 399-7040
    9
        Colleen M. Flynn, SBN 234281
  10    Email. cflynnlaw@yahoo.com
        LAW OFFICE OF COLLEEN FLYNN
  11
        3435 Wilshire Boulevard, Suite 2910
  12    Los Angeles, California 9001 0
  13    Tel. 213 252-9444
        Fax. 213 252-0091
  14
  15    Matthew Strugar, SBN 232951
        Email. matthewstrugar@gmail.com
  16    LAW OFFICE OF MATTHEW STRUGAR
  17    2108 Cove Avenue
        Los Angeles, California 90039
  18    Tel: 323 696-2299
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 29 of 107 Page ID
                                    #:838




    1   TO DEFENDANTS AND TO THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that, on January 19, 2019, at 8:30 a.m., in
    3   Courtroom 10B of the United States District Court for the Central District of
    4   California, 350 West First Street, Los Angeles, California 90012, Plaintiffs will, and
    5   hereby do, move the Court for leave to present claims of alleged general damages on
    6   a classwide basis at trial of the corresponding claims for liability.
    7         In connection with this motion, and the Court’s September 24, 2018
    8   Scheduling Order, Plaintiffs also submit a trial plan for general damages and for
    9   statutory damages under Civil Code §52.1.
  10          Plaintiffs met and conferred with Defendants regarding this motion on October
  11    3, 2018. The parties were unable to agree on classwide treatment of general damages
  12    or on how statutory damages would be handled.
  13
  14    DATED: November 5, 2018              Respectfully Submitted,
  15
                                             KAYE, MCLANE, BEDNARSKI & LITT
  16                                         LAW OFFICES OF CAROL SOBEL
  17                                         SCHOENBRON, DESIMONE, ET AL.
                                             LAW OFFICE OF COLLEEN FLYNN
  18                                         LAW OFFICE OF MATTHEW STUGAR
  19
                                             By:__/s/ Barrett S. Litt__________
  20                                                 Barrett S. Litt
  21
                                             By:__/s/ Carol A. Sobel__________
  22
                                                      Carol A. Sobel
  23                                         Attorneys for Plaintiffs
  24
  25
  26
  27
  28
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 30 of 107 Page ID
                                    #:839


    1                                                        TABLE OF CONTENTS
    2
         
    3
            I.     INTRODUCTION ......................................................................................... 1 
    4
    5       II.    GENERAL NON-INDIVIDUALIZED DAMAGES ARE AVAILABLE IN

    6              CIVIL RIGHTS CASES, INCLUDING CLASS ACTIONS, LIKE THIS.

    7              ......................................................................................................................... 2 

    8       III.  THE PROCEDURE COURTS HAVE USED FOR PRESENTATION OF
    9              CLASSWIDE GENERAL DAMAGES AND ITS APPLICATION TO
  10               GENERAL DAMAGES AND LIABILITY IN THIS CASE. ................. 10 
  11                A.  THE APPROACH TAKEN IN OTHER CLASS ACTIONS CERTIFYING CLASSWIDE
  12                    GENERAL DAMAGES. ............................................................................... 10 
  13                B.  PLAINTIFFS’ PROPOSED TRIAL PLAN FOR CLASSWIDE GENERAL
  14                    DAMAGES……………. ........................................................................... 13 
  15        IV.  LIABILITY AND STATUTORY DAMAGES TRIAL PLAN. .............. 16 
  16                A.  TRIAL PLAN FOR 6TH AND HOPE ARRESTS. ............................................. 16 
  17
                    B.  TRIAL PLAN FOR FAILURE TO PROVIDE TIMELY OR RELEASES. ........... 18 
  18
                    C.  TRIAL PLAN FOR STATUTORY DAMAGES UNDER §52.1 REQUIRES JURY
  19
                        INSTRUCTIONS AND QUESTIONS POSED IN THE VERDICT FORM………19 
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                i
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 31 of 107 Page ID
                                    #:840


    1                                        TABLE OF AUTHORITIES
    2                                                   Federal Cases
    3
        Aichele v. City of Los Angeles
    4      314 F.R.D. 478 (C.D. Cal. 2013 ..................................................................... 2, 10
    5
        Amador v. Baca
    6     299 F.R.D. 618 (C.D. Cal. 2014) ..................................................................... 8, 9
    7   Augustin v. Jablonsky
    8     819 F. Supp. 2d 153 (E.D.N.Y. 2011) .......................................................... 11, 12
    9   Barnes v. Dist. Of Columbia
  10      278 F.R.D. 14 (D.D.C. 2011) ...................................................................... passim
  11    Betances v. Fischer
  12       304 F.R.D. 416 (S.D.N.Y. 2015) ............................................................ 2, 5, 7, 11

  13    Carnegie v. Household Intern., Inc.
          376 F.3d 656 (7th Cir. 2004) ........................................................................ 15, 16
  14
  15    Cuviello v. City of Oakland
          No. C 06-5517 MHP, 2010 WL 3063199 (N.D. Cal. Aug. 3, 2010),
  16      aff’d in part, 434 F. App’x 615 (9th Cir. 2011) ................................................. 19
  17
        D.C. by & through Garter v. Cty. of San Diego
  18      2017 WL 5177028 (S.D. Cal. Nov. 7, 2017) ................................................... 8, 9
  19    Dellums v. Powell
  20      566 F.2d 167 (D.C.Cir.1977) ................................................................. 10, 11, 12
  21    Kerman v. City of New York
  22      374 F.3d 93 (2d Cir. 2004) .......................................................................... passim
  23    Lambert v. Nutraceutical Corp.
  24      870 F.3d 1170 (9th Cir. 2017) ............................................................................ 10

  25    Memphis Community School District v. Stachura
          477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249 (1986) .............................. 7, 9, 11
  26
  27    Raysor v. Port Authority of New York and New Jersey
          768 F.2d 34 (2nd Cir. 1985) ................................................................................. 3
  28
                                                                    ii
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 32 of 107 Page ID
                                    #:841


    1   Rodriguez v. City of Los Angeles
    2     2014 WL 12515334 (C.D. Cal. Nov. 21, 2014)……………………………..7, 9

    3   Rodriguez v. City of Los Angeles
          No. CV111135DMGJEMX, 2015 WL 13308598 (C.D. Cal. Aug. 11,
    4
          2015) ..................................................................................................................... 8
    5
        Roy v. Cty. of Los Angeles
    6     No. CV1209012ABFFMX, 2018 WL 3436887 (C.D. Cal. July 11,
    7     2018) ................................................................................................................... 10
    8   Schulz v. Lamb
    9      591 F.2d 1268 (9th Cir. 1978) .............................................................................. 5

  10                                                            State Cases
  11    Angelucci v. Century Supper Club
  12      41 Cal. 4th 160, 158 P.3d 718 (2007) ................................................................ 19
  13    Koire v. Metro Car Wash
  14      (1985) 40 Cal.3d 24, 219 Cal.Rptr. 133, 707 P.2d 195 ...................................... 19

  15                                                          State Statutes
  16    Cal. Civ.Code § 52(h) .............................................................................................. 19
  17
        Cal. Civil Code § 52(a) ............................................................................................ 19
  18
        Cal. Civil Code § 52.1 ....................................................................................... 19, 20
  19
  20    California Penal Code § 853.6 ................................................................................. 18

  21                                                 Constitutional Provisions
  22    First Amendment ....................................................................................................... 4
  23
                                                           Other Authorities
  24
        35 C.J.S. False Imprisonment § 83 ............................................................................ 5
  25
  26    McCormick, Handbook on the Law of Damages § 107 (1935) ................................ 4
  27    Prosser & Keeton § 11 .............................................................................................. 4
  28
                                                                            iii
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 33 of 107 Page ID
                                    #:842


    1   I.    INTRODUCTION
    2         In its September 24, 2018 Scheduling Order, this Court ordered that the parties
    3   meet and confer to attempt to reach agreement on the following issues in connection
    4   with this motion: (i) Plaintiffs’ request to present claims of alleged general damages
    5   on a classwide basis at the trial of the corresponding claims for liability; (ii) a
    6   proposed trial plan for the presentation of evidence by Plaintiffs on a classwide basis
    7   as to such alleged damages, and any responsive evidence by Defendants; and (iii) a
    8   proposed trial plan for the presentation of evidence by Plaintiffs on a classwide basis
    9   as to alleged liability and corresponding statutory damages, and any responsive
  10    evidence by Defendants.
  11          The parties were unable to agree, and so Plaintiffs present this Memorandum
  12    which incorporates Plaintiffs’ proposed trial plan for how damages would be tried.
  13    Regarding statutory damages, Plaintiffs have concluded that there is no separate
  14    evidence to be presented for statutory damages, and that issue is rather addressed by
  15    the combination of jury instructions and verdict form.
  16          As the Court is aware, this action is certified for claims of the unlawful
  17    detention and arrest of approximately 170 individuals engaged in demonstrations at
  18    or near the intersection of 6th and Hope Streets on November 26, 2014. The police
  19    herded Plaintiffs as they marched, finally trapping and surrounding them, preventing
  20    them from moving forward on the sidewalk. Plaintiffs allege that Defendants
  21    unlawfully kettled the demonstrators (preventing them from readily being able to
  22    disperse even if they could hear a dispersal order), and detained and arrested them
  23    without first issuing a lawful order to disperse (i.e., any order to disperse, to the
  24    extent one was given, was not audible to most people, and Defendants failed to
  25    ensure it was both heard and that members of the crowd knew what was expected of
  26    them). Plaintiffs also allege that Defendants unlawfully denied the class members
  27    release on their own recognizance (“OR release”) without an individual
  28    determination.

                                                1
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 34 of 107 Page ID
                                    #:843


    1         The Court has certified the following damages class: persons who were
    2   detained and arrested at 6th and Hope Streets on November 26, 2014, denied release
    3   on their own recognizance (“OR”) but never prosecuted. To clarify the latter
    4   component, Plaintiffs’ contention is that Plaintiffs were denied OR release for a
    5   period of time that was unjustified. They were eventually released OR but later than
    6   they should have been under any reasonable standards.
    7         This memorandum first addresses the propriety of the use of general damages
    8   generally and in class actions. It then addresses how, in the context of classwide
    9   damages, courts have handled the presentation of evidence, and proposes a trial plan
  10    for presentation of generally damages evidence in this case. (That discussion overlaps
  11    how classwide liability evidence would be presented, so the two are addressed
  12    together.) Finally, Plaintiffs proposes how statutory damages would be handled,
  13    which Plaintiffs believe is not an issue of evidentiary presentation but of jury
  14    instructions and the verdict form.
  15    II.   GENERAL NON-INDIVIDUALIZED DAMAGES ARE AVAILABLE IN
  16          CIVIL RIGHTS CASES, INCLUDING CLASS ACTIONS, LIKE THIS.

  17          Federal courts recognize that general damages are available in §1983 civil

  18    rights class actions, and several courts have certified general damages for class

  19    treatment. See Betances v. Fischer, 304 F.R.D. 416, 431-432 (S.D.N.Y. 2015) (in

  20    over-detention class action, general damages for false imprisonment did not turn on

  21    characteristics of individual class members and therefore could be calculated on a

  22    class-wide basis; explaining that the “the jury could determine the damages

  23    appropriate for each deprivation, based on the type of deprivation. For example, the

  24    jury could determine a particular amount of damages for each day of incarceration,”

  25    which could be multiplied by the number of days each class member was

  26    incarcerated); Aichele v. City of Los Angeles, 314 F.R.D. 478, 496 (C.D. Cal. 2013)

  27    (in §1983 over-detention class action, general damages available for emotional

  28    distress and loss of dignity); Barnes v. Dist. Of Columbia, 278 F.R.D. 14, 20 (D.D.C.

                                               2
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 35 of 107 Page ID
                                    #:844


    1   2011) (in class action strip search case, allowing class wide trial for general damages
    2   for “the injury to human dignity that is presumed when a person is strip searched” but
    3   not for special damages, and noting that proof would be limited “to the details of …
    4   class members' … strip searches”); Nassau County Strip Search Cases, 742 F.Supp.
    5   2d 304, 323 (E.D.N.Y. 2010) (in strip search class action, awarding general damages
    6   of $500 per search for affront to human dignity).
    7         The concept of general damages has been most discussed in the Second
    8   Circuit. It flows from the principle that, “where the jury has found a constitutional
    9   violation and there is no genuine dispute that the violation resulted in some injury to
  10    the plaintiff, the plaintiff is entitled to an award of compensatory damages as a matter
  11    of law.” Kerman v. City of New York, 374 F.3d 93, 124 (2d Cir. 2004). The
  12    underlying facts and conclusions in Kerman explain the distinction between general
  13    damages and emotional distress damages. The Second Circuit upheld a jury’s
  14    determination that no damages were awarded for “relatively minor physical injuries
  15    (pain from being transported with his hands cuffed under him and subsequent
  16    soreness in his back and neck) and emotional or psychological injuries” from his
  17    arrest. Kerman 374 F.3d at 123. However, “[i]n contrast,” where the jury found that
  18    the defendants used excessive force, and “since the jury's verdict that excessive force
  19    had been used plainly accepted the plaintiff's testimony that he had been beaten, we
  20    concluded that the plaintiff was entitled as a matter of law to some compensation.”
  21    Id. at 124. “Similarly, where the plaintiff was indisputably deprived of his liberty, and
  22    the conduct of the defendant responsible for the deprivation was found to be
  23    unlawful, we have held that the plaintiff is entitled to compensatory, not merely
  24    nominal, damages.” Id. (emphasis supplied).
  25          Thus, in Raysor v. Port Authority of New York and New Jersey, 768 F.2d 34,
  26    38–39 (2nd Cir. 1985), a $16 award “was inadequate to compensate the plaintiff
  27    for, inter alia, ‘the loss of time ... involved in a case of false arrest.’” Kerman 374
  28

                                                3
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 36 of 107 Page ID
                                    #:845


    1   F.3d at 125 (quoting Raysor). The Kermnan court discussed traditional tort principles
    2   and the distinction between general and special damages for false imprisonment:
    3         “[C]ompensatory damages that may be awarded for false imprisonment fall
    4         into two categories: general damages and special damages. See,
              e.g., McCormick, Handbook on the Law of Damages §107, at 375–77 (1935)
    5         (“McCormick on Damages ”). General damage is a “harm of a sort inseparable
    6         from [the unlawful] restraint.” Id. at 375. For “false imprisonment, upon
              pleading and proving merely the unlawful interference with his liberty, the
    7         plaintiff is entitled to ‘general’ damages for loss of time and humiliation or
    8         mental suffering.” Id.; see, e.g., Prosser & Keeton §11, at 48 (“The plaintiff is
              entitled to compensation for loss of time, for physical discomfort or
    9         inconvenience, and for any resulting physical illness or injury to health. Since
  10          the injury is in large part a mental one, the plaintiff is entitled to damages for
              mental suffering, humiliation, and the like.” (footnotes omitted)). Items of
  11
              “special damage” commonly include “physical discomfort, shock, or injury to
  12          health,” “loss of ... employment,” and “injury to the plaintiff's reputation or
              credit,” and must be specifically pleaded and proven. McCormick on
  13
              Damages at 376. In contrast, “ ‘[g]eneral’ damage ... need not be specifically
  14          proved-it may be inferred from the circumstances of the arrest or
  15          imprisonment” and “would include at least the value of the time lost by the
              plaintiff during the period of detention.” Id.
  16
                     “The damages recoverable for loss of liberty for the period spent in a
  17          wrongful confinement are separable from damages recoverable for such
  18          injuries as physical harm, embarrassment, or emotional suffering; even absent
              such other injuries, an award of several thousand dollars may be appropriate
  19          simply for several hours' loss of liberty.”
  20    Kerman, 374 F.3d at 125-26 (citing cases involving remittiturs to $7500 and $10,000
  21    for respectively three and five hours of detention) (emphasis supplied).

  22          In Hazle v. Crofoot, the Ninth Circuit addressed the question of damages in a

  23    case where the plaintiff sued his parole agent and other state officials for violating his

  24    First Amendment rights when they revoked his parole and sent him back to prison for

  25    refusing to participate in a religion-based drug treatment program. 727 F.3d 983 (9th

  26    Cir. 2013). The Court approvingly quoted Kerman for the proposition that “where the

  27    jury has found a constitutional violation and there is no genuine dispute that the

  28    violation resulted in some actual injury to plaintiff, the plaintiff is entitled to an

                                                 4
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 37 of 107 Page ID
                                    #:846


    1   award of compensatory damages as a matter of law” and that this rule regarding
    2   compensatory damages “applied with particular force to claims for loss of
    3   liberty.” Hazle at 993 (quoting Kerman at 124). The Hazle court noted that this
    4   holding was “consistent with decisions by other circuits rejecting awards of merely
    5   nominal damages for unlawful conduct resulting in the loss of liberty.” Id. See also
    6   Schulz v. Lamb, 591 F.2d 1268, 1272 (9th Cir. 1978) (“The award of token damages
    7   of only $1.00 was also in error. Arrest, handcuffing, transportation to jail, processing
    8   and incarceration for some four-and-one-half hours in a lockup call for some
    9   compensation for embarrassment, humiliation and inconvenience to a 27-year-old
  10    college graduate never before arrested, even if testimony as to long-lasting mental
  11    effects be entirely discounted.”).
  12          Corpus Juris Secondum summarizes the law on entitlement to damages for loss
  13    of freedom as follows:
  14          “a plaintiff … is entitled to compensatory damages for the loss of liberty,
  15          which is compensable as general damages in an unlawful imprisonment case,
              including compensation for the loss of time, sense of loss of freedom, which
  16          such a plaintiff is entitled to without the need for proof of amount. Such
  17          damages are separable from damages recoverable for such injuries as physical
              harm, embarrassment, or emotional suffering.”
  18
        35 C.J.S. False Imprisonment § 83.
  19
              Kerman and Hazle are not class actions, but the indication that a plaintiff who
  20
        has suffered a loss of liberty “is entitled to an award of compensatory damages as a
  21
        matter of law” (emphasis supplied) necessarily leads to the conclusion that classwide
  22
        general damages for the damages inherent in any loss of liberty are available. The
  23
        class actions that have allowed such damages have fallen into two general categories
  24
        – loss of liberty (generally some form of unlawful arrest or detention) and loss of
  25
        human dignity (used in strip search cases).
  26
              Betances v. Fischer, 304 F.R.D. 416, 431 (S.D.N.Y. 2015) was a class action
  27
        in which Plaintiffs sought class certification for a claim challenging the
  28

                                               5
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 38 of 107 Page ID
                                    #:847


    1   administrative imposition of post-release supervision (“PRS”) by the New York State
    2   Department of Correctional Services (“DOCS”). DOCS imposed PRS on convicted
    3   felons, either before or as they were released from prison; the Department of Parole
    4   (“DOP”) then enforced those terms. The Second Circuit had previously found the
    5   system unconstitutional, and Plaintiffs claimed that in the years following that
    6   decision, state officials subjected them to various unlawful conditions and custody by
    7   continuing to impose the terms of PRS that had been declared unlawful. In certifying
    8   a 23(b)(3) damages class, the Court summarized the availability of general damages
    9   as follows:
  10                 This case involves both general damages, which may be calculated on a
  11          class-wide basis, as well as special damages, which require individual
              determinations. The Second Circuit has discussed in detail the types of
  12          damages that may be awarded for the loss of liberty in the context of false
  13          imprisonment. The court noted that “[t]he damages recoverable for the loss of
              liberty for the period spent in a wrongful confinement are separable from
  14          damages recoverable for such injuries as physical harm, embarrassment, or
  15          emotional suffering....” General damages for the loss of liberty “‘need not be
              specifically proved—it may be inferred from the circumstances of the arrest or
  16          imprisonment’ and ‘would include at least the value of the time lost by the
  17          plaintiff during the period of detention.’” Thus, these damages do not turn on
              any individual characteristics of any class members.
  18
                     This logic was extended to the harm suffered by a class of plaintiffs
  19          subjected to strip searches. There, the court concluded that “it [could] not be
              disputed that the violation at issue—the strip search—resulted in some injury
  20
              to the class members.” The court therefore held that “[a]t the very least, class
  21          members are entitled to general damages.” Because the “class members were
  22          aggrieved by a single, admittedly unlawful policy and there is a strong
              commonality between the strip search violation and the harm[,] [t]here is no
  23          reason that a jury ... could not determine an amount of general damages
  24          awardable to each member of the class.”
                     Here, the injuries resulting from the defendants' enforcement of
  25          administratively-imposed PRS are not uniform—there are several distinct
  26          categories, all of which involve a loss of liberty. For those plaintiffs who were
              incarcerated based solely on a violation of administratively-imposed PRS, a
  27          jury may find that general damages for the loss of liberty inherent in false
  28          imprisonment are warranted, and may be calculated on a class-wide basis.

                                              6
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 39 of 107 Page ID
                                    #:848


    1          Presumed damages may also be calculated for less severe liberty restrictions
    2          such as curfews and travel restrictions, also on a class-wide
               basis. Defendants are in possession of databases that identify each restriction
    3          that was placed on each class member. The jury can determine the damages
    4          appropriate for each deprivation, based on the type of deprivation. For
               example, the jury could determine a particular amount of damages for each day
    5          of incarceration. This amount could then be multiplied by the number of days
    6          each class member was incarcerated.
    7   Id. at 431–32 (citing and quoting, inter alia, In re Nassau Cnty. Strip Search Cases,
    8   2008 WL 850268, at *3–7 (E.D.N.Y. Mar. 27, 2008) (strip searches) and Barnes v.
    9   District of Columbia, 278 F.R.D. 14, 21 (D.D.C.2011) (assigning damages using a
  10    matrix based on the length of overdetention)).
  11           Notably, Betances distinguished which of the damages qualified as general
  12    damages versus presumed damages. It found that classwide general damages were
  13    available “for the loss of liberty inherent in false imprisonment” and classwide
  14    presumed damages were available “for less severe liberty restrictions such as curfews
  15    and travel restrictions.” Here, the relevant damages are general damages for loss of
  16    liberty.
  17           There is some confusion in the case law as to whether “general damages” and
  18    “presumed damages” are distinct. In Memphis Community School District v.
  19    Stachura, 477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249 (1986)), the Court
  20    overturned an award based on an instruction that damages may be awarded for the
  21    abstract value or importance of a constitutional right. However, “[w]hen a plaintiff
  22    seeks compensation for an injury that is likely to have occurred but difficult to
  23    establish, some form of presumed damages may possibly be appropriate,” id., 477
  24    U.S. at 310–11, 106 S.Ct. 2537, 91 L.Ed.2d 249, and “presumed damages may
  25    roughly approximate the harm that the plaintiff suffered and thereby compensate for
  26    harms that may be impossible to measure,” id. at 311, 106 S.Ct. 2537.
  27           Some cases have described general or presumed damages to include emotional
  28    distress or pain and suffering. See, e.g., Rodriguez v. City of Los Angeles, 2014 WL

                                               7
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 40 of 107 Page ID
                                    #:849


    1   12515334, at *6–7 (C.D. Cal. Nov. 21, 2014) (in §1983 class action, general damages
    2   available for pain, suffering, emotional distress and loss of dignity) (citing Tortu v.
    3   Las Vegas Metro. Police Dep’t, 556 F.3d 1075, 1086-1087 (9th Cir. 2009)
    4   (compensatory damages may be awarded for humiliation and pain and suffering even
    5   where the plaintiff did not submit evidence of economic loss or mental or physical
    6   symptoms)); Rodriguez v. City of Los Angeles, No. CV111135DMGJEMX, 2015 WL
    7   13308598, at *11-12 (C.D. Cal. Aug. 11, 2015). To avoid any issue regarding
    8   whether Plaintiffs’ claim for classwide damages includes individualized emotional
    9   distress or pain and suffering, we want to be clear that we seek classwide general
  10    damages for loss of liberty not based on individual experience but the common
  11    experience of class members of being unlawfully arrested and held without timely
  12    OR release.
  13          Thus, Plaintiffs use the term “general damages” to refer to the type of damages
  14    that are necessarily entailed in an unlawful loss of liberty. Whatever the applicability
  15    of presumed damages may be to situations where the violation is “difficult to
  16    establish,” Plaintiffs distinguish such “difficult to establish” presumed damages from
  17    the “general damages” for loss of liberty here. Regardless of when presumed
  18    damages for a difficult to measure injury are available, general damages are available
  19    for loss of liberty, as Kerman and Hazle establish. In this case, Plaintiffs are seeking
  20    general damages for loss of liberty, not presumed damages for a difficult to measure
  21    injury.
  22          Amador v. Baca, 299 F.R.D. 618, 630–35 (C.D. Cal. 2014) and D.C. by &
  23    through Garter v. Cty. of San Diego, 2017 WL 5177028, at *14-16 (S.D. Cal. Nov. 7,
  24    2017) (following Amador) may be cited by Defendants as examples of cases rejecting
  25    presumed damages. Neither of these cases are apposite because neither involved
  26    claims for “loss of liberty,” which the Ninth Circuit expressly acknowledged as the
  27    basis for non-individualized damages in Hazle (quoting Kerman), and neither
  28    addressed the potential differences between general and presumed damages. In

                                               8
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 41 of 107 Page ID
                                    #:850


    1   addition, Amador (on which Garter relied) is not persuasive (1) because it
    2   distinguishes Hazle without addressing the fundamental reasoning behind Hazle; (2)
    3   it recognized that Hazle cited Kerman favorably but did not adequately explain why
    4   Kerman should not be adhered to; and (3) it dismissed general damages by conflating
    5   them with the presumed damages at issue in Stachura.
    6         Recently, Judge Birotte in this District found general damages were available
    7   in a class action against the Los Angeles County Sheriff’s Department for holding
    8   people entitled to release from custody on ICE holds (similar to the loss of liberty
    9   claim here except that the claim here also includes unlawfully arrests). Defendants
  10    had moved to decertify the class on the ground that classwide damages were not
  11    available. The Court rejected that contention and distinguished the Amador case
  12    discussed in Fn. 1:
  13                 [T]he County relies upon a Central District of California case, Amador v.
  14          Baca, 299 F.R.D. 618, 630–35 (C.D. Cal. 2014), to argue that general and
              presumed damages are not available here. (Reply at 10–12.) Much of the
  15          County’s discussion, however, focuses on presumed damages, not general
  16          damages. (See, e.g., Reply at 10 (“Judge Wilson rejected the concept that
              presumed damages have any application in §1983 cases where, as here, an
  17          individual’s damages are not difficult to establish.”), 11 (“Judge Wilson’s
  18          analysis continued with a review of Supreme Court authorities relevant to the
              issue of presumed damages, noting that presumed damages in the context of
  19          common law defamation have been labeled ‘an oddity of tort law, for it allows
  20          recovery of purportedly compensatory damages without evidence of actual
              loss.’ ”). While the discussion in Amador to which the County refers discusses
  21
              “general damages,” the conflation of presumed damages and general damages
  22          here is not appropriate, as they are distinct concepts and categories of damages.
              (Reply at 11–12.)
  23
                     Other district court decisions from this district recognize presumed and
  24          general damages as distinct categories of damages, and have found that general
  25          damages may be available on a class-wide basis in §1983 actions based upon
              unlawful detention. See Rodriguez v. City of Los Angeles, No. CV 11-01135
  26          DMG (JEMx), 2014 WL 12515334, at *1, *5–7 (C.D. Cal. Nov. 21, 2014)
  27          (denying the defendants’ motion for class decertification and recognizing that
              general damages, distinct from presumed damages, may be available on a
  28          class-wide basis in a §1983 action based on unlawful detentions); see
                                               9
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 42 of 107 Page ID
                                    #:851


    1          also Aichele v. City of Los Angeles, 314 F.R.D. 478, 496 (C.D. Cal. 2013)
    2          (certifying § 1983 over-detention class action and finding that general damages
               are available on a class-wide basis). The Court agrees with these decisions and
    3          finds that general damages are available on a class-wide basis here.
    4                 “At this stage, the question is only whether [Plaintiffs have] presented a
               workable method [for calculating class-wide damages].” We conclude that
    5          [they] have.” Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1184 (9th Cir.
    6          2017). As such, the Court rejects the County’s arguments that decertification is
               warranted here based on damages issues.
    7
        Roy v. Cty. of Los Angeles, No. CV1209012ABFFMX, 2018 WL 3436887, at *3–4
    8
        (C.D. Cal. July 11, 2018).
    9
        III.   THE PROCEDURE COURTS HAVE USED FOR PRESENTATION OF
  10           CLASSWIDE GENERAL DAMAGES AND ITS APPLICATION TO
  11           GENERAL DAMAGES AND LIABILITY IN THIS CASE.
  12           A.    THE APPROACH TAKEN IN OTHER CLASS ACTIONS CERTIFYING
                     CLASSWIDE GENERAL DAMAGES.
  13
               Under the general damages approach proposed here, damages are awarded
  14
        based on the conditions to which Plaintiffs were subject independent of emotional
  15
        distress/pain and suffering damages, without regard to individual factors. The most
  16
        comprehensive discussion is in Barnes v. D.C., 278 F.R.D. 14, 20-21 (D.D.C. 2011),
  17
        where the Court addressed how general damages would be tried for the previously
  18
        certified strip search and overdetention classes.
  19
               Barnes adopted what it described as the “Dellums method” (referring to
  20
        of Dellums v. Powell, 566 F.2d 167 (D.C.Cir.1977)). In Dellums, the D.C. Circuit
  21
        upheld an award of classwide damages based on the jury’s determination of a matrix
  22
        of values for the lengths of an unlawful arrest and detention. In that case, where
  23
        people were held for up to several days, the Court used 12 hour increment or less in
  24
        detention, 12 to 24 hours in detention, 24 to 48 hours of detention, and 48 to 72 hours
  25
  26
  27
  28

                                              10
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 43 of 107 Page ID
                                    #:852


    1   of detention.1 The Barnes Court described the available general damages as
    2   compensation for “the injury to human dignity from an unlawful strip search or
    3   overdetention, that is presumed when a person is strip searched or overdetained”
    4   (citing Augustin v. Jablonsky, 819 F. Supp. 2d 153 (E.D.N.Y. 2011). Augustin is a
    5   strip search class action in which general damages were awarded on a classwide
    6   basis; it found that “an injury to human dignity was necessarily entailed in being strip
    7   searched and thus was common to each member of the class as to its cause and the
    8   resulting general, or presumed—as distinct from the special—damages sustained.” Id.
    9   at 157.
  10          As we noted previously, opinions have tended to conflate general and
  11    presumed damages, and these two opinions reflect that to the extent they use general
  12    and presumed damages interchangeably. We are using the term general damages here
  13    to refer to loss of liberty damages. While it is not necessary to resolve the distinction
  14    in this case, Plaintiffs suggest a potentially important distinction between them.
  15    General damages are usually connected with actions that in themselves necessarily
  16    cause tangible harm – such as an unlawful arrest or detention or unlawful strip
  17    search; such damages were well recognized at common law. Presumed damages are
  18    usually referred to in the context of less tangible harms (e.g,, voting (Stachura) or
  19    travel (Betances)). To reiterate, Plaintiffs seek a classwide award of general damages
  20    as compensation for loss of liberty or freedom.
  21          We cite Barnes as the most informative decision about the process of trying
  22    classwide general damages because of its detailed discussion of how the trial process
  23
  24          1
                 The Defendants in Dellums did not challenge the class certification generally on
  25    commonality grounds without separately challenging the damages matrix. The Court
        rejected Defendant’s contention that the case was same as a mass accident, that false arrest
  26    was not subject to class treatment and that “determination of damages in this case requires
        individualization.” 566 F.2d at 189, fn. 56. There was not more extensive discussion, but the
  27
        case is regularly cited as an early example of the methodology for classwide general
  28    damages in a loss of liberty case.

                                                11
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 44 of 107 Page ID
                                    #:853


    1   would go. The Court first determined that, “[i]n accordance with the Dellums method
    2   as well as the method used in Augustin, id. at 157–58, 2011 WL 4953982, at *2, the
    3   parties shall each present the testimony of some members of the overdetention and
    4   strip-search classes, up to fifteen in total for each party.” 278 F.R.D. at 20. Because
    5   the witnesses would be chosen by each party, and not through a statistically reliable
    6   random sample, the Court recognized that it would “not accurately represent the
    7   varying circumstances of the absent class members or the varying impacts of the
    8   District's conduct upon them.” Id. at 20–21. To avoid the parties’ cherry-picking
    9   witnesses, resulting in a trial using the “15 best and 15 worst cases,” the Court
  10    “place[d] restrictions on the types of testimony that either party may elicit from the
  11    witnesses” and set the following parameters:
  12          [T]estimony shall be limited solely to the details of such class members'
  13          overdetentions and strip searches—e.g., when they were supposed to be
              released, whether they had been ordered released by a court or whether their
  14          sentences had expired, how long they were overdetained, how the strip search
  15          was conducted, and so forth. No testimony will be permitted that could lead the
              jury's valuation astray by causing it to believe that the witness' story was
  16          typical of the stories of the absent class members. Therefore, the Court will not
  17          permit testimony concerning class members' backgrounds—e.g., their
              occupations, education levels, criminal histories, family situations, and similar,
  18          personal facts. Because the chosen witnesses will not be selected at random,
  19          such testimony would mislead the jury by causing it to project these witnesses'
              backgrounds onto the class as whole, even though the backgrounds of the
  20
              absent class members are likely to differ substantially from those of the
  21          witnesses selected by the parties. For the same reason, the Court will not
              permit testimony concerning the impact of these overdetentions or strip
  22
              searches on these testifying class members. …. Nor will expert testimony
  23          concerning the emotional or other impact of overdetentions or strip searches on
  24          class members be permitted, as the jury is perfectly capable of assessing that
              generalized injury themselves based on the class members' testimony, the
  25          parties' arguments, and their own experiences. As to the strip searches, the jury
  26          will determine a dollar value for each strip search; for overdetentions, the jury
              will assign damages using a matrix based upon the length of overdetentions—
  27          i.e., 0–12 hours, 0–24 hours, 0–36 hours, and so forth. To assist the jury in
  28          assigning values, the Court will allow expert testimony that is limited to

                                              12
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 45 of 107 Page ID
                                    #:854


    1         explaining the range of general damages that have been awarded by judges or
    2         juries in similar cases.
        278 F.R.D. at 20-21.2
    3
              B.      PLAINTIFFS’ PROPOSED TRIAL PLAN FOR CLASSWIDE GENERAL
    4
                      DAMAGES.
    5
              Plaintiffs propose a modified version of the Barnes approach adapted to the
    6
        circumstances here. Because the liability issues and the damages issues overlap, we
    7
        describe the class member testimony for both:
    8
                   1. Each side may designate up to seven (7) class members to testify.
    9
                   2. That testimony may include addressing the following non-exhaustive
  10
                      list: a) the crowd size, b) the audibility of any police announcements, c)
  11
                      the witness’ location at relevant times (including location during any
  12
                      police announcements, location during any crowd movement in
  13
                      response, location at the time of or in response to any police activity or
  14
                      announcements, location at the time of detention or arrest), d)
  15
                      observations of the police’s overall activity, including clarity of
  16
                      instruction and police guidance in moving the crowd (not to include
  17
                      individualized actions not aimed at the crowd as a whole), e) the arrest
  18
                      process, f) the transport process after arrest, g) the booking process, h)
  19
                      the release process, i) the relevant dates and times of events, j)
  20
                      observations of others in the same situation, k) the length of time from
  21
                      arrest to release, and k) other similar information relevant to the
  22
                      circumstances of the assembly, police activity, and arrest and release.
  23
  24
  25          2
                  Mr. Litt, one of the counsel in this case, was also one of the counsel in Barnes.
  26    Because the case settled after the liability trial on the one outstanding overdetention
        subclass, there is no record of trial proceedings implementing this methodology. In
  27
        Jablonski, there was a court trial on general damages after a grant of summary judgment on
  28    liability.

                                               13
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 46 of 107 Page ID
                                    #:855


    1             3. Such witnesses may not address a) any specialized circumstances from
    2                their past that affected their experience, b) how the experience made
    3                them feel, c) special economic damages, d) pain and suffering or
    4                emotional distress, or e) any other similar individualized information.
    5             4. Similarly, neither side may elicit information regarding the witness’
    6                prior experiences or backgrounds—e.g., their occupations, education
    7                levels, criminal histories, family situations, medical conditions or
    8                similar, personal facts.
    9         With these parameters, it is likely that each class member’s damages testimony
  10    will be relatively short (likely under an hour).
  11          The jury would award damages for an unlawful arrest (independent of the time
  12    held) and would additionally award compensation for time spent in custody after the
  13    time in which Plaintiffs should have been released OR (which Plaintiffs contend is no
  14    more than two hours based on hours in custody).
  15          Plaintiffs are still assessing whether to use two groupings of hours to fix
  16    damages (released within 12 hours or after 12 hours of custody), but will likely seek a
  17    single amount for all class members because all releases occurred within 18-20 hours.
  18    The amount of time in custody would be derived from police records, based on the
  19    time of arrest and release reflected in those records. This should be something that
  20    can be stipulated to. Alternatively, Plaintiffs would present a summary witness under
  21    FRE § 1006 showing the number and identity of class members and the length of
  22    time in custody.
  23          If the Court permitted it, Plaintiffs would also present expert testimony
  24    “explaining the range of general damages that have been awarded by judges or juries
  25    in similar cases.” Barnes, 278 F.R.D. at 21. Because most class actions settle, and
  26    class settlements by definition do not account for individualized emotional distress or
  27    other damages, Plaintiffs propose to include such amounts in their expert testimony,
  28    along with expert testimony that settlements are compromises and therefore usually

                                                14
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 47 of 107 Page ID
                                    #:856


    1   understate the trial value of a claim. Plaintiffs have attached the expert report of
    2   Michael Avery to advise the Court of the nature of such testimony. Plaintiffs want to
    3   emphasize that the viability of classwide general damages is independent of whether
    4   the Court concludes that such expert testimony should be admitted. General damages
    5   could be tried without such testimony, and the jury would determine the appropriate
    6   amount of damages without it.
    7          Under this approach, classwide general damages would be determined
    8   uniformly for each class member. Although it is likely that most class members
    9   would not pursue individualized damages, those class members who chose to do so
  10    would be entitled to pursue them. At that stage, the class could be decertified, and
  11    class members could pursue their own individual damages if they so chose, or other
  12    mechanisms for resolving such damages claims could be developed. See, e.g.,
  13    Carnegie v. Household Intern., Inc., 376 F.3d 656, 661 (7th Cir. 2004) (“Rule 23
  14    allows district courts to devise imaginative solutions to problems created by the
  15    presence in a class action litigation of individual damages issues. Those solutions
  16    include ‘(1) bifurcating liability and damage trials with the same or different juries;
  17    (2) appointing a magistrate judge or special master to preside over individual
  18    damages proceedings; (3) decertifying the class after the liability trial and providing
  19    notice to class members concerning how they may proceed to prove damages; (4)
  20    creating subclasses; or (5) altering or amending the class.’”) (quoting In re Visa
  21    Check/MasterMoney Antitrust Litigation, 280 F.3d 124, 141 (2d Cir. 2001)).3
  22
  23
               3
  24             Although Plaintiffs are not aware of cases analyzing the issue through this prism, it
        is logical that, at least for those class members who were willing to forego special damages,
  25    and thereby limit their damages proof to the general circumstances of their arrest and
  26    detention, this procedure is as much in the Defendants’ interest as it is in Plaintiffs’, since it
        would restrict damages determinations to cases where general damages were rejected by the
  27    class member.
  28

                                                  15
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 48 of 107 Page ID
                                    #:857


    1         In the event that the Court denies the motion to try classwide general damages,
    2   Plaintiffs propose that the class liability and statutory damages case be tried. If
    3   liability is found, Plaintiffs propose that the issue of further steps to address damages
    4   be reserved until that time. As Carnegie indicates, after a liability determination,
    5   there are various possible approaches, which can best be determined at the time.
    6   There certainly would be the opportunity to revisit settlement at that time. In the
    7   absence of settlement, the parties potentially could agree on streamlined approaches
    8   to individual damages determinations.
    9   IV.   LIABILITY AND STATUTORY DAMAGES TRIAL PLAN.
  10          The Court has requested a trial plan for liability, in addition to one for general
  11    damages outlined above. See Doc. 108 (Plaintiffs shall “file a proposed trial plan for
  12    the presentation of evidence on a classwide basis as to alleged liability and
  13    corresponding statutory damages.”). Below, we briefly summarize the key liability
  14    facts that form the basis of our claims and how they would be presented, and then
  15    address how statutory damages would be handled.
  16          A.       TRIAL PLAN FOR 6TH AND HOPE ARRESTS.
  17          Demonstrations protesting the failure to indict Michael Brown’s killer (in
  18    Ferguson, Mo.) were held around the country, including in Los Angeles on Nov. 24,
  19    2014. Although LAPD had deployed plain clothes officers as “shadow units” with the
  20    demonstrators, it had no report of any planned unlawful activity. LAPD formed a line
  21    at 7th and Flower blocking the protest from proceeding down Flower toward the
  22    Staples Center. Capt. Bert of LAPD has testified that he ordered that the protest be
  23    dispersed due to protestors in the street and crossing against a red light (which
  24    Plaintiffs challenge as a lawful basis for a dispersal order). The stated rationale for
  25    the dispersal order was that demonstrators were becoming very loud and scaring
  26    pedestrians.
  27          The dispersal order was issued using a PA system on a Suburban parked on 7th,
  28    approximately 50-75 feet back from the intersection. According to LAPD, it was

                                               16
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 49 of 107 Page ID
                                    #:858


    1   reiterated approximately two minutes later through the same sound system.
    2   According to Lt. Pratt, protestors were directed to go north on Hope Street while,
    3   according to Capt. Bert, they were told to go north on Flower, stay on the sidewalks
    4   and had five minutes to disperse. Capt. Bert has admitted that alternative routes were
    5   not given to the demonstrators at the time.
    6         The news video footage shows that the order was audible if you were very
    7   close to the PA system, but does not show protestors in that immediate area. A
    8   second set of video clips was taken close to where a large group of demonstrators
    9   were present, and they are inaudible. Based on police testimony that the large group
  10    of protestors were at the next intersection, the announcement was not audible to the
  11    concentration of protestors.
  12          Capt. Bert, by his own description, took some officers and set up a scrimmage
  13    line at 5th and Flower, blocking the protestors from going North on Flower (even
  14    though that was the route he directed on the PA system announcement). There is no
  15    evidence that the police set up blocking perimeters along the east or west sides of the
  16    routes they wanted the protestors to go as a means of directing protestors where to
  17    walk. Capt. Bert has testified that, when he saw protestors off the sidewalk after the
  18    dispersal order, he blocked egress at various intersections – thereby preventing
  19    protestors from leaving – and ultimately pushed them into a cul-de-sac with no egress
  20    at 6th and Hope, resulting in a completely chaotic situation and the arrests of class
  21    members.
  22          Based on the foregoing facts, Plaintiffs contend, inter alia, that the arrests were
  23    unlawful because a) the dispersal order was not adequately communicated or audible
  24    to the crowd, b) clear directions were not provided regarding how to disperse, c) no
  25    exit routes were established or communicated to the protestors and, to the extent they
  26    were, LAPD’s actions contradicted them, d) LAPD’s actions caused confusion
  27    among the protestors regarding what they were supposed to do, and e) LAPD
  28    ultimately forced protestors into an area from which they could not exit, and then

                                              17
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 50 of 107 Page ID
                                    #:859


    1   arrested them. All of this occurred in violation of established law, established POST
    2   standard and established LAPD crowd dispersal policy.
    3         Plaintiffs will submit class member testimony, video and LAPD testimony and
    4   reports to establish these facts. They will also submit LAPD documents and policies.
    5   Finally, they will submit expert police practices and audio standards testimony. If
    6   classwide damages are being tried, Plaintiffs’ presentation of class member testimony
    7   would combine the description of events with the permitted damages testimony
    8   previously outlined.
    9         B.     TRIAL PLAN FOR FAILURE TO PROVIDE TIMELY OR RELEASES.
  10          Plaintiffs’ second claim is that the custodial detention of the demonstrators
  11    arrested at 6th & Hope on November 24, 2014 for up to approximately 18-20 hours
  12    did not comport with the requirements of California Penal Code sec. 853.6. That code
  13    section provides that a misdemeanor arrestee be cited and released in the field, or
  14    immediately after booking. Here, the class members were all held for several hours,
  15    as much as 20 hours.
  16          The protestors could and should have been processed in the field. The
  17    alternative process that was available at the time is illustrated by the procedures at
  18    Beverly & Alvarado on November 28, 2014. There, the LAPD had the capacity to
  19    run approximately forty people for wants and warrants in the field, document the
  20    contact on video, search the people and then give them a dispersal order, all in less
  21    than an hour and a half. The handling of the Beverly & Alvarado demonstrators on
  22    November 28, 2014 demonstrates that it was completely feasible to have handled this
  23    without any arrests, even if charges were going to be filed. In fact, with rare
  24    exceptions, class members were booked and never charged with any crime. It was
  25    apparent to LAPD based on their handling of such cases in the past that the actual
  26    filing of charges was, at a minimum, highly unlikely.
  27          In any event, even if arrests were appropriate, it should not take nearly a day to
  28    book 140 misdemeanor arrestees. Based on prior experience, LAPD can process

                                               18
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 51 of 107 Page ID
                                    #:860


    1   booking and OR release in under an hour. Here, arrestees were held on buses for
    2   some hours and then several hours passed before their release. Although Defendants
    3   dispute it, the available evidence indicates that this was an intentional, punitive act.
    4         LAPD Lieutenant Andy Neiman was quoted in the media as saying all
    5   demonstrators who were unable to post bail would be held until they were able to
    6   appear in court early the following week. LAPD Commander Andy Smith was
    7   quoted in news media that, while LAPD would typically release individuals with
    8   similar charges OR, “In this case, because these people are part of a protest that is
    9   continuing, they will not be released on their own recognizance.”
  10          Plaintiffs will present class member, LAPD and expert testimony on this issue,
  11    as well as documents.
  12          C.     TRIAL PLAN FOR STATUTORY DAMAGES UNDER §52.1 REQUIRES
  13                 ONLY JURY INSTRUCTIONS AND QUESTIONS POSED IN THE VERDICT
                     FORM
  14
              Under Civil Code §52.1, statutory or actual damages (but not civil penalties)
  15
        provided by Civil Code §52(a) are available to a prevailing plaintiff. Cuviello v. City
  16
        of Oakland, No. C 06-5517 MHP, 2010 WL 3063199, at *4–6 (N.D. Cal. Aug. 3,
  17
        2010), aff'd in part, 434 F. App'x 615 (9th Cir. 2011). “Section 52 damages include
  18
        actual damages, treble damages and exemplary damages. Moreover, actual damages
  19
        include both special damages and general damages. Cal. Civ.Code §52(h).” Id. The
  20
        statute ‘provides for minimum statutory damages ... for every violation of section
  21
        51, regardless of the plaintiff's actual damages.’” Angelucci v. Century Supper Club,
  22
        41 Cal. 4th 160, 174, 158 P.3d 718, 726 (2007) (quoting Koire v. Metro Car Wash
  23
        (1985) 40 Cal.3d 24, 33, 219 Cal.Rptr. 133, 707 P.2d 195). To obtain the
  24
        minimum statutory damages of $4,000, it is not necessary to prove harm and
  25
        causation. See Koire, 40 Cal.3d at 33.
  26
              Since the statute contains neither defining characteristics nor any requirement
  27
        or standards for awarding up to treble damages, their award is necessarily
  28

                                               19
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 52 of 107 Page ID
                                    #:861


    1   discretionary. Since treble damages is a discretionary determination by the trier of
    2   fact, it too does not present evidentiary issues and is an issue for jury instructions and
    3   the verdict form.
    4         The jury would be instructed that, for each violation of §52.1, it must award
    5   each class member a minimum of the statutory damages of $4000, and has the
    6   discretion to award up to three times that amount without proof of actual damages.
    7   The verdict form would pose questions determining the jury’s findings in that regard.
    8   DATED: November 5, 2018             Respectfully Submitted,
    9
                                            KAYE, MCLANE, BEDNARSKI & LITT, LLP
  10                                        LAW OFFICES OF CAROL SOBEL
  11                                        SCHOENBRON, DESIMONE, ET AL.
                                            LAW OFFICE OF COLLEEN FLYNN
  12                                        LAW OFFICE OF MATTHEW STUGAR
  13
                                            By:__/s/ Barrett S. Litt__________
  14                                                Barrett S. Litt
  15
  16
                                            By:__/s/ Carol A. Sobel__________
  17                                                 Carol A. Sobel
                                            Attorneys for Plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               20
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 53 of 107 Page ID
                                     #:862

                                                  Avery, Michael 10/13/2018
                                                  For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)




                                                                      *1 The County of Los Angeles appeals a judgment in
                                                                      favor of plaintiff Jay Reynolds in Reynolds’s suit brought
   KeyCite Red Flag - Severe Negative Treatment                       under title 42 of the United States Code section 1983
Unpublished/noncitable                                                (section 1983). After the superior court dismissed charges
                 2004 WL 2538373                                      against Reynolds and ordered his release, the County of
               Not Officially Published                               Los Angeles continued to hold Reynolds in custody in jail
(Cal. Rules of Court, Rules 8.1105 and 8.1110, 8.1115)                overnight until his administrative release was issued the
  Only the Westlaw citation is currently available.                   next morning. During this time other prisoners physically
                                                                      attacked and raped Reynolds. We conclude that the case
    California Rules of Court, rule 8.1115, restricts                 was properly tried to the jury under a theory that his
citation of unpublished opinions in California courts.                continued detention was an unreasonable seizure under
                                                                      the Fourth Amendment of the United States Constitution,
     Court of Appeal, Second District, Division 3,                    and therefore affirm the jury’s award to plaintiff of
                      California.                                     $25,000 damages for overdetention. The jury also
                                                                      awarded plaintiff $1 million damages for physical and
      Jay REYNOLDS, Plaintiff and Appellant,
                                                                      sexual attacks on him by other inmates. We find that
                      v.
                                                                      because the inmates’ criminal attacks were an intervening,
     COUNTY OF LOS ANGELES, Defendant and
                  Appellant.                                          superseding cause which cut off the liability of the
                                                                      County of Los Angeles, the $1 million damages award
               Nos. B157249, B163468.                                 must be reversed.
                           |
    (Los Angeles County Super. Ct. No. BC226622).                     We also find that the County of Los Angeles, in its
                           |                                          administrative processing of Reynolds after his court-
                    Nov. 10, 2004.                                    ordered release but before issuing his administrative
                                                                      release, did not act as a State of California policymaker
APPEALS from a judgment of the Superior Court of Los                  and thus can be liable under section 1983. Finally, we
Angeles County, Susan Bryant-Deason and Joseph R.                     conclude that the County of Los Angeles has not shown
Kalin, Judges. Affirmed as to the appeal of defendant and             instructional error.
dismissed as to the appeal of plaintiff.
                                                                      Reynolds filed a cross-appeal from the grant of summary
Attorneys and Law Firms                                               adjudication as to his Eighth Amendment cause of action
                                                                      alleging that the Los Angeles County Sheriff classified
Harold G. Becks & Associates, Harold G. Becks, L’Tanya                Reynolds as “high risk” and placed him in a maximum
M. Butler; Greines, Martin, Stein & Richland, Martin                  security cell. Reynolds provided no evidence that this
Stein and Barry M. Wolf for Defendant and Appellant.                  classification system was not reasonably related to the
                                                                      legitimate government objective of managing the jail to
Stolpman, Krissman, Elber & Silver and Dennis M. Elber                maintain security, and did not provide evidence that the
for Plaintiff and Appellant.                                          classification policy reflected “deliberate indifference” to
                                                                      a substantial risk of serious harm. We affirm the grant of
                                                                      summary adjudication.

                                                                      As to the county’s appeal from the order awarding
KITCHING, J.
                                                                      attorney fees to plaintiff Reynolds, reversal of the $1
                                                                      million damages award requires remand to the trial court
                                                                      for a redetermination of attorney fees.



                     INTRODUCTION

                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 54 of 107 Page ID
                                     #:863

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



I. Appeal of the County of Los Angeles                           Inside the cell, inmates Crudup and Jackson drank
                                                                 “pruno,” an alcoholic prison brew. In a friendly
                                                                 conversation, Reynolds told another inmate, Mendez, that
                                                                 he was released. Jackson and Crudup talked in low voices
                                                                 for about half an hour after Reynolds entered the cell.
                         FACTS                                   Reynolds lay in his bunk and did not listen. Jackson went
                                                                 to another inmate, Garcia, slammed Garcia’s body, and
Reynolds’s Arrest, Detention, Release and Return to the
                                                                 told him to get up. Crudup did the same thing to
County Jail: On March 8, 1999, a police officer stopped
                                                                 Reynolds, telling him to leave his bunk, and kept
Jay Reynolds, age 36, for a traffic violation. The officer
                                                                 bothering Reynolds. Reynolds told him he was trying to
discovered a valid State of South Dakota warrant for
                                                                 sleep, but Crudup started punching his face. Reynolds
Reynolds’s failure to pay child support. Reynolds was
                                                                 rolled away from the blows, angering Crudup, who
arrested, taken to jail in Claremont, and transferred Los
                                                                 accused Reynolds of getting smart and talking back to
Angeles County Jail, where he was placed in Cell A-2 in
                                                                 him. Crudup walked to the end of the cell and then
Module 4300, with six other cellmates.
                                                                 stormed back and started pounding on Reynolds’s face
                                                                 and head. Jackson said Reynolds should have shut his
Reynolds went to court four times, riding on a prison bus
                                                                 mouth, which angered Crudup, who again beat and
to court, and was handcuffed during those trips. He
                                                                 punched Reynolds. This occurred three or four times
understood that he was considered a fugitive from justice
                                                                 before Reynolds assumed a position sitting with his back
and that the court would rule on whether he should be
                                                                 against the wall.
extradited to South Dakota. Reynolds’s sister-in-law,
Tracey Reynolds, was involved in settling Reynolds’s
                                                                 Crudup told him to get down from his bunk. As Reynolds
case with South Dakota authorities by paying money for
                                                                 moved from his bunk, Crudup pulled him down, punched
Reynolds’s outstanding child support, arrears, and
                                                                 him, and threw him toward the front of the cell gates.
interest.
                                                                 There Crudup punched him, causing Reynolds to curl into
                                                                 a ball on his knees, covering his head and trying not to get
*2 In his fifth court appearance on March 17, 1999, the
                                                                 hit. Crudup and Jackson took turns punching and kicking
court ordered Reynolds released because his case was
                                                                 him. At the top of his lungs, Reynolds screamed for them
dismissed. The court made the release order at
                                                                 to stop and for a guard to help him, but never saw any
approximately 11:30 a.m. Reynolds was not allowed to
                                                                 guards, then or during the whole night.
walk out of the courtroom. He was held for five minutes
while two other people finished their court business, and
                                                                 Reynolds stopped screaming when they threatened to kill
escorted to a cell next to the courtroom. He was later
                                                                 him if he did not shut his mouth. Jackson picked him up
handcuffed to another person before being placed on a
                                                                 by his hair, dragged him to the middle of the cell, and told
bus, which took him back to the Inmate Reception Center,
                                                                 him to stand there. Jackson kept putting his hands down
where he arrived at 6:35 p.m. on March 17, 1999. Still
                                                                 Reynolds’s pants, threatened him sexually, and then told
handcuffed, Reynolds waited in a holding cell for an hour
                                                                 Reynolds to pull down his pants. Reynolds refused, but
and a half. Reynolds’s papers were not logged in to the
                                                                 pulled his pants down part way. Jackson kept punching
Inmate Reception Center until 8:43 p.m. The jail did not
                                                                 and threatening him and making lewd comments about
generate a release pass for Reynolds until 7:41 a.m. the
                                                                 raping him. Crudup came back and punched Reynolds,
next morning, March 18, 1999.
                                                                 hitting him as he fell to the ground and kicking him as he
                                                                 tried to go to a bunk. Reynolds crawled under a bunk to
Other County Jail Inmates Attack and Rape Reynolds
                                                                 get away. Crudup told him to get out from under the bunk
During the Night of March 17 and Morning of March 18,
                                                                 and reached for him. Reynolds crawled out from
1999: A sheriff’s deputy returned Reynolds to his cell in
                                                                 underneath the bunk. Crudup told him to get to the back
Module 4300. Reynolds was housed in that cell with six
                                                                 of the cell, where there was no bunk, and punched him as
other cellmates during his seven previous nights in county
                                                                 he stood in front of the toilet. Crudup told him to stand up
jail. Reynolds testified that his cellmates had not bothered
                                                                 and put his hands on the back of the top bunk. Crudup
him before March 17, 1999, and he had experienced no
                                                                 told him to bend over. Reynolds resisted. Crudup grabbed
prior problems with his cellmates.
                                                                 Reynolds’s trousers and told him to bend down. Jackson
                                                                 grabbed Reynolds’s head and shoved it down. Jackson
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 55 of 107 Page ID
                                     #:864

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



and Crudup pushed Reynolds down and Crudup anally                Records come into the IRC throughout the day and night
raped Reynolds. He penetrated Reynolds three different           from Los Angeles County courts. IRC personnel log in
times.                                                           each order and separate orders into releases, sentences,
                                                                 remands, and other special court orders. Detainees remain
*3 Jackson then pushed Reynolds to the floor and made            incarcerated until release orders are separated from other
him orally copulate his penis for five to ten minutes, then      orders and processed.
made him wash it off, and told Reynolds to get back to his
bunk. Crudup again started punching Reynolds. Reynolds           The clerk views release, remand, and resentencing orders
thought these events took two to three hours. Afterward          as equally important. In 1999, between 700 and 900
Reynolds lay in his bunk until Crudup and Jackson went           inmates were ordered released, which included court-
to sleep. He did not trust any of the inmate “trustees,”         ordered releases, expirations, immigration holds, federal
who had watched the attacks and rapes. Reynolds heard            inmates to be picked up by the United States Marshal, and
the 4:00 a.m. court call, but waited until about 6:00 a.m.       inmates to be released to an out-of-state agency.
on March 18, 1999. At that time he heard or saw Officer
Wargo and a nurse at the next cell. He showed Wargo his          *4 Each type of order goes to a different clerk. Clerks
face and said, “I need out of here.” Wargo got the cell          processing court orders at the IRC work in shifts, around
open and took Reynolds to the front area, where he told          the clock. A clerk who receives a release order first
an officer what happened and that he needed help.                locates and pulls that detainee’s booking jacket. It may
                                                                 take a clerk up to an hour and a half to pull booking
Reynolds was taken to a holding cell for about 10                jackets for 50 or 60 release orders. The process can be
minutes, until Officer Wargo took him outside. His               delayed if a booking jacket cannot be located easily or if a
request to call his brother was denied. He was taken to an       clerk must locate documents missing from a jacket, which
area where he spent an hour telling Wargo and three other        can take three hours or more. It was unknown how long it
officers what had happened inside his cell. Wargo then           took to pull Reynolds’s booking jacket.
took him to the jail infirmary. He told a doctor that he
wanted him to remove a pubic hair that was still inside his      After locating a booking jacket, the clerk reviews
mouth.                                                           paperwork to determine if release is possible. In
                                                                 Reynolds’s case, the clerk had to check papers for his five
He was later handcuffed and placed in a car for transport        court appearances to confirm that the computer matched
to the Women’s and Children’s Center, where he was               what was in the file, update the computer with the release
uncuffed and examined by a doctor. He was allowed to             order, and confirm Reynolds was entitled to be released.
call his brother and sister-in-law, who picked him up at         That should have taken about 20 minutes. The jacket then
approximately 10:00 p.m. on March 18, 1999.                      goes to a release clerk on a different floor of the jail,
                                                                 taking an additional five minutes. The release clerk again
Evidence Concerning the Process of Releasing Inmates             reviews the file for correctness, taking approximately 15
from the County Jail: The Inmate Reception Center                minutes. Then the clerk sends a release pass for the
(“IRC”) at the county jail processes inmates entering and        inmate, which takes the computer about two minutes. The
leaving the jail. The average daily population of the Los        release pass verifies the inmate can be released.
Angeles County Jail system is between 19,000 and 22,000
inmates. The more than 170 courts in Los Angeles County          The Sheriff’s Department policy is to keep a person
generate between 5,000 and 6,000 documents daily. A              ordered released by the court in custody in the court
court can remand a pre-trial detainee to the sheriff’s           building until Sheriff’s Department personnel transport
custody pending further court appearances, can sentence          him back to the IRC. Upon arrival at the IRC, the person
the detainee, or can order the release of the detainee.          ordered released is returned to his cell. In this respect the
                                                                 treatment of a person ordered released does not differ
When a court orders someone released, the detainee is            from other inmates with pending cases. Processing of
transported by bus to the IRC for processing. The                Reynolds’s March 17, 1999 release order did not begin
Sheriff’s Department does not begin the process of               sooner than processing any other order affecting inmates
releasing an inmate until the inmate’s papers from court         with pending cases. Orders remanding an inmate to
arrive at the IRC. An inmate is customarily returned to his      custody must be processed before 12:59 a.m., the last
jail cell until his papers are received and processed.           moment an inmate can be sent back to court the next day.
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         3
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 56 of 107 Page ID
                                     #:865

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



                                                                  allows a guard to view the cells. A deputy is locked inside
In 1999, the Sheriff’s Department did not accept faxed            the catwalk unless another deputy relieves him. A guard
release orders. A witness for the Sheriff’s Department,           walks through the module every hour. Rosas was not sure
Adana Allen, Head Custody Records Clerk for the IRC,              whether a guard could see inside every cell from the
testified that she did not know why sheriffs’ deputies            catwalk or from the work station inside the security
administering the jails did not fax release orders to the         office. To be heard inside the security office, noise from
IRC as soon as they became available. The policy had              the cells would have to be loud, at the screaming level.
changed, and at the time of trial the Sheriff’s Department
did accept faxes bearing court seals. The Sheriff’s               Rosas was on duty in Module 4300 from 10:00 p.m. on
Department does not process an inmate for release based           March 17, 1999, until 6:00 a.m. on March 18, 1999.
on a telephone call, because such a caller cannot be              When he left work at 6:00 a.m. on March 18, he was not
identified and verified. Allen had 32 years of service,           aware that during his shift Reynolds had been beaten,
knew the deputies, and could identify them. Allen                 raped, sodomized, and forced to orally copulate.
testified that if she received telephone calls from sheriffs’
deputies identifying inmates to be released and stating           Reynolds’s Suit Against the County of Los Angeles:
that court orders would be faxed to the IRC, Allen and her        Reynolds sued the County of Los Angeles (and individual
staff could process release documents earlier. The volume         defendants who later obtained summary judgment) under
of such calls, however, would total 200 to 300 inmates            section 1983 for violation of his civil rights under the
daily.                                                            Fourth, Fifth, and Fourteenth Amendments to the United
                                                                  States Constitution, alleging that the Los Angeles County
Allen admitted that if a court lock-up deputy telephoned          Sheriff illegally detained Reynolds in custody after the
the IRC at 11:30 a.m. and informed the clerk that the             court ordered him released. The trial court granted
court had ordered Reynolds released and the clerk could           summary adjudication for the County of Los Angeles in a
identify and verify the lock-up deputy, the clerk could get       fourth cause of action for detention of Reynolds in
Reynolds’s file and begin the release process. Allen              violation of the Eighth Amendment (cruel and unusual
agreed that if her staff had eight hours to process               punishment). Only the section 1983 cause of action went
Reynolds’s documentation, when Reynolds was returned              to the jury.
to the central jail at 6:30 p.m., he would not have to go
back to his cell and would be ready to be released,               The Jury’s Special Verdict: The jury’s special verdict
because his documentation would already have been                 found that:
checked.
                                                                  1. Reynolds was overdetained in violation of his
*5 Allen testified that Reynolds’s paperwork was updated          constitutional rights.
as of the day before his remand order to appear in court
on March 17, 1999, when it was known that Reynolds had            2. A Los Angeles County Sheriff’s Department policy,
no warrants in other pending cases. Allen agreed that if a        custom or practice caused Reynolds to be overdetained in
deputy sheriff had telephoned at 11:30 a.m. or 12:00 noon         violation of federal rights under federal law.
on March 17, that information would have given a clerk at
the IRC the opportunity to pull Reynolds’s file. The clerk        3. Reynolds was overdetained when physically and
could then confirm that the file was updated the previous         sexually assaulted by cellmates.
night, that no other warrants or pending cases existed, and
that Reynolds could be released.                                  4. Overdetention proximately caused the physical and
                                                                  sexual assault against Reynolds.
Evidence Concerning Conditions of Reynolds’s
Confinement in the County Jail: Sheriff’s Deputy Alfredo          5. The jury awarded $25,000 in damages for being
Rosas, a deputy in charge of housing new inmates, was             overdetained and $1 million in damages for being
the module officer in Module 4300, where Reynolds was             physically and sexually assaulted while overdetained. The
housed. Module 4300 was a 40-by-80-foot room with two             trial court entered judgment on December 12, 2001.
rows of housing cells in a top tier, and two rows of              Plaintiff served notice of entry of judgment on December
housing cells in a bottom tier. A security office in the          19, 2001.
middle aisle is secured from inmates. A catwalk on top
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        4
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 57 of 107 Page ID
                                     #:866

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



*6 Proceedings After Trial: On February 8, 2002, the trial
court denied motions of the County of Los Angeles for a
new trial and for judgment notwithstanding the verdict.
                                                                    1. The $25,000 Damages Award Is Affirmed Under
On March 11, 2002, the County of Los Angeles filed a                Plaintiff’s Theory of Overdetention in Violation of the
timely notice of appeal. On March 29, 2002, Reynolds                Fourth Amendment
filed a notice of appeal from the September 17, 2001,            The County of Los Angeles claims Reynolds’s evidence
order granting defendant’s motion for summary                    did not support the jury’s finding that the county’s inmate
adjudication as to Reynolds’s cause of action for violation      release policy violated his Fourth Amendment
of the Eighth Amendment of the United States                     constitutional rights.
Constitution.

The County of Los Angeles also appeals from an
amended judgment filed November 8, 2002, awarding
Reynolds $227,550 in attorney fees and $11,821.22 in                a. Title 42 United States Code Section 1983
costs.                                                           Section 1983 states, in relevant part: “Every person who,
                                                                 under color of any statute, ordinance, regulation, custom,
                                                                 or usage, of any State or Territory or the District of
                                                                 Columbia, subjects, or causes to be subjected, any citizen
                                                                 of the United States or other person within the jurisdiction
                                                                 thereof to the deprivation of any rights, privileges, or
                                                                 immunities secured by the Constitution and laws, shall be
                         ISSUES                                  liable to the party injured in an action at law, suit in
                                                                 equity, or other proper proceeding for redress[.]”
The County of Los Angeles claims on appeal that:
                                                                 Section 1983 “is not itself a source of substantive rights,
1. As a matter of law, Reynolds failed to show that the          but a method for vindicating federal rights elsewhere
Sheriff’s Department’s inmate release policy violated his        conferred by those parts of the United States Constitution
federal constitutional or statutory rights, insofar as the       and federal statutes that it describes.” (Baker v. McCollan
Fourteenth Amendment prohibition of deprivation of               (1979) 443 U.S. 137, 144, fn. 3 .) A section 1983 action
liberty without due process of law was the only                  has two essential elements: (1) whether a person acting
constitutional right potentially applicable to Reynolds’s        under color of state law committed the conduct
overdetention;                                                   complained of; and (2) whether this conduct deprived a
                                                                 person of rights, privileges, or immunities secured by the
2. As a matter of law, Reynolds failed to show that the          Constitution or laws of the United States. (Parratt v.
Sheriff’s Department’s inmate release policy proximately         Taylor (1981) 451 U.S. 527, 535, overruled on other
caused him to be assaulted;                                      grounds, Daniels v. Williams (1986) 474 U.S. 327, 331-
                                                                 332.)
3. Because the sheriff acts as a state official when setting
policies governing the release of prisoners from jail, the       *7 The first inquiry in a section 1983 lawsuit is to identify
County of Los Angeles cannot be held liable under                the precise constitutional provision the defendant is
section 1983; and                                                charged with violating. (Baker v. McCollan, supra, 443
                                                                 U.S. at p. 140; Graham v. Connor (1989) 490 U.S. 386,
4. Erroneous jury instructions, and the rejection of a           394.) Relying on different factual grounds, the jury made
correct jury instruction, require reversal of the judgment.      two awards of damages. We review those awards
                                                                 separately.




                      DISCUSSION
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         5
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 58 of 107 Page ID
                                     #:867

                                                Avery, Michael 10/13/2018
                                                For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



   b. The Jury Properly Awarded $25,000 in Damages to               element not present in his appeal. Reynolds argues that no
   Plaintiff Under the Fourth Amendment                             constitutional distinction exists between police officers’
The County of Los Angeles argues that the Fourteenth                use of excessive force and an illegal seizure claim, citing
Amendment protection against deprivation of liberty                 Larson v. Neimi (9th Cir.1993) 9 F .3d 1397, 1400.
without due process of law was the only constitutional              Larson holds that although excessive force differs from
right potentially applicable to Reynolds’s overdetention.           illegal seizure, the Fourth Amendment provides the
Reynolds responds that detention by the County of Los               analysis for both of these claims. As in Graham v.
Angeles after a court ordered him released was a seizure,           Connor, supra, 490 U.S. at page 395, because the Fourth
triggering the Fourth Amendment protection against                  Amendment provides a specific constitutional protection
unreasonable seizure. The significance of these                     against “this sort of physically intrusive governmental
contentions is that the issue under the Fourth Amendment            conduct,” the Fourth Amendment provides the basis for
is whether detention of Reynolds after his court-ordered            analyzing the case instead of a generalized Fourteenth
release was unreasonable, while a violation under the               Amendment substantive due process analysis. (Larson, at
Fourteenth Amendment would require a finding that the               p. 1400.)
Sheriff’s administrative release policies were “arbitrary.”
We agree that the Fourth Amendment, and not the                     *8 In this appeal the question is whether the Sheriff’s
Fourteenth Amendment, applies to this case.                         Department’s continued custody of Reynolds after the
                                                                    trial court ordered him released constitutes a “seizure”
                                                                    from which the Fourth Amendment provides
                                                                    constitutional protection. If so, Larson would hold that the
                                                                    Fourth Amendment analysis applies. (Larson v. Neimi,
                                                                    supra, 9 F.3d at pp. 1400-1401, 1402.)
   i. Overdetention Analyzed as a Fourth Amendment
   “Seizure”                                                        In arguing that the Fourth Amendment broadly applies to
The Fourth Amendment of the Constitution states: “The               section 1983 claims based on a “seizure” by government
right of the people to be secure in their persons ... against       authorities, Reynolds relies on Lauro v. Charles (2d
unreasonable searches and seizures, shall not be                    Cir.2000) 219 F.3d 202. In Lauro, after arresting and
violated[.]” Reynolds argues that actions by the County of          charging Lauro as a criminal defendant, the police
Los Angeles after the court dismissed charges and                   handcuffed Lauro, walked him outside the station house,
released him constituted a seizure because “[w]henever an           drove him around the block in an unmarked police car,
officer restrains the freedom of a person to walk away, he          and walked Lauro back to the police station so that a
has seized that person.” (Tennessee v. Garner (1985) 471            television news crew could film him in a staged “perp
U.S. 1, 7.)                                                         walk.” Lauro’s civil suit against the police department
                                                                    and police officers asserted that the perp walk was an
Reynolds also refers to definitions of “seizure” in other           unreasonable seizure that violated the Fourth
United Supreme Court cases. Graham v. Connor, supra,                Amendment. (Id. at p. 208.) Lauro cited Supreme Court
490 U.S. 385 required the court to decide what                      cases holding that where a claim can be characterized as a
constitutional standard governed a free citizen’s claim             violation of the Fourth Amendment, it should be analyzed
that law enforcement officials used excessive force in              as such and not as a substantive due process claim. (Ibid.)
making an arrest, investigatory stop, or other “seizure” of
his person. Graham held that such claims were analyzed              Lauro stated that Fourth Amendment protection applies to
under      the     Fourth      Amendment’s           “objective     a person not only during an initial search and seizure by
reasonableness” standard, rather than under a substantive           police, but also to persons lawfully in police custody.
due process standard. (Id. at p. 388.) Reynolds also cites          (Lauro v. Charles, supra, 219 F.3d at p. 212.) Lauro was
United States v. Brignoni-Ponce (1975) 422 U.S. 873,                lawfully under arrest. But with regard to the “perp walk”
stating that the Fourth Amendment “applies to all seizures          occurring after arrest, viewing that “seizure” either as (1)
of the person, including seizures that involve only a brief         a separate seizure occurring when Lauro was forcibly
detention short of traditional arrest.” (Id. at p. 878.)            removed from the police station, paraded before news
                                                                    cameras, and then returned to the station, or (2) as “a
Reynolds acknowledges that these three cases arose from             continuation and aggravation of the seizure that occurred
claims that police officers used excessive force, an                when he was arrested,” the Fourth Amendment required
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          6
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 59 of 107 Page ID
                                     #:868

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



that seizure to be reasonable. (Ibid.; see also Lauro v. City     facts presented in each case.” (Id. at p. 1370.)
of New York (S.D.N.Y.1999) 39 F.Supp.2d 351, 363, fn.
8.) Lauro concluded that the staged perp walk was                 Insofar as Reynolds did obtain a court order for his
unrelated to the object of the arrest, had no legitimate law      release, his claim to be released from custody within a
enforcement justification, and invaded Lauro’s privacy to         reasonable time is stronger than the claim of the plaintiff
no purpose, and therefore violated the Fourth                     in Lewis. Under Lewis v. O’Grady, the detention of
Amendment. (219 F.3d at p. 213.)                                  Reynolds for more than 20 hours after he obtained a court
                                                                  order for his release should be analyzed according to the
The trial court ordered Reynolds released at                      protection of the Fourth Amendment.
approximately 11:30 a.m. on March 17, 1999, because his
case was dismissed. He was not allowed to leave the               Defendant does not make a substantial evidence challenge
courtroom. He was later handcuffed to another person              to the jury’s finding that the County of Los Angeles
before being taken by bus back to the IRC, where he spent         overdetained Reynolds in violation of his Fourth
the night in his jail cell. Reynolds’s papers were not            Amendment constitutional rights.
logged into the IRC until 8:43 p.m. A release pass was not
generated for Reynolds until the following morning at
7:41 a.m., March 18, 1999. Thus after the court ordered
his release, Reynolds remained “seized” for Fourth
Amendment purposes. A “seizure” triggering the
protection of the Fourth Amendment occurs when                       ii. The Fourteenth Amendment Cases Cited by the
government actors have, “by means of physical force or               County of Los Angeles Do Not Control This Case
show of authority ... in some way restrained the liberty of       In relevant part, the due process clause of the Fourteenth
a citizen [.]” (Terry v. Ohio (1968) 392 U.S. 1, 19, fn. 16,      Amendment of the United States Constitution states: “No
italics added; see also Albright v. Oliver (1994) 510 U.S.        State shall make or enforce any law which shall abridge
266, 278-279, concurrence of Ginsburg, J.)                        the privileges or immunities of citizens of the United
                                                                  States; nor shall any State deprive any person of life,
*9 Construing Reynolds’s confinement after his court-             liberty, or property, without due process of law[.]” The
ordered release as a “seizure,” the question is whether,          County of Los Angeles argues that only the Fourteenth
under the Fourth Amendment, a delay of more than 20               Amendment would apply to Reynolds’s section 1983
hours between the time the court ordered Reynolds’s               action. As to the jury’s $25,000 award, we disagree. We
release and the sheriff issued a release pass was                 analyze the jury’s $1 million award separately.
reasonable. Reynolds relies on Lewis v. O’Grady (7th
Cir.1988) 853 F.2d 1366, holding that the reasonableness          Slone v. Herman (8th Cir.1993) 983 F.2d 107 states that
of the length of such confinement is a jury question. In          when a prisoner’s sentence became final the state lost its
Lewis, plaintiff Sandy Lewis was arrested and detained on         authority to hold the prisoner, and keeping the prisoner in
an arrest warrant issued for another person. Lewis spent          jail for eight months deprived him of his Fourteenth
approximately 11 hours in custody after a judge                   Amendment right to liberty. (Id. at p. 110.) However, the
determined he was not the person named in the arrest              authorities Slone cited for this conclusion clearly referred
warrant. The judge found that Lewis was not the person            to continued custody of a prisoner after he completed his
named in the arrest warrant and returned him to the               sentence. (Ibid., citing McNeil v. Director, Patuxent
sheriff’s custody, but never officially ordered Lewis             Institution (1972) 407 U.S. 245, 246 and Haygood v.
discharged. (Id. at p. 1369.) Thus Lewis’s ultimate release       Younger (9th Cir.1985) 769 F.2d 1350, 1354-1355.)
came not as a result of a judicial determination, but after       Reynolds was not convicted of a crime or sentenced to a
administrative steps were taken to verify his identity.           prison term, and thus was not held in prison after such
(Ibid.) Lewis recognized that transportation, completing          prison term had expired.
paperwork, verification of identity, and similar
administrative requirements precluded establishing a              *10 Kelch v. Director, Nevada Dept. of Prisons (9th
minimum time within which a prisoner due to be released           Cir.1993) 10 F.3d 684 held that the Nevada Board of
could be kept in custody. Lewis concluded: “What is a             Pardons Commissioners’ rescission of an earlier
reasonable time for detaining a prisoner in custody is a          commutation of a prisoner’s sentence should be analyzed
question best left open for juries to answer based on the         under the Fourteenth Amendment substantive due process

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         7
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 60 of 107 Page ID
                                     #:869

                                               Avery, Michael 10/13/2018
                                               For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



clause. (Id. at p. 685.) Because the prisoner acquired “a          ‘seizures,’ it seems primarily directed to the initial act of
liberty interest” when the board commuted his sentence,            restraining an individual’s liberty, such as an
that liberty interest entitled him to substantive due              investigatory stop or arrest. Id. at 1443-1444.[¶] The logic
process, i.e., that a subsequent government action                 of Valencia applies to the instant case. The Fourth
depriving him of life, liberty or property have a rational,        Amendment is inapplicable to a pretrial detainee who was
non-arbitrary connection to a legitimate purpose. (Id. at p.       properly arrested and is awaiting trial. That detainee has
688.) The state had an interest in insuring its fair               recourse to due process protections, not protection against
opportunity to present a case against prisoners petitioning        unreasonable seizures after a lawful seizure has occurred.
for early release and protecting against the premature             Since Brooks has shown no defect in his actual arrest, he
release of dangerous criminals. Before the first                   has made no claim under the Fourth Amendment.” (Id. at
commutation hearing, neither the prisoner nor the board            pp. 166-167, italics omitted.)
provided notice to the state. These omissions prevented
the state from responding to the prisoner’s application,           *11 Brooks involved a claim that the plaintiff was
causing the board to make its commutation decision on              deprived of property without due process of law while in
incomplete, inaccurate evidence. Thus the board’s                  prison. Brooks did not involve a Fourteenth Amendment
rescission of the commutation of the sentence after a              liberty right, and its facts did not include imprisonment of
second evidentiary hearing was “a rational, non-arbitrary          the plaintiff after the court ordered him released.
means of effectuating the state’s legitimate interests in          Nonetheless Brooks is authority for limiting the scope of
informed and properly conducted commutation                        the Fourth Amendment protection against unreasonable
proceedings and in protecting the general population from          seizure of the person to the detention or arrest of that
dangerous criminals.” (Id. at p. 689.) Rescission of the           person, and for not extending the Fourth Amendment
commutation of the prisoner’s sentence therefore did not           protection to the period of detention or prison custody
violate his substantive due process right. (Ibid.)                 occurring after a valid arrest. When a seizure is not
                                                                   unreasonable because the arrest occurs pursuant to a valid
A case not cited by the County of Los Angeles frames its           warrant, subsequent detention is analyzed by reference to
argument most clearly, and supports its argument that the          the Fourteenth Amendment protection against deprivation
Fourteenth Amendment should apply. Brooks v. George                of liberty without due process of law. (Baker v. McCollan,
County, Miss. (5th Cir .1996) 84 F.3d 157 states: “We              supra, 443 U.S. at pp. 142-143.)
reference our decision in Valencia v. Wiggins, 981 F.2d
1440, 1449 (5th Cir. [ (1993) ] ) ..., by analogy, for the         In arguing that the Fourth Amendment does not apply to
proposition that once the incidents of a valid arrest have         Reynolds’s suit, the County of Los Angeles argues that
long since been completed and the pretrial detainee                overdetention after a valid arrest does not give rise to a
remains in detention, the Fourth Amendment no longer               Fourth Amendment claim, citing Baker v. McCollan,
applies when the challenge is solely to continued                  supra, 443 U.S. 137. In Baker, the plaintiff was deprived
incarceration. In Valencia, this Circuit held that neither         of his liberty for three days pursuant to a warrant
the Unreasonable Search and Seizure Clause of the Fourth           conforming to the requirements of the Fourth
Amendment nor the Cruel and Unusual Punishment                     Amendment. The plaintiff did not attack the validity of
Clause of the Eighth Amendment is applicable in                    that warrant and did not base the section 1983 claim on an
determining whether a detention official’s use of                  unconstitutional seizure. Instead plaintiff claimed that the
deliberate force was excessive. Id. The Due Process                sheriff failed to investigate and determine that the wrong
Clause of the Fifth and Fourteenth Amendments are the              man was imprisoned. (Id. at pp. 143-144.) Baker held that
appropriate     constitutional     provisions      for    this     pretrial detention for three days did not constitute a
determination. Id. [¶] As the Court stated, [¶] We do not          deprivation of liberty without due process of law under
believe that the Fourth Amendment provides an                      the Fourteenth Amendment. (Id. at p. 145.) Baker,
appropriate constitutional basis for protecting against            however, does not preclude using the Fourth Amendment
deliberate official uses of force occurring, as in this case,      to analyze the continued imprisonment of a person
after the incidents of arrest are completed, after the             ordered released by the court after charges are dismissed
plaintiff has been released from the arresting officer’s           as a “seizure.” Unlike the plaintiff in Baker, Reynolds
custody and after the plaintiff has been in detention              does challenge the sheriff’s authority to hold him in
awaiting trial for a significant period of time ... [.] As the     prison custody after the court dismissed charges against
Fourth Amendment protects against unreasonable                     him and ordered him released.
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          8
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 61 of 107 Page ID
                                     #:870

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)




Although Baker involved a pretrial detention in prison
custody, other cases analyze detention of an inmate after
he should be released by applying the Fourteenth                    a. Causation
Amendment protection against deprivation of liberty              Causation involves two elements: (1) cause in fact and (2)
without due process of law.                                      legal causation. (PPG Industries, Inc. v. Transamerica
                                                                 Ins. Co. (1999) 20 Cal.4th 310, 315.) “An act is a cause in
The facts in Pennington v. Hobson (S.D.Ind.1989) 719             fact if it is a necessary antecedent of an event.” (Ibid.)
F.Supp. 760 and Afrika v. Selsky (S.D.N.Y.1990) 750              With regard to legal causation however, “[t]o simply say
F.Supp. 595 differ from the facts in Reynolds’s case. A          ... that the defendant’s conduct was a necessary
third case cited by the County of Los Angeles, Calhoun v.        antecedent of the injury does not resolve the question of
New York State Div. of Parole Officers (2d Cir.1993) 999         whether the defendant should be liable.... [T]he law must
F.2d 647, also differs factually and appears to rely on          impose limitations on liability other than simple causality.
procedural due process rather than on the substantive due        These additional limitations are related not only to the
process prohibition of deprivation of liberty.                   degree of connection between the conduct and the injury,
                                                                 but also with public policy.” (Id. at pp. 315-316.)

                                                                 “ ‘ “ ‘Legal cause’ exists if the actor’s conduct is a
                                                                 ‘substantial factor’ in bringing about the harm and there is
                                                                 no rule of law relieving the actor from liability.
  iii. Conclusion: The $25,000 Damage Award for                  [Citations.]” ‘ (Rosh v. Cave Imaging Systems, Inc. (1994)
  Overdetention Was Correct                                      26 Cal.App.4th 1225, 1235[ ], quoting Nola M. v.
The case most closely resembling the facts of Reynolds’s         University of Southern California (1993) 16 Cal.App.4th
case, and which provided the governing principles under          421, 427[ ].)” (Lombardo v. Huysentruyt (2001) 91
which Reynolds’s case was tried and under which the jury         Cal.App.4th 656, 665-666.) Legal causation limits
was instructed, is Lewis v.. O’Grady, supra, 853 F.2d            liability. In some situations where a defendant’s conduct
1366, using the Fourth Amendment analysis of continued           constitutes the actual, cause in fact of harm, the defendant
imprisonment of a person after the court dismissed               will be absolved from liability because of the manner in
charges and issued a release order. We find no error in the      which the injury occurred. “ ‘ “Thus, where there is an
use of the Fourth Amendment as the right violated in this        independent intervening act which is not reasonably
section 1983 case.                                               foreseeable, the defendant’s conduct is not deemed the
                                                                 ‘legal’ or proximate cause.” ‘ “ (Ibid.)

                                                                 The County of Los Angeles does not challenge cause in
                                                                 fact, and concedes that the evidence shows that the inmate
                                                                 release policy, pursuant to which Reynolds was
   2. Because Cellmates’ Criminal Attacks Were an                overdetained in the county jail until 7:41 a.m. the morning
   Intervening Superseding Cause Which Cut Off the               after his court-ordered release, was a cause in fact of the
   Liability of the County of Los Angeles, the $1 Million        attack on and rape of Reynolds during the night. That is,
   Damages Award Must Be Reversed                                if Reynolds had been released on the day the court
*12 Although not challenging the overdetention as a              ordered his release, the attacks would not have happened.
cause-in-fact of Reynolds’s injuries, the County of Los          The County of Los Angeles argues, however, that there
Angeles claims on appeal that the inmate release policy          was no other connection between the inmate release
did not proximately cause the assault on Reynolds. We            policy and the attacks.
conclude that substantial evidence does not support the
jury’s findings on the issue of legal causation, because the     The issue is whether a rule of law-in this appeal, an
cellmates’ criminal attacks on Reynolds were an                  intervening, superseding cause-absolves the county from
intervening, superseding cause which cuts off the liability      liability.
of the County of Los Angeles.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        9
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 62 of 107 Page ID
                                     #:871

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



   b. The Definition of Intervening, Superseding Cause
The term “superseding cause” means “an independent
event [that] intervenes in the chain of causation,
producing harm of a kind and degree so far beyond the
risk the original [wrongdoer] should have foreseen[,] that          d. Criminal Conduct Is Ordinarily a Superseding,
the law deems it unfair to hold him responsible.” (Soule v.         Intervening Cause
General Motors Corp. (1994) 8 Cal.4th 548, 573, fn. 9.)          Although causation in the section 1983 context is a
                                                                 question of federal law, in determining the meaning of the
*13 “A defendant’s conduct is superseded as a legal cause        concept we look to state tort analogs, because “
of an injury if, among other things, the intervening force       ‘principles of causation borrowed from tort law are
is highly unusual or extraordinary, not reasonably likely        relevant to civil rights actions brought under section
to happen and, therefore, not foreseeable. [Citations.] ...      1983.’ “ (Warner v. Orange County Dept. of Probation
The defendant has the burden to prove the affirmative            (2d Cir.1997) 115 F.3d 1068, 1071; see also Malley v.
defense of superseding cause, that is, that the intervening      Briggs (1986) 475 U.S. 335, 344, fn. 7; Oklahoma City v.
event is so highly unusual or extraordinary that it was          Tuttle (1985) 471 U.S. 808, 833, fn. 9 (Brennan, J.,
unforeseeable.” (Arreola v. County of Monterey (2002) 99         concurring); Monroe v. Pape (1961) 365 U.S. 167, 187,
Cal.App.4th 722, 760.) “[F]or an intervening act properly        overruled on other grounds, Monell v. New York City
to be considered a superseding cause, the act must have          Dept. of Social Services (1978) 436 U.S. 658, 663.)
produced ‘harm of a kind and degree so far beyond the
risk the original tortfeasor should have foreseen that the       The general rule is: “Criminal conduct which causes
law deems it unfair to hold him responsible.’ [Citation.]”       injury will ordinarily be deemed the proximate cause of
(Lugtu v. California Highway Patrol (2001) 26 Cal.4th            an injury, superseding any prior negligence which might
703, 725.)                                                       otherwise be deemed a contributing cause.” (Koepke v.
                                                                 Loo (1993) 18 Cal.App.4th 1444, 1449, italics in original;
                                                                 see also Isaacs v. Huntington Memorial Hospital (1985)
                                                                 38 Cal.3d 112, 131; Bullis v. Security Pac. Nat. Bank
                                                                 (1978) 21 Cal.3d 801, 812; Leslie G. v. Perry &
                                                                 Associates (1996) 43 Cal.App.4th 472, 481; Nola M. v.
   c. The Jury Was Instructed on Intervening, Superseding        University of Southern California, supra, 16 Cal.App.4th
   Cause                                                         at p. 427.)1
In the instructions on causation, the jury was instructed:
“A defendant is not liable if plaintiff’s injury was caused      *14 The question is whether the third party criminal acts
by a new or independent source of an injury which                that caused Reynolds’s injuries were foreseeable, such
intervenes between the defendant’s act or omission and           that they should not be regarded as a superseding cause
the plaintiff’s injury and which produces a result which         which cuts off liability of the County of Los Angeles.
was not reasonably foreseeable by the defendant.”

The jury’s special verdict finding that “plaintiff’s over-
detainment” was “a proximate cause of the physical and
sexual assault committed against plaintiff” impliedly
found that the physical and sexual assault was not a new            e. Foreseeability
or independent source of an injury, which intervened             As we have seen, “ ‘ “where there is an independent
between the act or omission of the County of Los Angeles         intervening act which is not reasonably foreseeable, the
and Reynolds’s injury and which produced a result not            defendant’s conduct is not deemed the ‘legal’ or
reasonably foreseeable by the County of Los Angeles.             proximate cause.” ‘ “ (Lombardo v. Huysentruyt, supra,
Unless the facts are undisputed, a determination of an           91 Cal.App.4th at pp. 665-666.)
intervening, superseding cause is left to the trier of fact.
(Lombardo v. Huysentruyt, supra, 91 Cal.App.4th at p.            In the context of a section 1983 action, “personal
666.) Foreseeability in this context is likewise a question      participation is not the only predicate for section 1983
for the trier of fact. (Ibid.)                                   liability. Anyone who ‘causes’ any citizen to be subjected
                                                                 to a constitutional deprivation is also liable. The requisite

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        10
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 63 of 107 Page ID
                                     #:872

                                               Avery, Michael 10/13/2018
                                               For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



causal connection can be established not only by some              344, 347.) Although the Fourteenth Amendment was the
kind of direct personal participation in the deprivation,          constitutional right claimed to have been violated in
but also by setting in motion a series of acts by others           Davidson, we do not see how identifying the
which the actor knows or reasonably should know would              constitutional right violated as the Fourth Amendment, as
cause others to inflict the constitutional injury.” (Arnold v.     the jury found, changes that result. In the context of
Intern. Business Machines (9th Cir.1981) 637 F.2d 1350,            foreseeability, the absence of any prior incidents or
1355.)                                                             threats of cellmates’ criminal violence against Reynolds
                                                                   or of disputes or trouble between Reynolds and his
The law distinguishes between foreseeability as a factor in        cellmates, and the absence of any reports of these events
determining duty and foreseeability as a factor in                 or threatened events to prison authorities, mean that they
causation. In negligence cases, “[f]oreseeability, when            were not specifically foreseeable. Thus under Arnold, the
analyzed to determine the existence or scope of a duty, is         County of Los Angeles did not know, nor should it have
a question of law to be decided by the court.” (Ann M. v.          known, that the criminal attacks on Reynolds were going
Pacific Plaza Shopping Center (1993) 6 Cal.4th 666,                to occur.
678.) In determining “duty,” a court’s task “is not to
decide whether a particular plaintiff’s injury was                 *15 Neither is there evidence regarding prior incidents of
reasonably foreseeable in light of a particular defendant’s        criminal attacks by cellmates on other cellmates generally
conduct, but rather to evaluate more generally whether the         in the county jail, which would indicate the general
category of negligent conduct at issue is sufficiently likely      foreseeability of violence by prisoners against cellmates.
to result in the kind of harm experienced that liability may       The jury heard no evidence that rates of attacks by
appropriately be imposed on the negligent party.”                  prisoners on cellmates was sufficiently high or frequent so
(Ballard v. Uribe (1986) 41 Cal.3d 564, 573, fn. 6, italics        as to make it foreseeable in these circumstances that these
omitted.) The question of foreseeability in determining            specific prisoners would attack Reynolds.
legal cause of the plaintiff’s injury, by contrast, is (1) a
question of fact for the jury, and (2) a “more focused,            There was no evidence that returning an inmate subject to
fact-specific” determination. (Ibid.) Thus the question is         a release order to the same cell and cellmates with whom
whether a particular defendant’s conduct made a                    he was in custody without incident for seven previous
particular plaintiff’s injury reasonably foreseeable.              days made it foreseeable that a criminal attack would
                                                                   occur.
In negligence cases involving harm caused by third party
crimes, the absence of prior similar criminal assaults             Therefore substantial evidence does not support the jury’s
means that the requisite degree of foreseeability can              implied finding that cellmates’ violent criminal attacks on
rarely, if ever, be proven sufficient to show that the             Reynolds were foreseeable. We conclude that the
landowner’s duty of care includes the hiring of security.          intervening cause of those criminal attacks was also a
(Ann M. v. Pacific Plaza Shopping Center, supra, 6                 superseding cause, that is, that although the County of
Cal.4th at p. 679.) Although made in the “duty” context,           Los Angeles overdetained Reynolds in violation of the
we believe this rule from Ann M. also applies to a jury’s          Fourth Amendment when the criminal attacks against him
particularized factual determination of “causation.” The           occurred, the lack of foreseeability of those attacks makes
evidence did not show that prior similar incidents gave            them a superseding cause which cuts off the liability of
the County of Los Angeles notice so as to make the                 the County of Los Angeles for harm suffered in those
cellmates’ attacks on Reynolds foreseeable. No attacks             criminal third party attacks.
had occurred in the seven previous days in which
Reynolds was housed with those cellmates. Neither                  We therefore reverse that portion of the judgment
Reynolds nor anyone else made a report to county jail              ordering payment of $1 million in damages by the County
officials that Reynolds’s cellmates had threatened him             of Los Angeles to Reynolds.
with attack or that a dispute between Reynolds and his
cellmates made such an attack imminent or likely. We
note that even if there were such a report, and even if
prison officials negligently disregarded it, there would be
no liability for prison officials’ negligent failure to take         3. The County of Los Angeles Did Not Act as a State of
preventative action. (Davidson v. Cannon (1986) 474 U.S.             California Policymaker, and Can Be Liable Under
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       11
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 64 of 107 Page ID
                                     #:873

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



   Section 1983                                                  supra, 236 F.3d 552, which held that the Los Angeles
The County of Los Angeles claims that the Sheriff acted          County Sheriff, when implementing its policy of
as a state official when setting policies for release of         conducting prisoner release records checks, acts for the
prisoners from jail and therefore the County of Los              county in its capacity as administrator of the Los Angeles
Angeles cannot be held liable under section 1983.                County Jails. Therefore the County of Los Angeles (and
“[S]tates and state officers sued in their official capacity     the Los Angeles County Sheriff’s Department) were
are not considered persons under section 1983 and are            subject to section 1983 liability. (Id. at pp. 555-556.) In
immune from liability under the statute by virtue of the         Streit, plaintiffs alleged they were detained in county jails
Eleventh Amendment and the doctrine of sovereign                 after all legal justification for their seizure and detention
immunity.” (Venegas v. County of Los Angeles (2004) 32           ended while the Sheriff’s Department ran a check of a
Cal.4th 820, 829, italics omitted.) This exemption of the        computerized law enforcement database to confirm that
state and its state officers from section 1983 liability         no other law enforcement agency wanted the prisoner,
“applies to officers such as sheriffs if they were acting as     and further alleged that the Sheriff’s Department ran this
state agents with final policymaking authority over the          computerized check only after all “wants and holds”
complained-of actions.” (Ibid.; Streit v. County of Los          arriving on the day a prisoner was scheduled for release
Angeles (9th Cir.2001) 236 F.3d 552, 559; County of Los          were entered into the computer database, causing the
Angeles v. Superior Court (1998) 68 Cal.App.4th 1166,            prisoners’ incarceration to extend beyond their release
1171.)                                                           dates. (Id. at p. 556.)

The County of Los Angeles argues based on County of              Streit distinguished Peters as involving the Los Angeles
Los Angeles v. Superior Court, supra, 68 Cal.App.4th             County Sheriff acting on a facially valid warrant in
1166 (“Peters ”),2 which held that “in setting policies          detaining prisoners, which it characterized as “a law
concerning release of persons from the Los Angeles               enforcement function with which the [Los Angeles
County Jail, the Los Angeles County Sheriff acts as a            County Sheriff’s Department] is tasked under
state officer performing state law enforcement duties, and       [Government Code section 12560].” (Streit v. County of
not as a policymaker on behalf of the County of Los              Los Angeles, supra, 236 F.3d at p. 564.) In Streit, by
Angeles.” (Id. at p. 1178.) In Peters, the plaintiff posted      contrast,    the    sheriff’s   function   involved     an
bail to be released on June 18, 1997, but the Los Angeles        “administrative search for outstanding warrants, wants, or
County Sheriff detained plaintiff for 10 more days in            holds upon which it would be required to act, if they
purported reliance on a warrant the sheriff knew or              existed.” (Ibid.) Streit concluded: “Searching for wants
reasonably should have known did not apply to plaintiff.         and holds that may or may not have been issued for
(Id. at pp. 1168-1169.) The sheriff’s function involved          persons whom the state has no legal right to detain is an
determining whether to release a person who might be             administrative function of jail operations for which the
subject to arrest on an outstanding warrant, which Peters        [Los Angeles County Sheriff’s Department] answers to
called a law enforcement function. (Id. at p. 1177, citing       the County.” (Ibid., citing Gov.Code, §§ 25303, 26605.)
Gov.Code, §§ 26601, 26602 and Pen.Code, § 816.)
Venegas v. County of Los Angeles, supra, 32 Cal.4th 820          Cortez v. County of Los Angeles (9th Cir.2002) 294 F.3d
similarly held that a sheriff, when investigating possible       1186 similarly cited the Los Angeles County Sheriff’s
criminal activity, including detaining suspects, searching       constitutional, statutory, and administrative authority to
their home and vehicle, and seizing documents, performs          manage county jails under California law. (Id. at p. 1190.)
law enforcement activities and therefore acts on behalf of       Cortez held that when the county sheriff assigned a
the state, making the county immune from section 1983            prisoner pursuant to the sheriff’s policy of segregating
liability. (Id. at pp. 826, 839.)                                gang members from other inmates, the sheriff acted on
                                                                 behalf of the county and therefore was subject to section
*16 By contrast, Reynolds argues that the Los Angeles            1983 liability for those actions. (Ibid.)
County Sheriff did not act as a policy maker for the State
of California in determining when to release Reynolds,           This appeal, in part, involves the sheriff’s policy of
and therefore the County of Los Angeles is not immune            assignment of prisoners in his custody, which Cortez
from section 1983 liability.                                     defined as action taken on behalf of the county, not the
                                                                 state. This appeal also involves the detention of a person
Reynolds argues based on Streit v. County of Los Angeles,        as to whom the court had dismissed charges and had
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        12
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 65 of 107 Page ID
                                     #:874

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



ordered released, and thus resembles Streit. The facts            theories plaintiff might have advanced, or to articulate for
show that the Los Angeles County Sheriff’s personnel              him that which he has left unspoken.” (Finn v. G.D.
continued to detain Reynolds so as to determine whether           Searle & Co. (1984) 35 Cal.3d 691, 701-702.) We reject
he was entitled to be released, which involved                    the claim that instructional error occurred because the trial
determining whether an outstanding warrant existed                court did not deliver a Fourteenth Amendment
against Reynolds in another case. Under Cortez and Streit,        “arbitrariness” instruction.
we conclude that the County of Los Angeles is subject to
section 1983 liability.



                                                                     b. The Trial Court’s Rejection of a “Deference to
                                                                     Prison Administrators” Proposed Instruction Was Not
   4. The County of Los Angeles Has Not Shown                        Error
   Instructional Error                                            The County of Los Angeles also claims that the trial court
*17 The County of Los Angeles claims that the trial court         erroneously rejected an instruction which the County of
erroneously instructed the jury on the wrong                      Los Angeles did propose. This proposed instruction,
constitutional right, and erroneously rejected a jury             based on Bell v. Wolfish (1979) 441 U.S. 520, stated:
instruction stating that deference should be given to a jail
administrator’s judgments regarding the institution’s             “Governmental action does not have to be the only
operation.                                                        alternative or even the best alternative for it to be
                                                                  reasonable. The test for constitutionality turns on whether
                                                                  the articulated purpose for the restriction is rationally
                                                                  related to a legitimate governmental interest and whether
                                                                  it is reasonably tailored to achieve the stated goal. Prison
                                                                  administrators should be accorded wide-ranging
   a. Because the County Did Not Request a Correct,               deference in the adoption and execution of policies and
   Complete Instruction That Reflected Its Theory of the          practices that in their judgment are needed to preserve
   Litigation, No Error Occurred in Failing to Deliver a          internal order and discipline and to maintain institutional
   Fourteenth Amendment “Arbitrariness” Instruction               security. Such considerations are peculiarly within the
The County of Los Angeles claims the trial court should           province and professional expertise of corrections
have instructed that the Fourteenth Amendment governed            officials, and, in the absence of substantial evidence in the
Reynolds’s overdetention claim and that the County of             record to indicate that the officials have exaggerated their
Los Angeles only could have been held liable if its inmate        response to these considerations, their expert judgment
release policy was arbitrary.                                     should be deferred to.”
As regards the $25,000 damage award, we have rejected             *18 The County of Los Angeles argues briefly that even if
the claim that the Fourth Amendment did not govern this           the Fourth Amendment reasonableness standard applied
case. The County of Los Angeles concedes that it did not          to Reynolds’s section 1983 action, this instruction should
request an instruction embodying the Fourteenth                   have been delivered as a proper statement of the law
Amendment “arbitrariness” standard. It claims the trial           which was relevant to the facts. Bell, however, reviewed
court had a sua sponte duty to instruct on this standard.         constitutional challenges to prison conditions and
Although all instructions are deemed excepted to (Code            practices according to whether, under the Due Process
Civ. Proc., § 647), “ ‘[i]n a civil case, each of the parties     Clause, prison conditions amounted to punishment of a
must propose complete and comprehensive instructions in           pretrial detainee. (Bell v.. Wolfish, supra, 441 U.S. at p.
accordance with his theory of the litigation; if the parties      535.) The prison conditions and practices included
do not do so, the court has no duty to instruct on its own        “double-bunking” of inmates, a regulation permitting
motion.’ “ (Agarwal v. Johnson (1979) 25 Cal.3d 932,              inmates to receive books and magazines only if mailed
950-591, overruled on other grounds, White v. Ultramar,           directly from the publisher or book club, a prohibition
Inc. (1999) 21 Cal.4th 563, 575.) “Neither a trial court nor      against receiving packages of food or personal property
a reviewing court in a civil action is obligated to seek out      from outside the facility, unannounced searches of inmate

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         13
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 66 of 107 Page ID
                                     #:875

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



living areas by prison staff, required exposure of body          evidence.’ [Citation.] We review the record and the
cavities for visual inspection after each contact visit an       determination of the trial court de novo.” (Kahn v. East
inmate had with a person from outside the institution.           Side Union High School Dist. (2003) 31 Cal.4th 990,
None of these regulations and conditions were at issue in        1002-1003.)
Reynolds’s lawsuit. The Bell decision has relevance to the
analysis of whether summary judgment was correctly               *19 A defendant moving for summary judgment bears the
granted as to Reynolds’s Eighth Amendment cause of               burden of showing that a cause of action has no merit
action, post. Bell, however, did not involve whether the         because plaintiff cannot establish an element of the claim
length of time between the court’s dismissal of charges          or because defendant has a complete defense. The burden
and release order and the prisoner’s ultimate release was        then shifts to the plaintiff opposing the summary
reasonable. Bell contains neither facts nor issues in            judgment motion to establish that a triable issue of fact
common with the Fourth Amendment overdetention at                exists as to these issues. (Saelzler v. Advanced Group 400
issue in this appeal. The use of the proposed instruction        (2001) 25 Cal.4th 763, 768.)
would therefore have been inappropriate. (Drake v. Dean
(1993) 15 Cal .App.4th 915, 924.) We find no error in the
trial court’s rejection of the proposed instruction.



                                                                                           FACTS

II. Reynolds’s Appeal from the Grant of Summary                  Allegations of the Complaint: Reynolds’s cause of action
Judgment on His Eighth Amendment Cause of Action                 for violation of his Eighth Amendment right against cruel
Reynolds appeals from the grant of summary judgment in           and unusual punishment alleged that Los Angeles County
defendant’s favor on his cause of action for violation of        central jail personnel placed him in a maximum security
his fourth cause of action under section 1983 for violation      cell because he was charged with Penal Code section
of his Eighth Amendment constitutional right against             1551, a crime Los Angeles County Sheriff’s personnel
cruel and unusual punishment.                                    categorize with murder, rape, kidnapping, robbery, and
                                                                 other crimes requiring a high security classification. This
                                                                 cause of action alleged that defendant’s classification
                                                                 policy recklessly, arbitrarily, and with deliberate
                                                                 indifference exposed Reynolds to a substantial risk of
                                                                 serious damage to his health and safety while he was in
                                                                 defendant’s custody, and that the policy was the moving
               STANDARD OF REVIEW                                force between other inmates’ assault and rape of Reynolds
                                                                 in violation of his Eighth Amendment rights.
“A defendant’s motion for summary judgment should be
granted if no triable issue exists as to any material fact       The county moved for summary judgment on the ground
and the defendant is entitled to a judgment as a matter of       that classifying and housing Reynolds in a high security
law. (Code Civ. Proc., § 437c, subd. (c).) The burden of         module did not violate his Eight Amendment rights.
persuasion remains with the party moving for summary
judgment. [Citation.] When the defendant moves for               Undisputed Facts in the Summary Judgment Motion: On
summary judgment, in those circumstances in which the            March 8, 1999, Reynolds was transported to the Los
plaintiff would have the burden of proof by a                    Angeles County central jail and processed by defendants
preponderance of the evidence, the defendant must                pursuant to their official, policy, custom, and practice.
present evidence that would preclude a reasonable trier of       Inmates in the central jail range from pre-trial detainees to
fact from finding that it was more likely than not that the      those serving lengthy county jail sentences and face
material fact was true [citation], or the defendant must         charges ranging from petty theft to murder. Some county
establish that an element of the claim cannot be                 jail inmates have never before been in jail; others are state
established, by presenting evidence that the plaintiff ‘does     prison veterans.
not possess and cannot reasonably obtain, needed

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        14
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 67 of 107 Page ID
                                     #:876

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



To classify inmates as low, medium, or high security                                      ISSUES
prisoners, the classification system assigns each of the
following criterion a point value: charge pending, prior         The cross-appeal claims that:
convictions, bail amount, age, and previous escape
attempts. Charges such as murder, kidnaping, mayhem,             1. Reynolds was deprived of his constitutional right to
and rape result in a “high security” classification. Because     safety;
Reynolds was charged with violating Penal Code section
1551 .1, a crime the sheriffs categorize with murder, rape,      2. The constitutional deprivations are due to the sheriff’s
kidnaping, and robbery, he was placed in a maximum               policy;
security cell. The classification policy does not attempt to
discover the basis for the Penal Code section 1551.1             3. The sheriff’s policy amounted to deliberate indifference
charge.                                                          to Reynolds’s constitutional rights; and

The “Wants and Detainer’s” Department processes                  4. The policy was the moving force behind the
additional holds on inmates in custody. When this                constitutional violation.
department receives notification that another state has an
outstanding warrant on and desires extradition of
someone in county custody, the department places a “no
bail hold” on that person and code that person Penal Code
section 1551.1. Generally information received from
another state does not contain information on the
                                                                                       DISCUSSION
underlying charge causing the state to request a hold for
extradition.                                                     As a preliminary matter, it is important to note that the
                                                                 cross-appeal deals solely with the classification of
*20 The security classification system seeks to categorize       Reynolds when he was validly in custody, which caused
individuals by the level of security required according to       Reynolds to be assigned to his cell in the county central
the severity or seriousness of the crime they are charged        jail. Reynolds also acknowledges that the Eighth
with and according to their previous criminal history.           Amendment applies only to convicted prisoners. As has
Persons in custody receiving a “high” security                   long been recognized, the due process clause of the
classification require closer supervision and greater            Fourteenth Amendment is the pertinent constitutional
security measures than lower classifications. “High”             guarantee applicable to a claim that the state has imposed
security inmates are placed in the most secure areas in          punishment on a pretrial detainee lawfully committed to
cells containing fewer inmates than lower security               pretrial detention but not yet found guilty of any crime.
classifications.                                                 (Bell v. Wolfish, supra, 441 U.S. at pp. 535-536, fn. 16.)
                                                                 “Cases determining that conditions or practices violate the
Trial Court’s Grant of Summary Judgment: On                      Eighth Amendment remain useful, however, because a
September 17, 2001, the trial court granted summary              fortiori such conditions or practices amount to
judgment after finding that Reynolds had presented no            punishment when applied to detainees.” (Lock v. Jenkins
evidence that he had a constitutional right to be classified     (7th Cir.1981) 641 F.2d 488, 491, fn. 7.)
in a certain manner or to be housed in a certain location,
and presented no evidence that defendants acted with             Reynolds claims that the classification system deprived
deliberate indifference in classifying him as a high             him of his constitutional right to safety. This right refers
security risk.                                                   to the Fourteenth Amendment due process “liberty
                                                                 interest in personal security.” (Davidson v. Cannon,
As stated, Reynolds filed a cross-appeal from the                supra, 474 U.S. at p. 346.) “[I]f a particular condition or
September 17, 2001, order granting summary judgment as           restriction of pretrial detention is reasonably related to a
to his Eighth Amendment cause of action.                         legitimate governmental objective, it does not, without
                                                                 more, amount to ‘punishment.’ Conversely, if a restriction
                                                                 or condition is not reasonably related to a legitimate goal-
                                                                 if it is arbitrary or purposeless-a court permissibly may

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       15
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 68 of 107 Page ID
                                     #:877

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



infer that the purpose of the governmental action is              substantial risk of serious harm exists, and he must also
punishment that may not constitutionally be inflicted             draw the inference.” (Id at p. 837.) In the summary
upon detainees qua detainees.” (Bell v. Wolfish, supra,           judgment proceeding, Reynolds produced no evidence
441 U.S. at p. 539, fn. omitted; Turner v. Safley (1987)          that a Los Angeles County Sheriff’s prison official was
482 U.S. 78, 89: “[W]hen a prison regulation impinges on          “deliberately indifferent” in applying the classification
inmates’ constitutional rights, the regulation is valid if it     system to Reynolds when placing him in county jail
is reasonably related to legitimate penological interests.”)      custody. Reynolds did not show that a substantial risk of
                                                                  inmate attacks was longstanding, pervasive, well-
*21 The interest in ensuring a detainee’s presence at trial,      documented, or expressly noted by Los Angeles County
and the interest in managing a prison facility by taking          Sheriff prison officials in the past, and that a defendant-
steps to maintain security and order at the institution, are      official had been exposed to information concerning the
both legitimate governmental interests. (Bell v. Wolfish,         risk. Such evidence could create a triable issue of fact as
supra, 441 U.S. at p. 540.) “Restraints that are reasonably       to whether the defendant-official had the actual
related to the institution’s interest in maintaining jail         knowledge of the substantial risk of serious harm and
security do not, without more, constitute unconstitutional        acted or failed to act despite his knowledge. (Id. at p.
punishment.... [T]he effective management of the                  842.) Reynolds relied on a declaration by an expert
detention facility once the individual is confined is a valid     witness, Clifford Powell, which provided no evidence
objective that may justify imposition of conditions and           concerning a substantial risk of inmate attacks in the Los
restrictions of pretrial detention and dispel any inference       Angeles County jail system or the Los Angeles County
that such restrictions are intended as punishment.” (Ibid.)       Sheriff’s knowledge of a substantial risk of inmate
                                                                  attacks.
“In determining whether restrictions or conditions are
reasonably related to the Government’s interest in                *22 Reynolds failed to create a triable issue of fact
maintaining security and order and operating the                  concerning “deliberate indifference” to a substantial risk
institution in a manageable fashion, courts must heed our         of serious harm. We affirm the grant of summary
warning that ‘[s]uch considerations are peculiarly within         judgment.
the province and professional expertise of corrections
officials, and, in the absence of substantial evidence in the
record to indicate that the officials have exaggerated their
response to these considerations, courts should ordinarily
defer to their expert judgment in such matters.’
[Citations.]” (Bell v. Wolfish, supra, 441 U.S. at pp. 540-       III. The Appeal From the Attorney Fee Award
541, fn. 23.)

With regard to the Los Angeles County Sheriff’s
classification of Reynolds as “high security” and                                          FACTS
placement of Reynolds in a maximum security cell,
Reynolds has provided no evidence that this classification        After judgment was entered leaving the amount of
system was not reasonably related to the legitimate               attorney fees and costs undetermined, Reynolds’s counsel
government objective of managing the prison to maintain           filed a cost memorandum. The County of Los Angeles
security.                                                         filed a motion to tax costs. Reynolds’s counsel also filed a
                                                                  motion seeking $279,025 in attorney fees pursuant to
Moreover, Reynolds has not provided evidence that the             Code of Civil Procedure section 1021.5 and 42 United
classification policy reflects “deliberate indifference” to a     States Code section 1988.
substantial risk of serious harm. (Farmer v. Brennan
(1994) 511 U.S. 825, 835.) “[A] prison official cannot be         On November 8, 2002, the trial court filed an amended
found liable under the Eighth Amendment for denying an            judgment, which awarded Reynolds $227,550.00 attorney
inmate humane conditions of confinement unless the                fees and $11,821.22 costs.
official knows of and disregards an excessive risk to
inmate health or safety; the official must both be aware of       On November 27, 2002, the County of Los Angeles filed
facts from which the inference could be drawn that a
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        16
    Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 69 of 107 Page ID
                                        #:878

                                               Avery, Michael 10/13/2018
                                               For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



a notice of appeal from the amended judgment entered on            failed to prevail on a claim that is distinct in all respects
November 8, 2002.                                                  from his successful claims, the hours spent on the
                                                                   unsuccessful claim should be excluded in considering the
                                                                   amount of a reasonable fee. Where a lawsuit consists of
                                                                   related claims, a plaintiff who has won substantial relief
                                                                   should not have his attorney’s fee reduced simply because
                                                                   the [trial court] did not adopt each contention raised. But
                                                                   where the plaintiff achieved only limited success, the
                          ISSUES                                   [trial court] should award only that amount of fees that is
                                                                   reasonable in relation to the results obtained.” (Hensley v.
The County of Los Angeles argues that if, in the
                                                                   Eckerhart (1983) 461 U.S. 424, 440.)
underlying appeal, the judgment is reversed in its entirety,
the order for attorney fees and costs must also be
                                                                   The reversal of the $1 million jury award means that the
reversed, and if the judgment is reversed in part, the order
                                                                   matter must be remanded to the trial court to recalculate
for attorney fees and costs should be reversed and
                                                                   its determination of the attorney fee award.
remanded to the trial court for a downward adjustment.




                                                                                        DISPOSITION
                      DISCUSSION
                                                                   The jury’s award of $1 million to Reynolds is reversed. In
Title 42 of the United States Code section 1988(b) states
                                                                   other respects the judgment is affirmed. The order
that in an action to enforce a provision of section 1983,
                                                                   awarding attorney fees and costs to Reynolds is reversed
“the court, in its discretion, may allow the prevailing
                                                                   and that matter is remanded to the trial court for
party, other than the United States, a reasonable attorney’s
                                                                   redetermination of the attorney fee award. The parties are
fee as part of the costs[.]”
                                                                   ordered to bear their own costs on appeal.
To qualify for attorney fees under section 1988, a plaintiff
must be a “prevailing party.” (Farrar v. Hobby (1992)
506 U.S. 103, 110.) “[T]o qualify as a prevailing party, a
civil rights plaintiff must obtain at least some relief on the     We concur: CROSKEY, Acting P.J., and ALDRICH, J.
merits of his claim.” (Id. at p. 111.) This relief can take
the form of an enforceable judgment against the defendant          All Citations
against whom fees are sought. (Ibid.)
                                                                   Not Reported in Cal.Rptr.3d, 2004 WL 2538373
“[T]he extent of a plaintiff’s success is a crucial factor in
determining the proper amount of an award of attorney’s
fees under 42 U.S.C. § 1988. Where the plaintiff has

Footnotes

1      Although the general rule has an exception, it does not apply here. The general rule does not apply when the
       hazard which occurred is the very hazard against which the defendant owed a duty to prevent. (Rest.Torts2d, §
       449, p. 482; see also com. b to § 449, p. 483.) In such circumstances, a third party’s criminal act will come under
       the exception and will not constitute an intervening, superseding cause that relieves the defendant from liability.
       (See, e.g., Bullis v. Security Pac. Nat. Bank, supra, 21 Cal.3d at pp. 811-812 and Nola M. v. University of
       Southern California, supra, 16 Cal.App.4th at pp. 426-427.)

2      The real party in interest in County of Los Angeles v. Superior Court, supra, 68 Cal.App.4th 1166 was Rebecca

                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         17
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 70 of 107 Page ID
                                     #:879

                                        Avery, Michael 10/13/2018
                                        For Educational Use Only


Reynolds v. County of Los Angeles, Not Reported in Cal.Rptr.3d (2004)



      Peters.




End of Document                                      © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                 18
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.1
                                                                                                                                                                                                                   Page 71 ofPage
                                                                                                                                                                                                                              107 1Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:880


                                                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                                                                                                   EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                                                        SOUTHERN DIVISION
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        MARVIN SEALES,
• A PROFESSIONAL CORPORATION




                                                                                                                                                               Plaintiff,

                                                                                                                                                        v.                                                                 Case No.               CZ
                                                                                                                                                                                                                           Hon.
                                                                                                                                                        CITY OF DETROIT, OFFICER JOHN DOE I,
                                                                                                                                                        individually and in his official capacity, OFFICER
                                                                                                                                                        JOHN DOE II, individually and in his official capacity,
                                                                                                                                                        and OFFICER JOHN DOE III, individually and
                                                                                                                                                        in his official capacity,

                                                                                                                                                               Defendants.


                                                                                                                                                        GEOFFREY N. FIEGER (P30441)
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                        MARTIN T. SHEPHERD (P65331)
                                                                                                                                                        Fieger, Fieger, Kenney Giroux & Danzig, P.C.
                                                                                                                                                        Attorneys for Plaintiffs
                                                                                                                                                        19390 W. Ten Mile Rd.
                                                                                                                                                        Southfield, MI 48075
                                                                                                                                                        248-355-5555
                                                                                                                                                        m.shepherd@fiegerlaw.com
                                                                                                                                                        __________________________________________________________________________

                                                                                                                                                                            COMPLAINT AND DEMAND FOR TRIAL BY JURY

                                                                                                                                                                    There is another no other civil action between these parties arising out of
                                                                                                                                                                    the same transaction or occurrence as alleged in this complaint pending in
                                                                                                                                                                    this court, nor has any such action been previously filed and dismissed or
                                                                                                                                                                    transferred after having been assigned to a judge, nor do I know of any
                                                                                                                                                                    other civil action not between these parties arising out of the same
                                                                                                                                                                    transaction or occurrence as alleged in this complaint that is either
                                                                                                                                                                    pending, or was previously filed and dismissed, transferred, or otherwise
                                                                                                                                                                    disposed of after having been assigned to a judge in this court.

                                                                                                                                                                                          /s/ Martin T. Shepherd
                                                                                                                                                                                         Martin T. Shepherd (P65331)




                                                                                                                                                                                                       1
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.2
                                                                                                                                                                                                                   Page 72 ofPage
                                                                                                                                                                                                                              107 2Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:881


                                                                                                                                                                NOW COMES the Plaintiff, MARVIN SEALES, by and through his attorneys, FIEGER,

                                                                                                                                                        FIEGER, KENNEY, GIROUX, & DANZIG, P.C., and for his Complaint against the above
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        named Defendants, states as follows:
• A PROFESSIONAL CORPORATION




                                                                                                                                                                                          JURISDICTION AND VENUE

                                                                                                                                                                1.      This action arises under the United States Constitution and under the laws of the

                                                                                                                                                        United States Constitution, particularly under the provisions of the Fourth Amendment of the

                                                                                                                                                        United States Constitution and under the laws of the United States, particularly under the Civil

                                                                                                                                                        Rights Act, Title 42 of the United States Code, Sections 1983 and 1988.

                                                                                                                                                                2.      This Court has jurisdiction of this cause under the provisions of Title 28 of the

                                                                                                                                                        United States Code, sections 1331 and 1343.
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                                3.      Venue is proper in the Eastern District of Michigan pursuant to 28 U.S.C. § 1391.

                                                                                                                                                        All Defendants reside and may be found in the Eastern District of Michigan and all of the events

                                                                                                                                                        giving rise to these claims occurred in this district.

                                                                                                                                                                 4.     That Plaintiff brings this suit against each and every Defendant in their individual

                                                                                                                                                        and official capacities.

                                                                                                                                                                 5.     That each and every act of Defendants, as set forth herein, were done by those

                                                                                                                                                        Defendants under the color and pretense of the statutes, ordinances, regulations, laws, customs,

                                                                                                                                                        and usages of the State of Michigan, and by virtue of, and under the authority of, each individual

                                                                                                                                                        Defendant’s employment with the State of Michigan.

                                                                                                                                                                                                      PARTIES

                                                                                                                                                                6.      Plaintiff, MARVIN SEALES, is a citizen of the State of Michigan and resident of

                                                                                                                                                        Harper Woods, Wayne County, Michigan.




                                                                                                                                                                                                           2
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.3
                                                                                                                                                                                                                   Page 73 ofPage
                                                                                                                                                                                                                              107 3Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:882


                                                                                                                                                               7.      At all times relevant, Defendant CITY OF DETROIT was and is a municipal

                                                                                                                                                        corporation, duly organized and carrying on governmental functions, including the formation,
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        organization, and operation of the Detroit Police Department, in the City of Detroit, County of
• A PROFESSIONAL CORPORATION




                                                                                                                                                        Wayne, State of Michigan.

                                                                                                                                                               8.      At all times relevant, DEFENDANT JOHN DOE I (hereinafter referred to as

                                                                                                                                                        “DOE I”) was a police officer employed by DEFENDANT CITY OF DETROIT, acting under

                                                                                                                                                        color of state law.

                                                                                                                                                               9.      At all times relevant, DEFENDANT JOHN DOE II (hereinafter referred to as

                                                                                                                                                        “DOE II”) was a police officer employed by DEFENDANT CITY OF DETROIT, acting under

                                                                                                                                                        color of state law.
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                               10.     At all times relevant, DEFENDANT JOHN DOE III (hereinafter referred to as

                                                                                                                                                        “DOE III”) was a police officer employed by DEFENDANT CITY OF DETROIT, acting under

                                                                                                                                                        color of state law.

                                                                                                                                                               11.     That the amount in controversy exceeds the amount of $75,000.00, and pursuant

                                                                                                                                                        to 28 U.S.C. 1332, this action is otherwise within the jurisdiction of this Court.

                                                                                                                                                                                          COMMON ALLEGATIONS

                                                                                                                                                               12.     On or about January 18, 2012, Plaintiff, MARVIN SEALES, was working as a

                                                                                                                                                        technician at the Reinhart Food Service facility, 24838 Ryan Road, Warren, Michigan.

                                                                                                                                                               13.     During the time that MARVIN SEALES was working at Reinhart, on or about

                                                                                                                                                        January 18, 2012, Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE III entered the

                                                                                                                                                        warehouse area of the Reinhart facility, handcuffed MARVIN SEALES, and instructed him to

                                                                                                                                                        “come with us.”




                                                                                                                                                                                                          3
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.4
                                                                                                                                                                                                                   Page 74 ofPage
                                                                                                                                                                                                                              107 4Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:883


                                                                                                                                                               14.    Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE III then escorted

                                                                                                                                                        MARVIN SEALES, who was handcuffed behind his back, outside of the Reinhart warehouse.
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                               15.    MARVIN SEALES’S supervisor, Mark Weed, along with numerous other
• A PROFESSIONAL CORPORATION




                                                                                                                                                        employees, witnessed Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE III escorting

                                                                                                                                                        MARVIN SEALES in handcuffs.

                                                                                                                                                               16.    Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE III later accused

                                                                                                                                                        MARVIN SEALES of using aliases and false picture identification.

                                                                                                                                                               17.    On January 18, 2012, Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE

                                                                                                                                                        III arrested MARVIN SEALES.

                                                                                                                                                               18.    On January 18, 2012, Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                        III delivered MARVIN SEALES to either or both the Wayne County Jail and/or Detroit Police

                                                                                                                                                        Department Northeast/11th Precinct lockup.

                                                                                                                                                               19.    MARVIN SEALES was arrested and incarcerated from January 18, 2012 until

                                                                                                                                                        February 1, 2012.

                                                                                                                                                               20.    When JOHN DOE I, JOHN DOE II, and JOHN DOE III arrested MARVIN

                                                                                                                                                        SEALES, they were, in fact, looking for a man named Roderick Siner.

                                                                                                                                                               21.    At the time of MARVIN SEALES’S arrest, a mugshot and further identification

                                                                                                                                                        of Roderick Siner were available to Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE

                                                                                                                                                        III.

                                                                                                                                                               22.     Upon information and belief, Siner and MARVIN SEALES do not, in any way,

                                                                                                                                                        resemble one another.




                                                                                                                                                                                                     4
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.5
                                                                                                                                                                                                                   Page 75 ofPage
                                                                                                                                                                                                                              107 5Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:884


                                                                                                                                                                23.    Upon information and belief, the prosecutor assigned to the case noticed the

                                                                                                                                                        glaring dissimilarity between the mugshot of Roderick Siner and the appearance of MARVIN
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        SEALES during a criminal pretrial hearing.
• A PROFESSIONAL CORPORATION




                                                                                                                                                                24.    On February 1, 2012, Judge Deborah Ford of the 36th Judicial District, Michigan,

                                                                                                                                                        signed an ORDER of Dismissal which states that MARVIN SEALES is not the correct defendant

                                                                                                                                                        in the case. (EXHIBIT 1)

                                                                                                                                                                25.    As a result of the incarceration described above, MARVIN SEALES was unable

                                                                                                                                                        to be present at work and was, thereby, terminated from employment at Reinhart Food Service.

                                                                                                                                                                                                   COUNT I

                                                                                                                                                                      VIOLATIONS OF 42 U.S.C. 1983: FALSE DETENTION, ARREST,
                                                                                                                                                                              IMPRISONMENT AND CONFINEMENT
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                                26.    Plaintiff repeats and realleges and incorporates by reference the allegations in

                                                                                                                                                        paragraphs 1 through 25 above with the same force and effect as if herein set forth.

                                                                                                                                                                27.    As a result of their unlawful detention and confinement of MARVIN SEALES,

                                                                                                                                                        Defendants deprived MARVIN SEALES of his right to liberty without due process of law, his

                                                                                                                                                        right to equal protection of the laws, and the due course of justice was impeded, in violation of

                                                                                                                                                        the Fifth and Fourteenth Amendments of the Constitution of the United States and 42 U.S.C. sec.

                                                                                                                                                        1983.

                                                                                                                                                                28.    That the action and omission of acts by all Defendants under 42 USC Section

                                                                                                                                                        1983 was unreasonable and performed knowingly, deliberately, intentionally, maliciously, with

                                                                                                                                                        gross negligence, callousness, and reckless indifference to MARVIN SEALES’S well being and

                                                                                                                                                        in disregard of MARVIN SEALE’S safety, with wanton disregard for his right to liberty and

                                                                                                                                                        freedom of movement and used unreasonable and unnecessary force, failed to follow

                                                                                                                                                        promulgated police policies in the lawful detention, arrest and imprisonment of citizens, and


                                                                                                                                                                                                        5
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.6
                                                                                                                                                                                                                   Page 76 ofPage
                                                                                                                                                                                                                              107 6Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:885


                                                                                                                                                        failed to properly train, supervise, develop and implement policies to prevent the unlawful and

                                                                                                                                                        wrongful termination of his liberties and, by reason of which, Plaintiff is entitled to
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        compensatory and punitive damages.
• A PROFESSIONAL CORPORATION




                                                                                                                                                               29.     That the conduct of Defendants JOHN DOE I, JOHN DOE II, and JOHN DOE III

                                                                                                                                                        was pursuant to, and in execution and implementation of, officially sanctioned policies,

                                                                                                                                                        practices, ordinance, regulations, or customs of Defendant CITY of DETORIT, and each of the

                                                                                                                                                        named Defendants exhibited a deliberate indifference by intentional acts, gross negligence and/or

                                                                                                                                                        engaging in omissions to breach MARVIN SEALES civil liberties and freedoms and causing

                                                                                                                                                        constitutional deprivation of his individual rights, to wit:

                                                                                                                                                                       a.      Failure to properly train police officers and detention officers in the proper
                                                                                                                                                                               identification of a suspected criminal. Such omitted training was a grossly
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                                               negligent and reckless act that amounted to a deliberate indifference to,
                                                                                                                                                                               and was in violation of, MARVIN SEALE’S constitutional rights.

                                                                                                                                                                       b.      Failure to hire individuals whose character and personality would not pose
                                                                                                                                                                               a potential danger to the residents and guests of CITY of DETROIT and
                                                                                                                                                                               MARVIN SEALES.

                                                                                                                                                                       c.      Failure of CITY OF DETROIT to discipline, investigate, and/or discharge
                                                                                                                                                                               any officers involved in the wrongful detention, arrest and imprisonment
                                                                                                                                                                               which ratifies and/or condones any officers’ unconstitutional conduct.

                                                                                                                                                                       d.      Failure to train and inadequate training in the proper amount of force to be
                                                                                                                                                                               utilized for citizens, arrestees and/or detainees.

                                                                                                                                                                       e.      Knowingly and recklessly hiring and training as police officers and
                                                                                                                                                                               detention officers individuals who were not able to distinguish between
                                                                                                                                                                               accused criminals and innocent citizens.

                                                                                                                                                                       f.      Knowingly and recklessly failing to discipline, instruct, supervise or
                                                                                                                                                                               control officers’ conduct, thereby encouraging acts or omissions that
                                                                                                                                                                               contributed to the arrest of MARVIN SEALES.

                                                                                                                                                                       g.      That the individual officers failed to check files and computer information
                                                                                                                                                                               available to them that would have given them pertinent information on
                                                                                                                                                                               Roderick Siner.




                                                                                                                                                                                                          6
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.7
                                                                                                                                                                                                                   Page 77 ofPage
                                                                                                                                                                                                                              107 7Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:886


                                                                                                                                                                       h.      That all Defendants, including officials, supervisors, and officers
                                                                                                                                                                               individually and as agents for Defendant CITY of DETROIT, personally
                                                                                                                                                                               participated in the implementation, execution, and omission of the official
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                                               policies, training, ordinances, regulations, and/or customs referred to
                                                                                                                                                                               above.
• A PROFESSIONAL CORPORATION




                                                                                                                                                                       i.      That all officials, supervisors, and officers had a duty to adequately train
                                                                                                                                                                               and supervise all police officers and detention officers who had a duty to
                                                                                                                                                                               act reasonably and without deliberate indifference the civil liberties and
                                                                                                                                                                               freedoms of MARVIN SEALES.

                                                                                                                                                               30.     That as a direct and proximate result of the aforementioned unlawful conduct and

                                                                                                                                                        omissions of Defendants, Plaintiff suffered fear, pain, anguish, and the following damages:

                                                                                                                                                                       a.      annoyance, vexation, and humiliation suffered by plaintiff from the inception
                                                                                                                                                                               of the arrest;

                                                                                                                                                                       b.      loss of dignity;
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                                       c.      loss of reputation;

                                                                                                                                                                       d.      Lost income;

                                                                                                                                                                       e.      Compensatory and punitive damages; and

                                                                                                                                                                       f.      Any and all other damages otherwise recoverable under USC Section 1983
                                                                                                                                                                               and Section 1988.

                                                                                                                                                               WHEREFORE, Plaintiff demands judgment against all the Defendants jointly and

                                                                                                                                                        severally, for actual, general, special, compensatory damages and further demands judgment

                                                                                                                                                        against each of said Defendants, jointly and severally, for punitive damages, plus the costs of this

                                                                                                                                                        action, including attorney's fees, and such other relief deemed to be just and equitable.

                                                                                                                                                                                            COUNT II
                                                                                                                                                                             VIOLATIONS OF 42 U.S.C. 1983: STRIP SEARCH

                                                                                                                                                               31.     Plaintiff repeats and realleges and incorporates by reference the allegations in

                                                                                                                                                        paragraphs 1 through 30 above with the same force and effect as if herein set forth.

                                                                                                                                                               32.     As a result of the unlawful and malicious arrest, detention, and confinement of

                                                                                                                                                        MARVIN SEALES, described above, Defendants JOHN DOE I, JOHN DOE II, and JOHN


                                                                                                                                                                                                         7
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.8
                                                                                                                                                                                                                   Page 78 ofPage
                                                                                                                                                                                                                              107 8Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:887


                                                                                                                                                        DOE III caused MARVIN SEALES to be subjected to a strip search of his body, including his

                                                                                                                                                        rectal cavity, in a situation where there was no reason to believe that weapons or contraband had
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        been concealed on or in his body, and thus deprived MARVIN SEALES of both his right to
• A PROFESSIONAL CORPORATION




                                                                                                                                                        liberty without due process of law and his right to equal protection of the laws, and the due

                                                                                                                                                        course of justice was impeded, in violation of the Fourth, Fifth, Ninth, and Fourteenth

                                                                                                                                                        Amendments of the Constitution of the United States and 42 U.S.C. sec. 1983.

                                                                                                                                                               WHEREFORE, Plaintiff demands judgment against all the Defendants jointly and

                                                                                                                                                        severally, for actual, general, special, compensatory damages and further demands judgment

                                                                                                                                                        against each of said Defendants, jointly and severally, for punitive damages, plus the costs of this

                                                                                                                                                        action, including attorney's fees, and such other relief deemed to be just and equitable.
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                        Dated: April 16, 2012                         Respectfully Submitted,


                                                                                                                                                                                                      /s/ Martin T. Shepherd
                                                                                                                                                                                                      GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                                                      MARTIN T. SHEPHERD (P65331)
                                                                                                                                                                                                      Fieger, Fieger, Kenney, Giroux & Danzig, P.C.
                                                                                                                                                                                                      Attorneys for Plaintiffs
                                                                                                                                                                                                      19390 West Ten Mile Road
                                                                                                                                                                                                      Southfield, Michigan 48075
                                                                                                                                                                                                      (248) 355-5555
                                                                                                                                                                                                      m.shepherd@fiegerlaw.com




                                                                                                                                                                                                         8
                                                                                                                                                       Case
                                                                                                                                                         Case
                                                                                                                                                            2:16-cv-00237-JAK-GJS
                                                                                                                                                               4:12-cv-11679-GAD-DRG
                                                                                                                                                                                  Document
                                                                                                                                                                                      ECF No.
                                                                                                                                                                                           114-4
                                                                                                                                                                                              1 filed
                                                                                                                                                                                                   Filed
                                                                                                                                                                                                       04/16/12
                                                                                                                                                                                                         11/05/18 PageID.9
                                                                                                                                                                                                                   Page 79 ofPage
                                                                                                                                                                                                                              107 9Page
                                                                                                                                                                                                                                    of 9 ID
                                                                                                                                                                                           #:888


                                                                                                                                                                                        REQUEST FOR JURY TRIAL

                                                                                                                                                               Plaintiff, by and through his attorneys, Fieger, Fieger, Kenney, Giroux & Danzig, P. C.,
                                                19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                        hereby requests a trial by jury in the above-captioned matter.
• A PROFESSIONAL CORPORATION




                                                                                                                                                        Dated: April 16, 2012                        Respectfully Submitted,


                                                                                                                                                                                                     /s/ Martin T. Shepherd
                                                                                                                                                                                                     GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                                                     MARTIN T. SHEPHERD (P65331)
                                                                                                                                                                                                     Fieger, Fieger, Kenney, Giroux & Danzig, P.C.
                                                                                                                                                                                                     Attorneys for Plaintiffs
                                                                                                                                                                                                     19390 West Ten Mile Road
                                                                                                                                                                                                     Southfield, Michigan 48075
                                                                                                                                                                                                     (248) 355-5555
                                                                                                                                                                                                     m.shepherd@fiegerlaw.com
FIEGER, FIEGER, KENNEY, GIROUX & DANZIG, P.C.




                                                                                                                                                                                                         9
Case
Case 2:16-cv-00237-JAK-GJS
     4:12-cv-11679-GAD-DRG Document
                            ECF No. 169
                                    114-4filed
                                            Filed
                                               09/05/18
                                                  11/05/18PageID.2311
                                                            Page 80 of 107
                                                                         Page
                                                                            Page
                                                                              1 ofID
                                                                                   3
                                    #:889


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MARVIN SEALES,

                     Plaintiff,
                                                         Case No.: 4:12-cv-11679
 v.                                                      Honorable Gershwin A. Drain



 Police Officer, THOMAS
 ZBERKOT, in his individual
 capacity,

                Defendant.
 ___________________________/


                          JUDGMENT IN A CIVIL CASE

        This action having come before the Court and jury, and the Court having

 conducted a full trial on the merits, including the giving of opening and closing

 statements, calling witnesses, admitting exhibits, and all other indicia of a trial, and

 the Court having provided a verdict form to the Jury, and the Jury having found

 unanimously in favor of Plaintiff as shown by the verdict form filed 07/27/2018

 (Doc #152) and the Court being otherwise fully advised in the premises;

        The total verdict was in favor of Plaintiff against Defendant in the amount of

 $3,500,000 broken down as follows:
Case
Case 2:16-cv-00237-JAK-GJS
     4:12-cv-11679-GAD-DRG Document
                            ECF No. 169
                                    114-4filed
                                            Filed
                                               09/05/18
                                                  11/05/18PageID.2312
                                                            Page 81 of 107
                                                                         Page
                                                                            Page
                                                                              2 ofID
                                                                                   3
                                    #:890




              42 U.S.C. § 1983 – Compensatory Damages……….$750,000.00

              42 U.S.C. § 1983 – Punitive Damages…………….$1,500,000.00

              False Imprisonment Under State Law Damages…….$500,000.00

              False Arrest Under State Law Damages……………. $250,000.00

              Gross Negligence Under State Law Damages……….$500,000.00

         IT IS ORDERED AND ADJUDGED that JUDGMENT be and the same is

 hereby ordered in favor of the Plaintiff in the amount of $3,500,000.00 - Total

 Judgment as of August 7, 2018.

         IT IS FURTHER ORDERED that the Court shall retain jurisdiction for the

 purpose of determining the amount of attorney fees and costs pursuant to 42 U.S.C

 1988, costs pursuant to Fed. R. Civ. P. 54(d)(1), sanctions and prejudgment interest

 and post judgment interest.

         IT IS FURTHER ORDERED that post judgment interest from the date of

 entry of this judgment shall be computed daily to the date of payment and shall

 accrue at the legal rate and shall be compounded annually pursuant to 28 U.S.C. §

 1961.

         SO ORDERED.


 Dated: September 5, 2018                           /s/Gershwin A. Drain
                                                    GERSHWIN A. DRAIN
                                                    United States District Judge
                                          2
Case
Case 2:16-cv-00237-JAK-GJS
     4:12-cv-11679-GAD-DRG Document
                            ECF No. 169
                                    114-4filed
                                            Filed
                                               09/05/18
                                                  11/05/18PageID.2313
                                                            Page 82 of 107
                                                                         Page
                                                                            Page
                                                                              3 ofID
                                                                                   3
                                    #:891




                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
              September 5, 2018, by electronic and/or ordinary mail.
                                 /s/ Tanya Bankston
                                    Case Manager




                                         3
  Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 83 of 107 Page ID
                                      #:892

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)




                                                                 claim.
                   724 Fed.Appx. 356
 This case was not selected for publication in West’s
                   Federal Reporter.                             Affirmed.
 See Fed. Rule of Appellate Procedure 32.1 generally
 governing citation of judicial decisions issued on or
  after Jan. 1, 2007. See also U.S.Ct. of App. 6th Cir.
                       Rule 32.1.
     United States Court of Appeals, Sixth Circuit.               West Headnotes (4)

           Marvin SEALES, Plaintiff-Appellee,
                                                                  [1]
                           v.                                             Civil Rights
      CITY OF DETROIT, MICH., et al., Defendants,                           Sheriffs, police, and other peace officers
         Detroit Police Officer Thomas Zberkot
                 Defendant-Appellant.                                     Police officer did not violate a clearly
                                                                          established constitutional right, as would
                       No. 17-1096                                        disqualify him from having qualified immunity
                            |                                             from plaintiff’s § 1983 false arrest claim, by
                  Filed January 31, 2018                                  mistakenly arresting plaintiff, who had a
                                                                          completely different name than suspect listed in
                                                                          the arrest warrant, where suspect’s identifying
Synopsis
                                                                          information was similar to plaintiff’s in a
Background: Arrestee brought action against arresting
                                                                          number of respects, as plaintiff had essentially
officer, asserting claims under § 1983 for false arrest and
                                                                          the same name as suspect’s alias, plaintiff was
false imprisonment in violation of the Fourth
                                                                          same sex, race, and age as suspect, plaintiff was
Amendment, and state law gross negligence, arising out
                                                                          working in same geographic location in which
of his mistaken arrest and continued detention for 14
                                                                          suspect resided, officer found plaintiff at address
days. The United States District Court for the Eastern
                                                                          where he was told suspect could be found by
District of Michigan, Gershwin A. Drain, J., 2017 WL
                                                                          task force that had developed a location for
24868, granted officer’s motion for summary judgment
                                                                          suspect, and, since officer believed he was
based on qualified and governmental immunity in part
                                                                          arresting a man who used an alias, he would
and denied it in part. Officer appealed.
                                                                          have expected plaintiff to lie about his name.
                                                                          U.S. Const. Amend. 4; 42 U.S.C.A. § 1983.

Holdings: The Court of Appeals, Clay, Circuit Judge,                      Cases that cite this headnote
held that:
[1]
    officer did not violate a clearly established
constitutional right by mistakenly arresting plaintiff;           [2]
                                                                          Federal Civil Procedure
[2]                                                                         Civil rights cases in general
   fact issues existed as to whether officer violated a
constitutional right by continued detention of plaintiff for
                                                                          Genuine issue of material fact existed as to
14 days;
                                                                          whether arresting officer acted with something
[3]                                                                       akin to deliberate indifference in failing to
    officer was not entitled to qualified immunity from
                                                                          ascertain that arrestee was not person identified
false imprisonment claim; and
                                                                          in arrest warrant and imprisoning him for 14
[4]                                                                       days, even though police officers were in
   fact issues precluded summary judgment on officer’s
                                                                          possession of exculpatory evidence and arrestee
claim to governmental immunity from gross negligence
                                                                          repeatedly protested his misidentification,

                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 84 of 107 Page ID
                                     #:893

                                            Avery, Michael 10/13/2018
                                            For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



       precluding summary judgment on issue of
       whether officer violated arrestee’s Fourth
       Amendment right based on continued detention,
       as element of qualified immunity analysis with           *357 ON APPEAL FROM THE UNITED STATES
       respect to arrestee’s § 1983 false imprisonment          DISTRICT COURT FOR THE EASTERN DISTRICT
       claim against officer. U.S. Const. Amend. 4; 42          OF MICHIGAN
       U.S.C.A. § 1983.
                                                                Attorneys and Law Firms
       1 Cases that cite this headnote
                                                                James S. Craig, Fieger Law, Southfield, MI, for Plaintiff-
                                                                Appellee

                                                                Sheri L. Whyte, City Of Detroit Law Department,
[3]
       Civil Rights                                             Detroit, MI, for Defendant-Appellant
         Sheriffs, police, and other peace officers
                                                                BEFORE: CLAY, GIBBONS, and COOK, Circuit
       Arrestee had clearly established constitutional          Judges.
       right to be free from continued detention after
                                                                Opinion
       officers should have known that he was not the
       person named in arrest warrant, precluding
       arresting officer’s claim to qualified immunity          CLAY, Circuit Judge.
       from arrestee’s § 1983 false imprisonment
       claim, where arrestee was imprisoned for 14
       days,     he      repeatedly    protested    his         Defendant-Appellant Detroit Police Officer Thomas
       misidentification, and exculpatory evidence was          Zberkot (“Zberkot”) appeals from the judgment entered
       available to officers at time of his arrest and          by the district court denying in part his motion for
       detention. U.S. Const. Amend. 4; 42 U.S.C.A. §           summary judgment. For the reasons set forth below, we
       1983.                                                    AFFIRM the judgment of the district court.
       2 Cases that cite this headnote




[4]
       Federal Civil Procedure                                                     BACKGROUND
         Tort cases in general

       Genuine issue of material fact existed as to
       whether arresting officer’s conduct in continuing
       arrestee’s detention for 14 days despite his             I. Factual History
       protestations that he was not person named in            Thomas Zberkot is a police officer for the City of Detroit
       arrest warrant and availability of exculpatory           Police Department who was on assignment to the Detroit
       evidence constituted gross negligence under              Fugitive Apprehension Team (“DFAT”). On January 18,
       Michigan law precluded summary judgment on               2012, Zberkot and other members of DFAT were
       officer’s claim to governmental immunity from            assigned to execute an arrest warrant for Rodrick Siner
       arrestee’s gross negligence claim. U.S. Const.           (“Siner”) for charges including assault with intent to
       Amend. 4.                                                commit murder. Apparently, Siner used a number of
                                                                aliases, including “Marvin Seals.”
       Cases that cite this headnote
                                                                Marvin Seales was working as a technician at the
                                                                Reinhart Food Service facility. The team, including
                                                                Zberkot, arrested Seales during his shift at the facility.
              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      2
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 85 of 107 Page ID
                                     #:894

                                            Avery, Michael 10/13/2018
                                            For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



Seales was taken to the Detroit Police Department               On September 9, 2016, Defendants City of Detroit and
Northeastern District for processing. Zberkot processed         Zberkot filed a Motion for Partial Summary Judgment.
Seales. Seales told Zberkot on several occasions that he        On September 14, 2016, Defendants filed an Amended
was not Siner and they had the wrong individual.                Motion for Partial Summary Judgment. Wayne County
                                                                was dismissed from the case after several counts were
Seales was transferred to the Wayne County Jail. He was         dismissed by stipulation, and the remaining count was
incarcerated from January 18, 2012 until February 1,            dismissed on summary judgment.
2012. On February 1, during his preliminary examination,
the victim in Siner’s case saw Seales and told the              On January 3, 2017, the district court issued its Opinion
prosecutor he was the wrong person. The prosecutor              and Order granting in part and denying in part Defendants
moved to dismiss based on insufficient evidence. The            City of Detroit and Zberkot’s Amended Motion for
judge signed an Order of Dismissal detailing that Seales        Partial Summary Judgment. The district court granted
was not the correct defendant and that he was “wrongly          summary judgment as to Counts I, II, III, IV, and VI
arrested and detained from 1/18/12–2/1/12.” (R. 70-13,          against the City, and dismissed all claims against the City.
Order of Dismissal, PageID # 456.)                              The court granted summary judgment as to Count IV
                                                                (intentional infliction of emotional distress) for Zberkot,
                                                                but denied summary judgment as to Counts II
                                                                (false/wrongful arrest and false imprisonment), III (gross
                                                                negligence), and V (Section 1983) against Zberkot. The
                                                                district court found that Zberkot was not entitled to
II. Procedural History                                          qualified immunity on the § 1983 claim, that he was not
On April 9, 2013, Seales filed an Amended Complaint             entitled to immunity under Michigan law for the gross
against the City of Detroit, Zberkot, and Wayne County.         negligence claim, and that because he did not argue he
Seales brought six counts against Defendants including:         should be shielded by immunity, he was not entitled to
*358 (I) a § 1983 claim for false detention, arrest,            immunity on the false arrest and false imprisonment
imprisonment, and confinement against the City of               claim.
Detroit; (II) a false/wrongful arrest and false
imprisonment claim against all Defendants; (III) a willful      On January 27, 2017, Zberkot timely filed his notice of
and wanton misconduct, deliberate indifference/gross            appeal. Zberkot argues that he is entitled to qualified
negligence claim against all Defendants; (IV) an                immunity because he did not “violate clearly established
intentional infliction of emotional distress claim against      rights guaranteed by the U.S. Constitution.” (Zberkot Br.
all Defendants; (V) a § 1983 claim for deprivation of           at 4.) He also argues that he is immune from liability
rights under the First, Fourth, Fifth, and Fourteenth           under Michigan law for the claims of gross negligence
Amendments to the US Constitution and Article I, §§ 5, 6,       and false arrest and false imprisonment. Therefore, he
11 and 17 under the Michigan Constitution against               argues he is entitled to summary judgment as a matter of
Zberkot; and, (VI) a Monell claim against the City of           law.
Detroit.

On July 23, 2013, Defendants filed a Notice of
Suggestion of Pendency of Bankruptcy Case and
Application of the Automatic Stay after the City of
Detroit (“the City”) filed for bankruptcy. On July 29,
2013, the district court entered an Order administratively                            DISCUSSION
closing the case without prejudice. The Order provided
that the case may be reopened upon motion should the
City emerge from bankruptcy. On October 6, 2015,
Seales filed a Motion to Set Aside Bankruptcy Stay and
                                                                I. QUALIFIED IMMUNITY
Reopen Case after the City emerged from Bankruptcy
Court protection. On November 17, 2015, the district
court granted Plaintiff’s motion.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       3
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 86 of 107 Page ID
                                     #:895

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



                   Standard of Review                             constitutional right? Second, is the right clearly
                                                                  established?” Silberstein v. City of Dayton, 440 F.3d 306,
This Court reviews a district court’s denial of summary           311 (6th Cir. 2006) (citing Saucier v. Katz, 533 U.S. 194,
judgment on qualified immunity grounds de novo.                   201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001)). Courts
Harrison v. Ash, 539 F.3d 510, 516 (6th Cir. 2008) (citing        may address these two prongs in whichever order they
Monette v. Electronic Data Sys. Corp., 90 F.3d 1173,              choose. Pearson v. Callahan, 555 U.S. 223, 236, 129
1176 (6th Cir. 1996)). Summary judgment is proper “if             S.Ct. 808, 172 L.Ed.2d 565 (2009). Plaintiff bears the
the movant shows that there is no genuine dispute as to           burden of showing that defendants are not entitled to
any material fact and the movant is entitled to judgment          qualified immunity. Chappell v. City Of Cleveland, 585
as a matter of law.” Fed. R. Civ. P. 56(a). The moving            F.3d 901, 907 (6th Cir. 2009).
party *359 bears the burden of showing that no genuine
issues of material fact exist. Celotex Corp. v. Catrett, 477      On appeal, Zberkot argues that his actions did not
U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).             constitute a constitutional violation or violate clearly
The moving party must demonstrate the “basis for its              established law. He argues that based on the warrant and
motion, and identify[ ] those portions of the pleadings,          the DFAT investigation, “at the time it was reasonable to
depositions, answers to interrogatories, and admissions on        conclude that Plaintiff was the person identified in the
file, together with the affidavits, if any, which it believes     warrant” and that Zberkot’s arrest “was not an
demonstrate the absence of a genuine issue of material            unreasonable seizure rising to the level of a civil rights
fact.” Id. at 323, 106 S.Ct. 2548 (internal citations and         violation.” (Zberkot Br. at 11.) Zberkot argues that based
quotation marks omitted). The nonmoving party “must set           on this “particular set of facts,” “Zberkot did not violate
forth specific facts showing that there is a genuine issue        clearly established law.” (Id.)
for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (internal              There are two potential constitutional violations involved
citations and quotation marks omitted). The reviewing             in this case: first, mistakenly arresting Seales instead of
court must then determine “whether the evidence presents          Siner when executing the arrest warrant for Siner and,
a sufficient disagreement to require submission to a jury         second, mistakenly detaining Seales for fourteen days
or whether it is so one-sided that one party must prevail as      after the arrest.
a matter of law.” Id. at 251–52, 106 S.Ct. 2505. A court
should view the facts and draw all reasonable inferences
in favor of the non-moving party. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct.
1348, 89 L.Ed.2d 538 (1986).
                                                                     A. Mistaken Arrest
                                                                  [1]
                                                                    We first consider whether Zberkot violated a clearly
                                                                  established constitutional right by mistakenly arresting
                                                                  Seales, when the person actually named in the warrant
                                                                  was Siner. “Arrest warrants in the hands of a police
                                                                  officer, unless facially invalid, are presumed valid.”
                         Analysis                                 Fettes v. Hendershot, 375 Fed.Appx.. 528, 532 (6th Cir.
                                                                  2010). “[P]olice and correction employees may rely on
Under the doctrine of qualified immunity, “government             facially valid arrest warrants even in the face of vehement
officials performing discretionary functions generally are        claims of innocence *360 by reason of mistaken identity
shielded from liability for civil damages insofar as their        or otherwise.” Masters v. Crouch, 872 F.2d 1248, 1253
conduct does not violate clearly established statutory or         (6th Cir. 1989) (citing Baker v. McCollan, 443 U.S. 137,
constitutional rights of which a reasonable person would          145, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979)); Baker, 443
have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818,             U.S. at 145–46, 99 S.Ct. 2689 (“[W]e do not think a
102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). To determine               sheriff executing an arrest warrant is required by the
whether government officials are entitled to qualified            Constitution to investigate independently every claim of
immunity, we ask two questions: “First, taken in the light        innocence[.]”). Here, Seales does not challenge the facial
most favorable to the party asserting the injury, do the          validity of the warrant. He does, however, argue that the
facts alleged show that the officer’s conduct violated a          officers unreasonably mistook Seales for Siner and their

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        4
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 87 of 107 Page ID
                                     #:896

                                                Avery, Michael 10/13/2018
                                                For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



unreasonable mistake violates the Fourth Amendment.                 officer. Id. at 584. The suspect ran into someone else’s
                                                                    house and hid under a bed. Id. Officers followed him into
“[W]hen the police have probable cause to arrest one                the house and arrested another man they found sleeping in
party, and when they reasonably mistake a second party              the basement. Id. at 585. The Court found that there was a
for the first party, then the arrest of the second party is a       question of fact as to whether the officer’s mistake was a
valid arrest.” Hill v. California, 401 U.S. 797, 802, 91            reasonable one because the plaintiff was found napping in
S.Ct. 1106, 28 L.Ed.2d 484 (1971) (internal citations and           his basement and “could not have been the same man who
quotation marks omitted); see also Fettes, 375 Fed.Appx.            attempted to sell drugs to [an officer] and then outran
at 532 (“The Supreme Court has held that if, in executing           several officers who were in ‘hot pursuit’ ” and because
a presumptively valid arrest warrant, the police                    the plaintiff did not look like the *361 man the officers
reasonably mistake a second person as being the                     had been chasing. Id. at 596.
individual named in the warrant and arrest him, the arrest
of the second person does not offend the Constitution.”);           Courts from outside of this circuit similarly look to the
Ingram v. City of Columbus, 185 F.3d 579, 595 (6th Cir.             totality of the circumstances surrounding the arrest to
1999) (“Where the police have probable cause to arrest              determine its reasonableness. See Tibbs v. City of
one party but reasonably mistake a second party for the             Chicago, 469 F.3d 661, 664–65 (7th Cir. 2006) (finding
first, their arrest of the second party is valid.” (citing Hill,    the officer did not act unreasonably when he mistakenly
401 U.S. at 801, 91 S.Ct. 1106)).                                   arrested someone with the same first and last name, race,
                                                                    and sex, but different middle initial as the person listed in
In Hill, the police had probable cause to arrest Hill, the          the warrant); Rodriguez v. Farrell, 280 F.3d 1341, 1347
man named in the warrant, but mistakenly arrested a man             (11th Cir. 2002) (finding a mistaken arrest reasonable
with a completely different name—Miller. 401 U.S. at                where police arrested a man with the same name as the
802–03, 91 S.Ct. 1106. Miller told the officers he was              alias of another man listed in an arrest warrant and where
Miller, not Hill, but the officers arrested him anyway. Id.         the two also were the same sex, age, and race, were born
at 803, 91 S.Ct. 1106. The Court found the mistake was              in neighboring towns in the same state, even though the
reasonable because Miller generally matched Hill’s                  two had a five inch difference in height); Hill v. Scott, 349
description, was in Hill’s home, answered Hill’s door, and          F.3d 1068, 1073 (8th Cir. 2003) (finding it not an
did not seem credible to police. Id. 803–04, 91 S.Ct. 1106.         unreasonable mistake when officers arrested a man with a
That Miller produced identification did not make the                similar name because they had “remarkably similar
arrest unreasonable because “aliases and false                      descriptions”); Patton v. Przybylski, 822 F.2d 697, 699–
identifications are not uncommon.” Id. at 803, 91 S.Ct.             700 (7th Cir. 1987) (finding no unreasonable mistake
1106. The Court observed that “sufficient probability, not          where police arrested a man with the same name and of
certainty, is the touchstone of reasonableness under the            the same race as the man listed in the arrest warrant, even
Fourth Amendment and on the record before [the Court]               though he had a driver’s license from a different state that
the officers’ mistake was understandable and the arrest a           listed a different address and birthdate from that listed in
reasonable response to the situation facing them at the             the arrest warrant); Brown v. Patterson, 823 F.2d 167,
time.” Id. at 804, 91 S.Ct. 1106.                                   169 (7th Cir. 1987) (finding the police officer did not act
                                                                    unreasonably when he mistakenly arrested someone
In Fettes, an arrest warrant was intended for Robert                whose name matched the suspect’s alias and who had a
Fettes, Jr., and was issued for “Robert Fettes.” 375                similar birthday, was of the same race and sex, and lived
Fed.Appx. at 532. Robert Fettes, Sr. was arrested by                in a similar geographic area); Blackwell v. Barton, 34
mistake. Id. Fettes, Sr. protested to the police that the           F.3d 298, 303–04 (5th Cir. 1994) (finding a mistaken
warrant was not for him, but he was held for about two              arrest reasonable because she was “of the same height and
hours before he was released. Id. Fettes argued that the            weight, sex, race, age, nickname, and at the location
officer should have done a better job verifying that the            where he expected to find [her],” even though the two had
warrant was intended for Fettes, Jr. and not Fettes, Sr. Id.        different last names).
The Court found no constitutional violation. Id. at 532–
33. By contrast, in Ingram, the Court found that a genuine          Turning to the specific facts of this case, on January 18,
issue of fact existed as to whether the officer’s mistake           2012, Zberkot was on assignment to DFAT. There was an
was a reasonable one. 185 F.3d at 596. There, officers              outstanding arrest warrant for Rodrick Siner, who used
chased a man who tried to sell drugs to an undercover               the alias Marvin Seals. The warrant had been assigned to
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           5
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 88 of 107 Page ID
                                     #:897

                                            Avery, Michael 10/13/2018
                                            For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



another Task Force officer. DFAT needed another officer                   i. Violation of a Constitutional Right
to help apprehend Siner and so Zberkot assisted the
apprehension at the location that had been developed.1          In Baker, the Supreme Court found that “one ... could not
The team went to the location developed for Siner and           be detained indefinitely in the face of repeated protests of
they executed the arrest warrant. Zberkot and the other         innocence even though the warrant under which he was
members of DFAT “made contact with wanted subject”              arrested and detained met the standards of the Fourth
and arrested Seales at his place of work. (R. 80-4, Arrest      Amendment.” 443 U.S. at 144, 99 S.Ct. 2689.
Report, PageID # 658; R. 28, Amended Complaint,                 “[D]epending on what procedures the State affords
PageID # 123.) The officers told Seales that there was a        defendants following arrest and prior to actual trial, mere
warrant out for his arrest. Seales said that he was not         detention pursuant to a valid warrant but in the face of
Siner and they had the wrong individual. Seales was then        repeated protests of innocence will after the lapse of a
transported to the police station and released to Zberkot       certain amount of time deprive the accused of ‘liberty ...
for processing.                                                 without due process of law.’ ” Id. at 145, 99 S.Ct. 2689.
                                                                Nonetheless, in Baker, the Supreme Court held that a
Even though Seales argues that Zberkot’s mistake was            detention for three days, from December 30, 1972 to
unreasonable as Seales was arrested “for no other reason        January 2, 1973, was not a constitutional violation,
other than the similarity of his name to that of Siner’s        despite the plaintiff’s repeated protests of mistaken
alias, ‘Marvin Seals,’ ” (Seales Br. at 13, 17), Seales’        identity. Id. at 144–45, 99 S.Ct. 2689.
identifying information was similar to Siner’s in a number
of respects. Seales had essentially the same name as            While the Supreme Court has not since elaborated on
Siner’s alias,2 was the same sex, same race, and the same       Baker or the circumstances in which this kind of detention
age as Siner, and was working in the same geographic            would implicate constitutional due process rights, the
location in which Siner resided. Additionally, *362 DFAT        Sixth Circuit has. This Court held that “someone who is
had previously developed the address for where the team         wrongly imprisoned as a result of mistaken identity can
could find Siner, and Zberkot found Seales at that              state a constitutional claim against his jailers based on
address. Finally, because Zberkot believed he was               their failure to ascertain that they had the wrong man.”
arresting a man who used an alias, Zberkot would have           Gray v. Cuyahoga Cty. Sheriff’s Dep’t, 150 F.3d 579, 582
expected Seales to lie about his name. Consequently, it         (6th Cir. 1998). To determine whether a constitutional
was not unreasonable for Zberkot to mistakenly believe          violation has occurred, the “principal question” is whether
he was arresting Siner when in fact he was arresting            the officers “acted with something akin to deliberate
Seales. Thus, Seales has not established that Zberkot           indifference in failing to ascertain that the [person] they
unreasonably mistook Seales for Siner and in doing so           had in custody was not the person wanted ... on the
violated Seales’ constitutional rights.                         outstanding ... warrant.” Id. at 583. In answering this
                                                                question, this Court has considered the following factors:
                                                                (1) the length of time an individual was detained; (2)
                                                                whether the individual protested his innocence; and, (3)
                                                                whether any exculpatory evidence was available to
                                                                officers at the time of arrest or detention. See id. at 582–
   B. Continued Detention                                       83.
We next consider whether Zberkot violated a clearly
established right based on Seales’ continued detention.         For example, in Gray, the Court found a genuine issue of
This constitutional violation is “based on his continued        material fact as to whether Gray’s mistaken identity
incarceration even after Defendant Zberkot and Detroit          detention violated his constitutional rights, where he was
employees should have known he was not the person               imprisoned for forty-one days and where the defendant
named in the warrant.” (R. 83, Opinion, PageID # 689.)          officers were in possession of a photograph of the suspect
                                                                that “bore virtually no resemblance to Gray” and a
                                                                physical description that did not match Gray. Id. The
                                                                Court also noted that there was no evidence that the
                                                                officers “conducted a reasonable inquiry into the
                                                                discrepancy between the photograph and the real Gray.”
                                                                Id. at 583.
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       6
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 89 of 107 Page ID
                                     #:898

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



                                                                  deprivation of that interest through the City’s warrant
On the other hand, in Flemister v. City of Detroit, the           procedures, and the minimum burden to the City of
Court found that a detention of four-and-a-half days was          instituting readily available procedures for decreasing the
an insufficient period of time to amount to a constitutional      risk of erroneous detention, the procedures afforded by
violation, even though the plaintiff repeatedly protested         the City to [plaintiff] failed to provide him due process
his innocence and *363 both photographs and fingerprints          under the Fourteenth Amendment”); Lee v. City of Los
were available that would have cleared up the mistake.            Angeles, 250 F.3d 668, 683–84 (9th Cir. 2001) (finding
358 Fed.Appx. 616, 620 (6th Cir. 2009). Finally, in               that plaintiff’s allegations were sufficient to establish that
Thurmond v. County of Wayne, the Court found that a               defendant officers violated plaintiff’s “liberty interest in
detention of thirty-five days did not violate the plaintiff’s     being free from incarceration” by “recklessly and with
constitutional rights, where the plaintiff never protested        deliberate indifferent to [the plaintiff’s] right to due
his innocence and the deputies were not in possession of          process ... fail[ing] to take any steps to identify him
any potentially exculpatory evidence. 447 Fed.Appx. 643,          before arresting him ... and causing his incarceration for
649 (6th Cir. 2011).                                              two years”); Cannon v. Macon Cty., 1 F.3d 1558, 1563
                                                                  (11th Cir. 1993)3 (recognizing a “constitutional right to be
From these cases, it is clear that officers act with              free from continued detention after it was or should have
“something akin to deliberate indifference” when they fail        been known that the detainee was entitled to release”).
to verify the identity of the person they have in custody,
despite knowledge or notice that the person in custody is         *364 [2]In light of the case law, the question is whether the
not the one listed in the arrest warrant. Protestations of        evidence, when viewed in the light most favorable to
innocence or misidentification and the availability and           Seales, creates a genuine issue of material fact as to
accessibility of exculpatory evidence are relevant                whether Zberkot “acted with something akin to deliberate
considerations for deciding whether officers have notice          indifference” in failing to ascertain that Seales was not
that they need to conduct some sort of inquiry. The               the person identified in the warrant, where Seales was
duration of confinement matters insofar as it allows              imprisoned for fourteen days, where officers were in
officers opportunities for a reasonable inquiry.                  possession of exculpatory evidence, and where Seales
                                                                  repeatedly protested his misidentification. We hold that it
Other circuits have likewise recognized this constitutional       does.
right to be free from continued detention after officers
know or have notice that that the person in custody is not        Seales has alleged that he protested his innocence to
the one listed in the arrest warrant. See Garcia v. Cty. of       Zberkot and his fellow deputies numerous times. This
Riverside, 817 F.3d 635, 641 (9th Cir. 2016) (“No person          allegation finds some support in the record. See Bays v.
deserves to be incarcerated without good reason, and              Montmorency Cty., 874 F.3d 264, 268 (6th Cir. 2017) (“In
incarceration on a warrant without a reasonable                   [making the qualified immunity determination], we
investigation of identity, when the circumstances demand          assume the truth of all record-supported allegations by the
it, is subject to review under the Due Process Clause. The        non-movant.” (citing Plumhoff v. Rickard, ––– U.S. ––––,
issue is whether LASD’s treatment of Plaintiff’s                  134 S.Ct. 2012, 2017, 188 L.Ed.2d 1056 (2014))). For
contention that he was not the warrant subject was so             example, Wayne County was asked whether Seales told
superficial, under the circumstances, that it ignored a duty      “anyone in the Wayne County Jail that he was not
to investigate and offended due process.”); Russo v. City         Rodrick Siner and/or Marvin Seals or he was not the
of Bridgeport, 479 F.3d 196, 208 (2d Cir. 2007) (“[W]e            person for which there were an outstanding warrant by the
hold that the right mentioned in Baker ... protected [the         DFAT[.]” (R. 75-7, Answer to Interrogatories, PageID #
plaintiff] from a sustained detention stemming directly           575.) Wayne County responded that “Plaintiff filed a
from the law enforcement officials’ refusal to investigate        grievance on January 24, 2012,” six days after his arrest,
available exculpatory evidence.”); Fairley v. Luman, 281          and attached a grievance log in which the reason for the
F.3d 913, 918 (9th Cir. 2002) (“[Plaintiff] had a liberty         grievance is listed as “Wrong b[oo]king name.” (Id. at #
interest in being free from a twelve-day incarceration            575, 579.) Wayne County did not produce the actual
without any procedural safeguard in place to verify the           grievance because “despite a diligent search, [it] was
warrant he was detained on was his and in the face of his         unable to locate the original grievance.” (Id. at # 575.)
repeated protests of innocence. In light of the importance        Seales’ deposition transcript also supports his allegation
of [plaintiff’s] liberty interest, the significant risk of        that he protested his misidentification. He said “I kept
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           7
  Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 90 of 107 Page ID
                                      #:899

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



telling everyone I’m not Roderick Siner.... It’s not me.”4       a right is clearly established is whether it would be clear
(R. 70-3, Seales Depo., PageID # 379, 24:24–25:9). In            to a reasonable officer that his conduct was unlawful in
sum, there is evidence indicating that Seales protested his      the situation he confronted.” Saucier, 533 U.S. at 202,
innocence multiple times and claimed he had been                 121 S.Ct. 2151. For a right to be clearly established,
misidentified.                                                   “[t]he contours of the right must be sufficiently clear that
                                                                 a reasonable official would understand that what he is
Next, the record shows that significant exculpatory              doing violates that right. This is not to say that an official
evidence existed and it was in the possession of police.         action is protected by qualified immunity unless the very
Seales alleges that at the time of his arrest and                action in question has previously been held unlawful, but
incarceration, a mug shot and “further identification” of        it is to say that in the light of pre-existing law the
Siner were available to officers. (R. 28, Amended                unlawfulness must be apparent.” Anderson v. Creighton,
Complaint, PageID # 125.) The photos show two men                483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523
who look nothing alike. There is also some evidence that         (1987) (citations omitted). An official “can still be on
recorded fingerprints for Siner were available to the            notice that [his] conduct violates established law even in
officers. Finally, officers would have possessed the             novel factual circumstances.” Hope v. Pelzer, 536 U.S.
information contained in Siner’s arrest warrant. For             730, 741, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002). To
example, the Detroit Police Department Arrest Report             determine whether a constitutional right is clearly
includes Siner’s age, date of birth, height, weight, and         established, we “look [ ] first to decisions of the Supreme
home address. Though it does not appear we have                  Court, then to decisions of this court and other courts
evidence of Seales’ height or weight, we know that Seales        within our circuit, and finally to decisions of other
was born on a different date and presumably lived at a           circuits.” Bell v. Johnson, 308 F.3d 594, 602 (6th Cir.
different address.                                               2002) (quoting Chappel v. Montgomery Fire Prot. Dist.
                                                                 No. 1, 131 F.3d 564, 579 (6th Cir. 1997)). Further, “an
Although there is record evidence that Seales                    action’s unlawfulness can be apparent from direct
continuously protested the misidentification and that            holdings, from specific examples described as prohibited,
exculpatory evidence was readily available, there is no          or from the general reasoning that a court employs.”
evidence that the officers made any attempt to verify            Feathers v. Aey, 319 F.3d 843, 848 (6th Cir. 2003) (citing
Seales’ identity. For instance, nothing suggests that            Hope, 536 U.S. at 730, 122 S.Ct. 2508).
officers checked Seales’ fingerprints, photographs, or
biographical information against the information that            The Supreme Court long ago recognized that after a
*365 they had on Siner. It appears that the officers failed      certain amount of time, continued detention in the face of
to confirm Seales’ identity, even though simple                  repeated protests deprives the accused of liberty without
identification procedures would have revealed the                due process. Baker, 443 U.S. at 145, 99 S.Ct. 2689. Since
mistake.                                                         then, this Court has laid out the “principal question” for
                                                                 determining whether a constitutional violation has
In all, we think these facts taken together would permit a       occurred—have the defendants “acted with something
reasonable trier of fact to find that Seales’ constitutional     akin to deliberate indifference in failing to ascertain that
rights were violated.                                            the [person] they had in custody was not the person
                                                                 wanted by the Michigan authorities on the outstanding ...
                                                                 warrant[?]” Gray, 150 F.3d at 583. The Court has also set
                                                                 forth three factors courts should examine to determine
                                                                 whether a detention violates due process—(1) the length
                                                                 of time an individual is detained, (2) whether the detainee
                                                                 protested his or her innocence, and (3) whether potentially
                 ii. Clearly Established                         exculpatory evidence was available to officers at the time
[3]                                                              of arrest and detention. See Gray, 150 F.3d at 582–83;
  The next step in the qualified immunity analysis is to
                                                                 Thurmond, 447 Fed.Appx. at 649; Flemister, 358
decide whether the right was clearly established. We hold
                                                                 Fed.Appx. at 620.
that it was.
                                                                 On top of clearly laying out the standards for determining
“The relevant, dispositive inquiry in determining whether
                                                                 whether a constitutional violation has occurred, some
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          8
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 91 of 107 Page ID
                                     #:900

                                               Avery, Michael 10/13/2018
                                               For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



courts in this circuit have addressed time periods similar                           Standard of Review
to those in this case. For example, Gray expressly relied
on the findings of two district courts, which held,                “[T]his Court reviews a district court’s denial of summary
following Baker, that two imprisonments lasting thirty             judgment de novo.” Harrison, 539 F.3d at 516 (citing
days and twelve days constituted constitutional violations.        Monette, 90 F.3d at 1176). Summary judgment is proper
150 F.3d at 582. Additionally, in Cleveland v. City of             “if the movant shows that there is no genuine dispute as to
Detroit, the court denied summary judgment to officer              any material fact and the movant is entitled to judgment
defendants after the plaintiff “spen[t] two weeks in jail,”        as a matter of law.” Fed. R. Civ. P. 56(a).
when there was *366 evidence in the record that the
officers were aware of the plaintiff’s mistaken identity
claim and the officers “had the ability to resolve it with
the information then available to them.” 275 F.Supp.2d
832, 838, 840 (E.D. Mich. 2003).
                                                                                           Analysis
Several other circuits to have expounded on this issue
have held that similar conduct constitutes a violation of a        “An employee of a governmental agency acting within the
clearly established right. See Russo v. City of Bridgeport,        scope of his or her authority is immune from tort liability
479 F.3d 196, 208, 211 (2d Cir. 2007) (finding that the            unless the employee’s conduct amounts to gross
plaintiff had a clearly established right, which protected         negligence that is the proximate cause of the injury.”
him “from a sustained detention stemming directly from             Kendricks v. Rehfield, 270 Mich.App. 679, 716 N.W.2d
the law enforcement officials’ refusal to investigate              623, 625 (2006) (citing MICH. COMP. LAWS §
available exculpatory evidence”); Fairley v. Luman, 281            691.1407(2)). Gross negligence is “conduct so reckless as
F.3d 913, 918 (9th Cir. 2002) (finding that the plaintiff          to demonstrate a substantial lack of concern for whether
“had a liberty interest in being free from a twelve-day            an injury results.” MICH. COMP. LAWS §
incarceration without any procedural safeguard in place to         691.1407(8)(a).
verify the warrant he was detained on was his and in the
face of his repeated protests of innocence”); Cannon v.            Under Michigan law, courts look to whether:
Macon Cty., 1 F.3d 1558, 1561, 1563–64 (11th Cir. 1993)
(finding that a jury could find the officer acted with               (a) the individual was acting or reasonably believed
deliberate indifference to the plaintiff’s clearly established       that he was acting within the scope of his authority,
due process right where she was detained for seven days
and the officer did not attempt to verify that she was the           (b) the governmental agency was engaged in the
person wanted and exculpatory information existed).                  exercise or discharge of a governmental function, and

In light of these cases, we find Seales had a clearly                (c) the individual’s conduct amounted to gross
established constitutional right to be free from continued           negligence that was the proximate cause of the injury
detention after officers should have known that he was               or damage.
not the person named in the warrant. Accordingly, we
find the district court correctly determined that Zberkot          Odom v. Wayne Cty., 482 Mich. 459, 760 N.W.2d 217,
was not entitled to qualified immunity. It is for the trier of     228 (2008). The dispute in the instant case is over the
fact to decide whether Zberkot violated Seales’                    third prong—whether Zberkot’s conduct was grossly
constitutional rights.                                             negligent. “[Gross negligence] has been characterized as a
                                                                   willful disregard of safety measures and a singular
                                                                   disregard for substantial risks.” Oliver v. Smith, 290
                                                                   Mich.App. 678, 810 N.W.2d 57, 62 (2010) (citing Tarlea
                                                                   v. Crabtree, 263 Mich.App. 80, 687 N.W.2d 333, 339
                                                                   (2004)). “It is as though, if an objective observer watched
II. Immunity under Michigan Law                                    the actor, he could conclude, reasonably, *367 that the
                                                                   actor simply did not care about the safety or welfare of
                                                                   those in his charge.” Tarlea, 687 N.W.2d at 339–40.


                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        9
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 92 of 107 Page ID
                                     #:901

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)


                                                                 [4]
“[T]he burden is upon a plaintiff to plead facts in                Even with this distinction in mind, we find that there is
avoidance of immunity.” Michonski v. City of Detroit,            still “sufficient indicia of gross negligence to create a
162 Mich.App. 485, 413 N.W.2d 438, 441 (1987) (citing            genuine issue of material fact.” Id. Because of Zberkot’s
Furness v. Public Service Comm., 100 Mich.App. 365,              alleged role in denying Seales his constitutional right, as
299 N.W.2d 35 (1980)). “Summary disposition is                   discussed above, we believe that reasonable jurors could
precluded where reasonable jurors honestly could have            reach the conclusion that Zberkot was grossly negligent.
reached different conclusions with respect to whether a          Consequently, Zberkot is not entitled to governmental
defendant’s conduct amounted to gross negligence.”               immunity and the district court correctly denied Zberkot’s
Stanton v. City of Battle Creek, 237 Mich.App. 366, 603          motion for summary judgment on this claim.
N.W.2d 285, 289 (1999), aff’d, 466 Mich. 611, 647
N.W.2d 508 (2002). On the other hand, if “on the basis of
the evidence presented, reasonable jurors could not differ
with respect to whether a defendant was grossly
negligent, summary disposition should be granted.” Id.
                                                                 III. FALSE ARREST AND FALSE
The district court concluded that “it is not appropriate to      IMPRISONMENT CLAIM
grant Defendant Zberkot immunity at the summary                  “This court does not normally address issues raised for
judgment stage, when reasonable jurors could find that           the first time on appeal.” Elkins v. Richardson-Merrell,
Zberkot’s conduct amounted to gross negligence.” (R. 83,         Inc., 8 F.3d 1068, 1072 (6th Cir. 1993) (citations
Opinion, PageID # 703.) Zberkot argues that the district         omitted).
court erred because “there is no evidence that the actions
of Defendant Zberkot were so reckless as to demonstrate                      Propounding new arguments on
a substantial lack of concern for whether an injury                          appeal in attempting to prompt us
results.” (Zberkot Br. at 13.) Zberkot appears to argue that                 to reverse the trial court—
this is because the warrant and “information supplied by                     arguments never considered *368
DFAT” demonstrated that “Plaintiff was the proper                            by the trial court—is not only
person to be arrested.” (Id.)                                                somewhat devious, it undermines
                                                                             important judicial values.... In order
In coming to its conclusion, the district court relied on                    to preserve the integrity of the
Kendricks. In Kendricks, the plaintiff was incarcerated for                  appellate structure, we should not
seven months, despite protestations of innocence claiming                    be considered a “second shot”
that his twin brother was the person they sought and the                     forum, a forum where secondary,
existence of exculpatory photographic and fingerprint                        back-up theories may be minted for
evidence. 716 N.W.2d at 682–83. The Michigan court                           the first time.
found that “reasonable jurors could reach the conclusion
that defendants were grossly negligent” and so “[t]he            Isaak v. Trumbull Sav. & Loan Co., 169 F.3d 390, 396 n.3
question of whether the officers’ conduct demonstrated a         (6th Cir. 1999) (quoting Estate of Quirk v. C.I.R., 928
sufficient lack of concern to constitute gross negligence is     F.2d 751, 758 (6th Cir. 1991)).
a question for a trier of fact.” Id. at 683.
                                                                 The Court adheres to this rule except in “ ‘exceptional
Zberkot distinguishes this case from Kendricks. He notes         cases or particular circumstances’ or when the rule would
that the opinion admits that “[w]e agree that the mistake        produce ‘a plain miscarriage of justice.’ ” Elkins, 8 F.3d
was reasonable at the point of arrest, and might be              at 1072 (quoting Pinney Dock and Transp. Co. v. Penn
inclined to agree that a delay of a day or even several days     Cent. Corp., 838 F.2d 1445, 1461 (6th Cir. 1988)).
before investigating plaintiff’s claim of mistaken identity
could have been reasonable under these circumstances.”           In his motion for summary judgment, Zberkot argued that
Kendricks, 716 N.W.2d at 682. The court said, however,           he was entitled to immunity on Seales’ gross negligence
“we cannot agree that holding plaintiff without                  claim, but he did not argue that he was immune from
investigating the claim for seven months was even                liability with respect to the false arrest and/or false
remotely reasonable.” Id. (emphasis in original).                imprisonment claim. On appeal, however, Zberkot argues
                                                                 that he is still entitled to immunity on this claim because

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      10
    Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 93 of 107 Page ID
                                        #:902

                                               Avery, Michael 10/13/2018
                                               For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



in his motion for summary judgment he argued that “he              was entitled to immunity on this specific claim in his
was immune from liability as to intentional tort claims,”          motion for summary judgment before the district court,
which “applies to the claims of false arrest and                   but he hardly makes this argument on appeal either.
imprisonment.” (Zberkot Br. at 15.) More specifically, in
his motion for summary judgment, Zberkot says,                     We do not believe this case presents the kind of
“Plaintiffs allegations of intentional tort, under the factual     exceptional circumstances that would “warrant
circumstances, were also not sufficient to remove the              disregarding the general rule.” Elkins, 8 F.3d at 1072; see
individual Defendant’s immunity because Plaintiff failed           also Harris v. TD Ameritrade, Inc., 805 F.3d 664, 667–68
to plead or prove facts which amounted to gross                    (6th Cir. 2015) (declining to review a claim when it was
negligence as required under the governmental immunity             raised for the first time in an appellate brief and when the
act.” (R. 74, Motion, PageID # 504.) Even though Zberkot           argument contained in the brief was *369 not “presented
uses the phrase “intentional tort,” he does not argue that         with sufficient clarity and completeness for [the Court] to
he should be shielded by immunity for Seales’ false arrest         resolve”).
and false imprisonment claim. The section header and the
sentence itself only reference gross negligence, or Count          Consequently, Zberkot cannot argue on appeal that this
III in Seales’ amended complaint. Additionally, the                Court should reverse the district court’s denial of
statute Zberkot cites in support of his argument (MCL              summary judgment with regard to the claim of false
691.1407.(2)(C)) refers only to gross negligence, and the          arrest/imprisonment based on immunity because Zberkot
case law he cites involve claims of gross negligence.              did not raise this claim before the district court and does
Nowhere in the two pages dedicated to this argument does           not sufficiently present the argument before this Court.
Zberkot discuss immunity with regard to the false arrest
and/or imprisonment claim. He exclusively discusses
immunity as to the gross negligence claim. Therefore,
because this argument for immunity on the false arrest
and/or false imprisonment claim was not presented to the
district court, it is not properly before this Court.
                                                                                        CONCLUSION
Even on appeal, Zberkot’s brief barely makes the
                                                                   For the foregoing reasons, we AFFIRM the judgment of
argument that he is entitled to immunity under Michigan
                                                                   the district court.
law. Zberkot spends approximately two sentences on this
issue. In the first sentence he describes a Michigan case
where the Michigan Court of Appeals found a detective              All Citations
was immune to a claim of false imprisonment. In the
second sentence, Zberkot makes the conclusory assertion            724 Fed.Appx. 356
that “[s]imilarly in our case, there is no evidence of any
malicious intent on the part of Officer Zberkot.” (Zberkot
Br. at 15.) Thus, not only did Zberkot not argue that he

Footnotes

1      There is no evidence in the record providing how this location was developed or who developed it.


2      The alias “Marvin Seals” is one-letter off from the name “Marvin Seales.” This minor difference in spelling does
       not make Zberkot’s mistake unreasonable in light of all the other circumstances.

3      Cannon also cited to Sivard v. Pulaski County, 959 F.2d 662 (7th Cir.1992) for the proposition that “continued
       detention where sheriff knew it was wrongful states claim under § 1983 for due process violation” and to Sanders
       v. English, 950 F.2d 1152 (5th Cir. 1992) for the proposition that “failure to release after officer knew or should
       have known that plaintiff had been misidentified gives rise to cause of action under § 1983.” 1 F.3d at 1563.



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        11
    Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 94 of 107 Page ID
                                        #:903

                                           Avery, Michael 10/13/2018
                                           For Educational Use Only


Seales v. City of Detroit, Mich., 724 Fed.Appx. 356 (2018)



4      We note that only a portion of Seales’ deposition transcript made it into the record. The final question on the
       pages provided—“when you were first taken, arrested and taken to the precinct, did you ask the arresting officers
       why you were there, have any ...”—also likely elicited testimony from Seales about protesting his innocence
       during his arrest and initial detainment. (R. 70-3, Seales Depo., PageID # 383, 41:23–25.) Additionally, Seales’
       counsel represented at oral argument that Seales testified that he protested his misidentification to Zberkot and
       other officers during his arrest on other missing pages of the deposition transcript. Unfortunately, those pages
       are not in the record.




End of Document                                         © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      12
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 95 of 107 Page ID
                                     #:904

                                            Avery, Michael 10/8/2018
                                            For Educational Use Only


Sesay vs. Wal-Mart Stores, 28 Trials Digest 3d 1 (1890)




              28 Trials Digest 3d 1, 1000 WL 34638 (Cal.Superior) (Verdict and Settlement Summary)


                                      Copyright (c) 2018 Thomson Reuters/West
                                    Superior Court, Los Angeles County, California.

                                               Sesay vs. Wal-Mart Stores

TOPIC:
Synopsis: SETTLEMENT--Wrongful detention claimed for suspected theft of bullets and cologne

Case Type: Civil Rights

                                             DOCKET NUMBER: KC027388

STATE: California
COUNTY: Los Angeles
                                                    No Date Given
JUDGE: C. Edward Simpson
ATTORNEYS:
Plaintiff: John Messina, Messina & De Weese, Covina.; Kelly Warren, Messina & De Weese, Covina.
Defendant: Barry C. Snyder, Snyder & Strozier, Santa Barbara.; Clark T. Stirling, Law Offices of Clark T. Stirling, Santa
Barbara.

SUMMARY:
Verdict/Judgment: Settlement

Verdict/Judgment Amount: $17,000


Range: $1-$49,999
Plaintiff accepted defendant’s CCP 998 of $17,000 following completion of jury selection.

Trial Type: Jury

Trial Length: 1 day.

Deliberations: Not Applicable

Jury Poll: Not Applicable


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.


TEXT:

CASE INFORMATION

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    1
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 96 of 107 Page ID
                                     #:905

                                            Avery, Michael 10/8/2018
                                            For Educational Use Only


Sesay vs. Wal-Mart Stores, 28 Trials Digest 3d 1 (1890)



FACTS/CONTENTIONS
  According to Defendant: Plaintiff claimed that defendant loss prevention officer lied to the police about plaintiff having
  left the store with merchandise. The plaintiff was identified only as Sesay. The defendants were Wal-Mart Stores and
  Jonathan Verdugo, a Wal-Mart loss prevention officer. Jonathan Verdugo later admitted that he was wrong when he told
  police and wrote on his report that plaintiff had left the store before being stopped.
  Defendants contended that while plaintiff never left the store with the merchandise--bullets and cologne--he had been
  observed very suspiciously taking bullets from a box, stuffing the bullets in his pocket and entering the rest room.
  Defendants also contended that plaintiff gave the police one story about his intent but gave a very different version at his
  deposition.



CLAIMED INJURIES
 According to Defendant: Emotional distress (plaintiff was detained by the police after Verdugo called and reported that
 plaintiff had been stopped on suspicion of theft; the detention lasted less than two hours).



CLAIMED DAMAGES
 According to Defendant: Not reported.


SETTLEMENT DISCUSSIONS
According to Defendant: Demand: ‘Six figures‘ initially; $50,000 at settlement conference prior to trial. Offer: Not reported.
The case settled after jury selection was completed.


COMMENTS
According to Defendant: Barry C. Snyder represented defendant Wal-Mart. Clark T. Stirling represented defendant Jonathan
Verdugo and provided the information in this report.


Trials Digest, A Thomson/West business
Los Angeles County Superior Court/Pomona
End of Document                                                   © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
  Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 97 of 107 Page ID
                                      #:906

                                                    Avery, Michael 10/13/2018
                                                    For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491




                                                                         [1]
                                                                                Appeal and Error
    KeyCite Yellow Flag - Negative Treatment                                      Defenses
Rejected by B.B. v. County of Los Angeles, Cal.App. 2 Dist., July 10,
2018                                                                            Record on appeal did not support arrestee’s
                  203 Cal.App.4th 947                                           contention that county had admitted liability at
       Court of Appeal, Second District, Division 4,                            trial under the Tom Bane Civil Rights Act and
                        California.                                             had therefore forfeited any argument to the
                                                                                contrary; record revealed that county’s counsel
      Adetokunbo SHOYOYE, Plaintiff and Appellant,                              argued that any violation of arrestee’s
                        v.                                                      constitutional rights was not intentional, but due
      COUNTY OF LOS ANGELES, Defendant and                                      to a mistake, and was not accomplished by
                     Appellant.
                                                                                means of threats, intimidation, or coercion.
                      No. B223542.                                              West’s Ann.Cal.Civ.Code § 52.1.
                            |
                                                                                2 Cases that cite this headnote
                      Feb. 23, 2012.
                            |
             Rehearing Denied March 13, 2012.
                            |
               Review Denied May 9, 2012.*                               [2]
                                                                                Civil Rights
                                                                                  Threats, intimidation, and harassment
Synopsis
Background: Arrestee brought action against county for                          The essence of a claim under the Tom Bane
false imprisonment and violation of the Tom Bane Civil                          Civil Rights Act is that the defendant, by the
Rights Act, alleging that he was unlawfully detained in                         specified improper means, i.e. threats,
jail. The Superior Court, Los Angeles County, No.                               intimidation or coercion, tried to or did prevent
BC388511, Michael L. Stern, J., entered judgment on jury                        the plaintiff from doing something he or she had
verdict for arrestee and awarded damages, and county                            the right to do under the law or to force the
appealed.                                                                       plaintiff to do something that he or she was not
                                                                                required to do under the law. West’s
                                                                                Ann.Cal.Civ.Code § 52.1.

Holdings: The Court of Appeal, Suzukawa, J., held that:                         61 Cases that cite this headnote

[1]
    employees’ actions did not show any coercion or
intimidation independent from that inherent in wrongful
detention of arrestee at county jail, and                                [3]
                                                                                Civil Rights
[2]
   reversal of judgment on civil rights claim did not                             Threats, intimidation, and harassment
require reversal of damages award.
                                                                                The Tom Bane Civil Rights Act does not require
                                                                                a plaintiff to allege that the defendant acted with
Affirmed in part, reversed in part.                                             discriminatory animus or intent based upon the
                                                                                plaintiff’s membership in a protected class of
                                                                                persons. West’s Ann.Cal.Civ.Code § 52.1.

                                                                                2 Cases that cite this headnote
 West Headnotes (11)


                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            1
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 98 of 107 Page ID
                                     #:907

                                            Avery, Michael 10/13/2018
                                            For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

                                                                          The act of interference with a constitutional
                                                                          right must itself be deliberate or spiteful in order
[4]
        Civil Rights                                                      to support a cause of action under the Tom Bane
          Threats, intimidation, and harassment                           Civil Rights Act. West’s Ann.Cal.Civ.Code §
                                                                          52.1.
        A defendant is liable under the Tom Bane Civil
        Rights Act if he or she interfered with or                        21 Cases that cite this headnote
        attempted to interfere with the plaintiff’s
        constitutional rights by the requisite threats,
        intimidation,      or     coercion.    West’s
        Ann.Cal.Civ.Code § 52.1.                                  [8]
                                                                          Civil Rights
        155 Cases that cite this headnote                                   Malicious prosecution and false
                                                                          imprisonment;  mental health commitments
                                                                          Civil Rights
                                                                            Arrest and detention
[5]
        Civil Rights                                                      Where coercion is inherent in the constitutional
          Threats, intimidation, and harassment                           violation alleged, the Tom Bane Civil Rights
                                                                          Act’s requirement of “threats, intimidation, or
        Legislature meant the Tom Bane Civil Rights                       coercion” is not met; the statute requires a
        Act to address interference with constitutional                   showing of coercion independent from the
        rights involving more egregious conduct than                      coercion inherent in the wrongful detention
        mere negligence. West’s Ann.Cal.Civ.Code §                        itself. West’s Ann.Cal.Civ.Code § 52.1.
        52.1.
                                                                          181 Cases that cite this headnote
        27 Cases that cite this headnote



                                                                  [9]
                                                                          Civil Rights
[6]
        Civil Rights                                                        Arrest and detention
          Malicious prosecution and false
        imprisonment;  mental health commitments                          County employees’ actions did not show any
        Civil Rights                                                      coercion or intimidation independent from that
          Arrest and detention                                            inherent in wrongful detention of arrestee at
                                                                          county jail for 16 days, as required to support
        The apparent purpose of the Tom Bane Civil                        arrestee’s Tom Bane Civil Rights Act claim;
        Rights Act is not to provide relief for an over-                  while county employees were negligent in
        detention brought about by human error rather                     assigning arrestee a parole hold in the computer
        than      intentional     conduct.       West’s                   system, and in failing to detect the error during
        Ann.Cal.Civ.Code § 52.1.                                          the subsequent quality control procedure, no
                                                                          employee had actual or presumed knowledge
        15 Cases that cite this headnote                                  that he should have been released, no employee
                                                                          coerced him to stop inquiring about his release,
                                                                          threatened him for doing so, or punished him in
                                                                          any way, and, while employees may have been
[7]
                                                                          rude and indifferent to his inquiries, no one
        Civil Rights                                                      ignored him deliberately while knowing that he
          Threats, intimidation, and harassment                           should in fact have be released. West’s
                                                                          Ann.Cal.Civ.Code § 52.1.

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 99 of 107 Page ID
                                     #:908

                                           Avery, Michael 10/13/2018
                                           For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

                                                                  Angeles, and Danielle Casselman for Plaintiff and
        See Cal. Jur. 3d, Civil Rights, §§ 2, 106; Cal.           Appellant.
        Civil Practice (Thomson Reuters 2011) Civil
        Rights Litigation, § 3:19; 8 Witkin, Summary of           Hurrell Cantrall LLP, Los Angeles, Thomas C. Hurrell,
        Cal. Law (10th ed. 2005) Constitutional Law, §            and Melinda Cantrall for Defendant and Appellant.
        895.

        64 Cases that cite this headnote

                                                                  SUZUKAWA, J.



[10]
        Appeal and Error
          As to damages and costs

        Reversal of judgment in favor of arrestee on                                *950 INTRODUCTION
        Tom Bane Civil Rights Act claim did not
                                                                  Defendant, the County of Los Angeles (County), appeals
        require reversal of damages award, although
                                                                  from a judgment after jury verdict in favor of plaintiff
        jury did not apportion damages award between
                                                                  Adetokunbo Shoyoye arising out of Shoyoye’s wrongful
        that claim and arrestee’s successful false
                                                                  detention in County jail. The County acknowledges that
        imprisonment claim, as damages attributable to
                                                                  although its initial detention of Shoyoye was justified, it
        each cause of action were identical, and
                                                                  overdetained him by about 16 days as a result of
        arrestee’s counsel did not suggest that jury
                                                                  unintentional clerical error. The County contends on
        award damages for each cause of action
                                                                  appeal that the evidence presented at trial was insufficient
        separately or award additional damages because
                                                                  to support a verdict in favor of Shoyoye pursuant to Civil
        of     the   civil   rights    claim.   West’s
                                                                  Code section 52.1 (the Tom Bane Civil Rights Act).1 In
        Ann.Cal.Civ.Code § 52.1.
                                                                  this case of first impression, we agree and conclude that
        Cases that cite this headnote                             not every wrongful detention is a violation of section
                                                                  52.1. The evidence here was insufficient to establish the
                                                                  “threats, intimidation, or coercion” necessary to implicate
                                                                  section 52.1. Accordingly, we reverse the judgment as to
                                                                  that cause of action, and reverse the award of attorney
[11]
        False Imprisonment                                        fees made pursuant to that statute. We affirm the
          Nature and Elements of False Imprisonment               judgment and damage award in favor of Shoyoye on his
                                                                  claim for false imprisonment.
        The elements of a tortious claim of false
        imprisonment are: (1) the nonconsensual,
        intentional confinement of a person, (2) without
        lawful privilege, and (3) for an appreciable
        period of time, however brief.
                                                                                FACTUAL BACKGROUND
        7 Cases that cite this headnote



                                                                  The Operative Complaint
                                                                  Plaintiff’s third amended complaint alleged causes of
Attorneys and Law Firms                                           action for (1) violations of Penal Code section 1384; (2)
                                                                  false imprisonment; (3) violation of section 52.1; (4)
**841 Casselman Law Offices, Gary S. Casselman, Los
                                                                  violation of **842 42 United States Code section 1983;
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 100 of 107 Page ID
                                     #:909

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

and (5) negligence and negligence per se. The trial court         Employees’ Treatment of Him
granted the County’s motion for nonsuit as to the 42              While he was at Men’s Central Jail, Shoyoye attempted to
United States Code section 1983 cause of action, and              ask one deputy or another almost every day about being
prior to the case being submitted to the jury, the parties        released, but he received no assistance. Shoyoye was then
agreed that they would present for the jury’s consideration       transferred to the Pitchess Detention Center in Castaic,
only the causes of action for false imprisonment and              where he was processed and assigned a bed in a
violation of section 52.1.                                        dormitory. He did not understand why he was not being
                                                                  released.

                                                                  Shoyoye asked a total of six to eight people for assistance
                                                                  during his incarceration. At Pitchess Detention Center,
                                                                  inmates were periodically permitted to submit one written
*951 Shoyoye’s Arrest and Incarceration                           question on a “yellow sheet” form. Shoyoye submitted
The evidence presented at trial included the following            such a form asking, “Why am I here?” He received the
undisputed facts. Shoyoye was lawfully arrested on                response that he was subject to a “DCL hold.” He
August 19, 2007, when he was reporting an unrelated               submitted another form inquiring what a “DCL hold”
incident to the police, and the police discovered he had          was, along with one other question, and received the *952
two outstanding warrants.2 The first warrant related to his       response that he was only entitled to ask one question and
failure to address a citation he received for riding the          he had asked two. He submitted other yellow sheets
subway without a ticket, and the second warrant arose             indicating he believed he should not be there, but he
when a former roommate stole his identity and was                 received no helpful responses.
convicted of grand theft under Shoyoye’s name. Shoyoye
was incarcerated, and shortly thereafter he appeared in           Shoyoye told custody assistant Lawrence Wong that he
court and was ordered released on the first warrant. A few        thought he should be released. Wong acknowledged that
days later he appeared on the second warrant in a different       if what he said was true, then there was a problem. Wong
court, and that matter was also resolved in his favor. On         told him to talk to Deputy Niels Gittisarn. Shoyoye asked
August 22, 2007, he was ordered released, subject to any          him for assistance, and Gittisarn told him, “Get back to
other holds. He was transported back to Men’s Central             me.” However, when Shoyoye **843 attempted to speak
Jail, where he was processed and placed in a dormitory,           to him the next day, Gittisarn rebuffed him, yelling that he
expecting to be released at any time.                             was busy. Other inmates accused Shoyoye of being an
                                                                  informant when they saw him talking to Gittisarn, and
                                                                  thereafter he was hesitant to approach any County
                                                                  employees for fear of being labeled an informant.
The Error Resulting in Shoyoye’s Overdetention
A County employee mistakenly attached to Shoyoye’s                Shoyoye asked a deputy named Rodriguez what a DCL
paperwork information pertaining to a parolee scheduled           hold was, and Rodriguez replied, “[T]hat means that you
to be sent to state prison for violating the terms of his         are going to prison, boy.” Rodriguez asked what he had
parole. The other prisoner’s name was Marquis Lance               done, and when Shoyoye said it was for not having a
Parsee. A “Department of Corrections hold” (DCL)                  ticket on the subway, Rodriguez lost interest.
intended for Parsee was entered into the County Sheriff’s
computer system regarding Shoyoye. A subsequent                   Shoyoye attended a church service in order to speak to the
quality control check failed to detect the error. If a County     jail chaplain about his plight. The chaplain listened
employee had looked at the paper file on Shoyoye rather           sympathetically, but did not offer assistance.
than the computer records, he or she would have realized
that the DCL hold did not pertain to Shoyoye.                     Deputy Oren Son monitored the laundry facility where
                                                                  Shoyoye worked. Shoyoye told him that he was being
                                                                  held for a felony he did not commit. Son looked at him as
                                                                  he spoke, but then returned to the book he was reading
                                                                  and gave him the silent treatment for a few minutes, until
                                                                  Shoyoye eventually gave up and walked away. Shoyoye
Shoyoye’s Efforts to Be Released, and the County
                                                                  knew that if a laundry worker took breaks or refused to
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 101 of 107 Page ID
                                     #:910

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

work, he would be subjected to harsh housing discipline           number as Shoyoye. She contacted the County jail and
and suspension of privileges. Shoyoye asked a civilian            informed them of her suspicion that they had applied an
employee who worked in the laundry facility, Patsy                erroneous **844 parole hold number to Shoyoye. They
Hazlett, for assistance after she praised him for good work       concluded she was correct, and immediately took steps to
performance, but she said she could not help him.                 effect Shoyoye’s release. Shoyoye was released on
                                                                  September 7, 2007, 16 days after he had been ordered
Asked if any of his efforts resulted in anything being done       released on August 22, 2007.
to determine his overdetention status, he replied, “All I
got was disinterest, being sent away. No. Nothing was
done.” He felt that he had failed to make himself heard,
that although he was civil and polite he got nowhere:
there was no “ ‘customer service,’ if you will.” He
described the deputies as walking and talking tough.              The Verdict, the Judgment, and the Posttrial Motions
Shoyoye thought about escaping but feared he would get            A special verdict form was submitted to the jury. The jury
shot; he never seriously considered doing so.                     answered each of the following questions in the
                                                                  affirmative: (1) “Did the County of Los Angeles hold
Incident to his incarceration, Shoyoye was subjected to           [Shoyoye] in custody?”; (2) “Was there an unnecessary
strip searches that included anal cavity searches, required       delay in releasing [Shoyoye]?”; (3) “Was the County of
to wait naked in line to shower in close proximity to other       Los Angeles’ conduct a substantial factor in causing harm
inmates, and shackled. On one occasion, he was *953               to [Shoyoye]?”; (4) “Did the employee(s) of the County
showering when he was approached by an aggressive                 of Los Angeles intentionally act or fail to act with
inmate, and he immediately fled the shower room, still            [respect to Shoyoye’s] right to be free from the
covered in soap. He witnessed criminal activity and               unreasonable seizure by actual or implied use of threats,
fights, and was housed in a large dormitory with hundreds         intimidation or coercion?”; and (5) “Was the County of
of inmates, many of whom were gang members. He did                Los Angeles’ employee(s’) conduct in violating plaintiff
not drink water because the commode was connected                 [Shoyoye’s] right to be free from unreasonable seizures a
directly to the drinking fountain. He was exposed to a            substantial factor in causing harm to [Shoyoye]?” The
chicken pox outbreak. He feared being sent to prison, or          jury awarded Shoyoye $22,700 in economic damages for
put into “the hole” for further discipline, or having             past and future lost earnings and property loss, and
physical force or violence used against him. He was               $180,000 in noneconomic damages for past and future
mistaken for an informant by other inmates and feared             pain and suffering.
what they might do to him.
                                                                  *954 The court pointed out to counsel that “issues could
                                                                  be raised that the damages go to separate causes of action.
                                                                  And these are distinctly different causes of action.” The
                                                                  court inquired whether counsel wanted to direct the jury
                                                                  to indicate whether the damages it awarded were as to
Shoyoye’s Release                                                 each cause of action. Shoyoye’s counsel objected to any
Shoyoye’s roommate, Rudy Ramirez, located him at                  apportionment request, while counsel for the County was
Pitchess Detention Center and visited him there. Shoyoye          in favor of it. The court decided not to seek further
asked Ramirez to contact Shoyoye’s boss, Benjamin                 elaboration or apportionment from the jury. The court
Swett, and Ramirez did so. Eventually Swett contacted a           entered judgment in favor of Shoyoye on February 1,
state Assembly man’s office, and was put in touch with            2010.
Renee Hansen, the chief of legislative affairs for
California’s Department of Corrections and Rehabilitation         The County then filed a motion for judgment
(CDCR). She located Shoyoye in the County’s Web site,             notwithstanding the verdict and a motion for new trial,
and found a reference to a CDCR number. She telephoned            arguing that the evidence at trial was insufficient as a
the inmate locator for CDCR and inquired to whom that             matter of law to support the jury’s verdict regarding the
CDCR number pertained, and was told it was Marquis                section 52.1 claim because Shoyoye failed to present any
Parsee. She then ascertained that Parsee was also being           evidence that County employees violated his
held in the County jail, under the same parole hold               constitutional rights by the use of threats, intimidation, or

               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          5
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 102 of 107 Page ID
                                      #:911

                                             Avery, Michael 10/13/2018
                                             For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

coercion. Extensive briefing of the issue ensued.                 coercion, or attempts to interfere by threats, intimidation,
                                                                  or coercion, with the exercise or enjoyment by any
[1]
   Ultimately, the court denied the County’s posttrial            individual or individuals of rights secured by the
motions. Thereafter, the County filed a timely notice of          Constitution or laws of the United States, or of the rights
appeal from both the judgment and the order denying its           secured by the Constitution or laws of this state, the
posttrial motions.3                                               Attorney General, or any district attorney or city attorney
                                                                  may bring a civil action for injunctive and other
                                                                  appropriate equitable relief in the name of the people of
                                                                  the State of California, in order to protect the peaceable
                                                                  exercise or enjoyment of the right or rights secured....

                                                                  “(b) Any individual whose exercise or enjoyment of rights
                      DISCUSSION                                  secured by the Constitution or laws of the United States,
                                                                  or of rights secured by the Constitution or laws of this
                                                                  state, has been interfered with, or attempted to be
                                                                  interfered with, as described in subdivision (a), may
I. Standard of Review                                             institute and prosecute in his or her own name and on his
Denial of defendant’s motion for judgment                         or her own behalf a civil action for damages, including,
notwithstanding the verdict is reviewed to determine              but not limited to, damages under Section 52, injunctive
whether substantial evidence supports the jury verdict.           relief, and other appropriate equitable relief to protect the
(Dell’Oca v. Bank of New York Trust Co., N.A. (2008)              peaceable exercise or enjoyment of the right or rights
159 Cal.App.4th 531, 554–555, 71 Cal.Rptr.3d 737.)                secured.” The statute further provides in subdivision (h)
                                                                  that “In addition to any damages, injunction, or other
“Under [the substantial evidence] standard of review, our         equitable relief awarded in an action brought pursuant to
duty ‘begins and ends’ with assessing whether substantial         subdivision (b), the court may award the petitioner or
evidence supports the verdict. [Citation.] ‘[The] reviewing       plaintiff reasonable attorney’s fees.”
court starts with the presumption **845 that the record
contains evidence to sustain every finding of fact.’              Throughout the pendency of this matter, Shoyoye has
[Citation.] We review the evidence in the light most              predicated the County’s liability under section 52.1 solely
favorable to the respondent, resolve all evidentiary              on a claim of interference with either the Fourth
conflicts in favor of the prevailing party and indulge all        Amendment to the United States Constitution or article I,
reasonable inferences possible to uphold the jury’s               section 13 of the California Constitution, which both
verdict. [Citation.]” (US Ecology, Inc. v. State of               pertain to the right of the people to be secure against
California (2005) 129 Cal.App.4th 887, 908, 28                    unreasonable searches and seizures.4
Cal.Rptr.3d 894.) However, *955 issues of statutory
                                                                  [2] [3] [4]
interpretation and of application of a statute to undisputed                “The essence of a Bane Act claim is that the
facts are reviewed de novo. (Trujillo v. North County             defendant, by the specified improper means (i.e., ‘threats,
Transit Dist. (1998) 63 Cal.App.4th 280, 284, 73                  intimidation or coercion’), tried to or did prevent the
Cal.Rptr.2d 596.)                                                 plaintiff from doing something he or she had the right to
                                                                  do under the law or to force the plaintiff to do something
                                                                  that he or she was not *956 required to do under the law.
                                                                  (Jones [v. Kmart Corp. (1998) ] 17 Cal.4th [329,] 334 [70
                                                                  Cal.Rptr.2d 844, 949 P.2d 941] [Jones ].)” (Austin B. v.
                                                                  Escondido Union School Dist. (2007) 149 Cal.App.4th
II. Statutory Interpretation                                      860, 883, 57 Cal.Rptr.3d 454.) The legislative history of
We begin with the language of section 52.1, sometimes             section 52.1, enacted in 1987, makes clear that the crucial
referred to as the Tom Bane Civil Rights Act. It provides         motivation behind passage of section 52.1 was to address
in relevant part as follows:                                      the increasing incidence of hate crimes in California.
                                                                  (Stats.1987, ch. 1277, § 3, p. 4544; see (A.B.63). See
“(a) If a person or persons, whether or not acting under          Jones, supra, at p. 338, 70 Cal.Rptr.2d 844, 949 P.2d
color of law, interferes by threats, intimidation, or             941.) However, the statutory language does not limit
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          6
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 103 of 107 Page ID
                                     #:912

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

**846 its application to hate crimes. Notably, the statute        members of a protected class in order to maintain a cause
does not require a plaintiff to allege the defendant acted        of action under section 52.1 based on unreasonable search
with discriminatory animus or intent based upon the               *957 and seizure. “According to County, the section
plaintiff’s membership in a protected class of persons.           applies only to so-called hate crimes and requires a
(Cf. § 51.7; Venegas v. County of Los Angeles (2004) 32           showing, not alleged here, that the defendants acted with
Cal.4th 820, 841–843, 11 Cal.Rptr.3d 692, 87 P.3d 1               ‘discriminatory animus,’ i.e., an intent to threaten or
(Venegas II ).) A defendant is liable if he or she interfered     coerce another in violation of their constitutional rights,
with or attempted to interfere with the plaintiff’s               based on the victim’s actual or apparent racial, ethnic,
constitutional rights by the requisite threats, intimidation,     religious, or sexual orientation or other minority status.
or coercion. (Venegas II, supra, at p. 843, 11 Cal.Rptr.3d        [Citation.] We disagree, as nothing in Civil Code section
692, 87 P.3d 1.)                                                  52.1 requires any showing of actual intent to
                                                                  discriminate.” (Venegas II, supra, 32 Cal.4th at p. 841, 11
In Venegas II, sheriff’s deputies stopped a car in which a        Cal.Rptr.3d 692, 87 P.3d 1.) The Supreme Court noted
husband and wife were driving, based on the husband’s             that section 52.1, subdivision (g) states that an action
resemblance to a suspect in an ongoing investigation of an        brought under that section is “ ‘independent of any other
automobile theft ring. The car had no license plates or           action, remedy, or procedure that may be available to an
visible vehicle identification number. The husband                aggrieved individual under any other provision of law,’ ”
informed the officers that he was the brother of the person       including section 51.7, which does require allegations of
they were looking for, but when asked to produce                  violence or intimidation because of the victim’s actual or
identification he said it was at his home nearby. He              apparent characteristics (for example, race, sexual
declined to sign an entry and search waiver form to allow         orientation, or disability). **847 (Venegas II, supra, at pp.
the officers to enter his home and retrieve his                   841–842, 11 Cal.Rptr.3d 692, 87 P.3d 1.) Indeed, section
identification, instead agreeing the officers could               52.1 was amended in 2000 to add language to subdivision
accompany his wife to their home to get it. One officer           (g) in order to clarify that the section applies to an
assured the couple their home would not be searched.              affected plaintiff without regard to his or her membership
However, upon reaching the home, the officers convinced           in a protected class. (Stats.2000, ch. 98, § 3, p. 1533;
the wife to sign a broadly worded entry and search waiver         Venegas II, supra, at p. 842, 11 Cal.Rptr.3d 692, 87 P.3d
form granting them authority to enter the house and               1.)
conduct a search. Officers searched the entire house and
found papers showing the husband was on felony                    The Venegas court acknowledged that in Jones, supra, 17
probation. They directed the officers detaining the               Cal.4th 329, 338, 70 Cal.Rptr.2d 844, 949 P.2d 941, it had
husband to arrest him for a misdemeanor Vehicle Code              stated that section 52.1 was adopted “ ‘to stem a tide of
violation and for violating his probation; he was later           hate crimes’ ” (Venegas II, supra, 32 Cal.4th at p. 843, 11
booked into custody. The officers detained the wife for           Cal.Rptr.3d 692, 87 P.3d 1), but asserted that “our
two hours but did not arrest her or charge her with               statement did not suggest that section 52.1 was limited to
anything. They determined the following day that the car          such crimes, or required plaintiffs to demonstrate that
was not stolen, and directed that the husband be released         County or its officers had a discriminatory purpose in
from custody. He was released two days later; no charges          harassing them, that is, that they committed an actual hate
were ever filed against him. The husband and wife filed           crime.” (Venegas II, supra, at p. 843, 11 Cal.Rptr.3d 692,
an action against individual officers involved in the             87 P.3d 1.) The court disagreed, however, with the
incident, the city and county, and the county sheriff’s           county’s assertion that such an interpretation would mean
department. The plaintiffs’ complaint included causes of          that section 52.1 would apply in all tort actions. “Civil
action on the husband’s behalf under section 52.1, and for        Code section 52.1 does not extend to all ordinary tort
false detention and arrest. (Venegas II, supra, 32 Cal.4th        actions because its provisions are limited to threats,
at pp. 827–828, 11 Cal.Rptr.3d 692, 87 P.3d 1.) The               intimidation, or coercion that interferes with a
matter was tried, and the trial court granted nonsuit in          constitutional or statutory right.... [W]e need not decide
favor of the defendants. (Id. at p. 828, 11 Cal.Rptr.3d 692,      here whether section 52.1 affords protections to every tort
87 P.3d 1.)                                                       claimant, for plaintiffs in this case have alleged
                                                                  unconstitutional search and seizure violations extending
The Supreme Court reversed, holding that the trial court          far beyond ordinary tort claims. All we decide here is that,
erred in requiring the plaintiffs to allege they were             in pursuing relief for those constitutional violations under
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          7
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 104 of 107 Page ID
                                     #:913

                                               Avery, Michael 10/13/2018
                                               For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

section 52.1, plaintiffs need not allege that defendants           statute comports with its purpose or whether such a
acted with discriminatory animus or intent, so long as             construction of one provision is consistent with other
those acts were accompanied by the requisite threats,              related provisions.’ (Gomes v. County of Mendocino
intimidation, or coercion. The Court of Appeal was                 (1995) 37 Cal.App.4th 977, 986 [44 Cal.Rptr.2d 93].)”
correct in holding that plaintiffs adequately stated a cause       (Hicks v. E.T. Legg & Associates (2001) 89 Cal.App.4th
of action under section 52.1.” (Venegas II, supra, at p.           496, 505, 108 Cal.Rptr.2d 10.)
843, 11 Cal.Rptr.3d 692, 87 P.3d 1.)
                                                                   [5] [6]
                                                                          The statutory framework of section 52.1 indicates
Unlike the Supreme Court in Venegas II, we are indeed              that the Legislature meant the statute to address
required to decide here whether section 52.1 affords               interference with constitutional rights involving more
protection to every claimant who alleges interference with         egregious conduct than mere negligence. Subdivision (e)
his or her right to be free of an unreasonable seizure, i.e.,      contains a provision that directs the plaintiff to inform his
overdetention beyond the time lawfully permitted, where            or her local law enforcement agency of orders made
the overdetention occurs because of mere negligence                pursuant to the section, such as for injunctive relief, in
rather than a volitional act intended to *958 interfere with       “locations where the court determines that acts of violence
the exercise or enjoyment of the constitutional right. In          against the plaintiff are likely to occur.” (Italics added.)
other words, if the circumstances of the overdetention             Similarly, subdivision (j) states that: “Speech alone is not
are coextensive with those that would support a tort claim         sufficient to support an action brought pursuant to
for negligent false imprisonment, and do not involve any           subdivision (a) or (b), except upon a showing that the
additional showing of ill will or blameworthy conduct, is          speech itself threatens violence against a specific person
section 52.1 applicable? Shoyoye contends that the                 or group of persons; and the person or group of persons
intimidation and coercion inherent in being incarcerated is        against whom the threat is directed reasonably fears that,
sufficient to show that defendant interfered by threats,           because of the speech, violence will be committed against
intimidation, or coercion with his right to be free from an        them or their property and that the person threatening
unreasonable seizure. Naturally the County disagrees. We           violence had the apparent ability to *959 carry out the
are thus called upon to decide this issue of first                 threat.” (Italics added.) While we are not prepared to and
impression, which we conceptualize as involving two                need not decide that every plaintiff must allege violence
related questions: What type of interference is                    or threats of violence in order to maintain an action under
contemplated by the statute—intentional and callous                section 52.1 (see e.g., Cabesuela v. Browning–Ferris
interference only or also incidental interference brought          Industries of California, Inc. (1998) 68 Cal.App.4th 101,
about by negligent conduct? As applicable here, where              80 Cal.Rptr.2d 60), we conclude that the multiple
coercion is inherent in the constitutional violation alleged,      references to violence or threats of violence in the statute
as it is in an unreasonably prolonged detention, is the            serve to establish the unmistakable tenor of the conduct
statutory requirement satisfied or does the statute require        that section 52.1 is meant to address. The apparent
a showing of coercion independent from the coercion                purpose of the statute is not to provide relief for an
inherent in the wrongful detention itself?                         overdetention brought about by human error rather than
                                                                   intentional conduct.
                                                                   [7]
                                                                      We further note that when section 52.1 was amended in
                                                                   1990 to allow plaintiffs to recover monetary damages in
                                                                   addition to the remedy of injunctive relief the statute
   A. Intentional Interference with a Constitutional Right         originally provided (Stats.1990, ch. 392, § 1, p. 1749), the
“ ‘The objective of statutory interpretation, of course, is to     Legislature also considered, but rejected, a proposal to
ascertain and effectuate legislative intent. If the words are      delete the language requiring interference “by threats,
clear, a court may not alter them to accomplish a purpose          intimidation, or coercion.” A bill analysis prepared by the
that does not appear on **848 the face of the statute or           Department of Justice commented that “As a general
from its legislative history. [Citation.] At the same time,        proposition, statutory or common law remedies are
however, a statute is not to be read in isolation; it must be      already available to redress interference with rights
construed with related statutes and considered in the              protected by state or federal constitutions or laws (e.g.,
context of the statutory framework as a whole. [Citation.]         tort). Civil Code § 52.1 focuses specifically on the
A court must determine whether the literal meaning of a            additional element present especially in hate violence,
                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          8
 Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 105 of 107 Page ID
                                      #:914

                                              Avery, Michael 10/13/2018
                                              For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

viz., putting persons in fear of their safety. It is the          coercive. In [Longval ], the Massachusetts Supreme
element of threat, intimidation, or coercion that is being        [Judicial] Court considered a prisoner’s claim under the
emphasized in Civil Code § 52.1. [¶] The proposed                 corresponding state civil rights law that his rights were
deletion would, in effect, make the civil rights remedy as        violated when he was unlawfully transferred to an
an alternative cause of action in virtually every tort            administrative segregation unit in another prison without
action: Any tort (and, perhaps, some contractual                  a hearing. [ (Longval, supra, at p. 590.) ] There, the court
interferences) could be characterized as interference with        held that ‘[a] direct violation of a person’s rights does not
‘rights secured by the Constitution or laws of the United         by itself involve threats, intimidation, or coercion and
States or of rights secured by the Constitution of laws of        thus does not implicate the Act.’ [Citation.] Thus, it held,
this state.’ ” (Dept. of Justice, Analysis of Assem. Bill         ‘we see no coercion, within the meaning of the ... Act,
No. 2683 (1989-1990 Reg. Sess.) Mar. 1, 1990, p. 2. see           simply from the use of force by prison officials,
also Assem. Com. on Judiciary, hearing on Assem. Bill             authorized to use force, in order to compel a prisoner to
No. 2683 (1989-1990 Reg. Sess.) Mar. 7, 1990 pp. 2–3:             do something he would not willingly do, even if it turns
“Does not the inclusion of the terms [threats, intimidation,      out that the official had no lawful right to compel the
or coercion] clearly define the types of interferences that       prisoner to take that action.’ [Citation.] Because the use of
the Act originally intended to curb (i.e. hate **849              force was intrinsic to the alleged violation itself, it did not
violence)?”) The legislative history thus supports our            also satisfy the additional ‘force’ or ‘coercion’ element of
conclusion that the statute was intended to address only          the statute.” (Gant, supra, 765 F.Supp.2d at p. 1253;
egregious interferences with constitutional rights, not just      quoting Longval, supra, at p. 593.) The Longval court
any tort. The act of interference with a constitutional right     observed: “Shackling and handcuffing Longval and taking
must itself be deliberate or spiteful.                            him to Concord was not by itself coercive under the Civil
                                                                  Rights Act, as Longval claims. If the officials had some
                                                                  further purpose in treating Longval as they did, threats,
                                                                  intimidation, or coercion might be involved. Conduct,
                                                                  even unlawful conduct, however, lacks these qualities
                                                                  when all it does is take someone’s rights away directly.
   B. Coercion Inherent in a Detention Is Insufficient            [Citation.]” (Longval, supra, at p. 593; italics added.)
[8]
   Thus, we conclude that where coercion is inherent in
the constitutional violation alleged, i.e., an overdetention      The Gant court adopted this analysis and rejected the
in County jail, the statutory requirement of “threats,            section 52.1 claims of the wrongfully arrested plaintiffs,
intimidation, or coercion” is not met. The statute requires       holding that: “[A] wrongful arrest and detention, without
a showing of coercion independent from the coercion               more, cannot constitute ‘force, intimidation, or coercion’
inherent in the wrongful detention itself.                        for purposes of section 52.1.” (Gant, supra, 765
                                                                  F.Supp.2d at pp. 1253–1254.) “[S]ection 52.1 requires a
*960 The issue was squarely presented in a federal district       showing of coercion independent from the coercion
court case, Gant v. County of Los Angeles                         inherent in a wrongful detention itself.” (Id. at p. 1258.)
(C.D.Cal.2011) 765 F.Supp.2d 1238 (Gant ). There,                 We agree.
several plaintiffs alleged federal and state constitutional
violations arising from their arrests and subsequent              **850 We note the contrary holding in Cole v. Doe
detentions on warrants intended for different people.             (N.D.Cal.2005) 387 F.Supp.2d 1084 in which the federal
Having determined that there was no California case law           district court held that the “[u]se of law enforcement
addressing the issue, the Gant court looked to a                  authority to effectuate a stop, detention (including use of
Massachusetts decision, Longval v. Commissioner of                handcuffs), and search can constitute interference by
Correction (1989) 404 Mass. 325, 535 N.E.2d 588                   ‘threat[ ], intimidation, or coercion’ *961 if the officer
(Longval ), appropriately so because section 52.1 was             lacks probable cause to initiate the stop, maintain the
modeled closely on the Massachusetts Civil Rights Act of          detention, and continue a search.” (Id. at p. 1103.)
1979. (Gant, supra, at p. 1253. see Jones, supra, 17              However, we do not find the case persuasive because the
Cal.4th at p. 335, 70 Cal.Rptr.2d 844, 949 P.2d 941.) The         Cole court’s analysis focused on whether the use or
court in Gant observed: “Massachusetts case law suggests          attempted use of excessive physical force or violence
that the statute’s coercion element is not met merely             must be alleged (concluding that it did not). (Id. at pp.
because the constitutional violation itself is inherently         1103–1104.) Our focus is not so limited.
               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            9
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 106 of 107 Page ID
                                     #:915

                                                Avery, Michael 10/13/2018
                                                For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

                                                                    officials. No doubt the experience was traumatic and
                                                                    frightening, but there *962 was no evidence of any
                                                                    coercion independent of that inherent in a wrongful
                                                                    detention itself. We therefore conclude, as a matter of law
                                                                    based on the undisputed facts, that Shoyoye did not
    C. Shoyoye Did Not Prove Coercion Independent from              establish a violation of section 52.1. We reverse that
    That Inherent in a Wrongful Detention                           portion of the judgment finding against the County on the
[9]
     The evidence presented at trial showed only that               cause of action pursuant to section 52.1. Accordingly, we
County employees were negligent in assigning to                     also reverse the award of attorney fees in favor of
Shoyoye a parole hold in the computer system, and in                Shoyoye that **851 were awarded pursuant to
failing to detect the error during the subsequent quality           subdivision (h) of the statute.5
control procedure. None of the County employees here
wrongfully detained Shoyoye with actual or presumed
knowledge that he should have been released. Early on,
someone followed through on his inquiry and ascertained
that he had a DCL hold. The employees could reasonably
rely on the information in the computer system, based on            III. Reversal of the False Imprisonment Verdict and
the reasonable assumption that the quality control check            Associated Damage Award Is Not Required
                                                                    [10]
would catch errors. As a result, the County employees                    The County asserts that if the judgment in favor of
thought he should be there. Any intimidation or coercion            Shoyoye under section 52.1 is reversed, we must reverse
that occurred was simply that which is reasonable and               the entire judgment because the jury did not apportion the
incident to maintaining a jail. The coercion was not                damage award between the section 52.1 cause of action
carried out in order to effect a knowing interference with          and the false imprisonment claim. We conclude under the
Shoyoye’s constitutional rights. This is in stark contrast to       factual circumstances present here, where the damages
Venegas II, for example, in which the evidence presented            attributable to each cause of action are identical, that
could support a finding that the probable cause that                reversal of the false imprisonment verdict and associated
initially existed to justify stopping the plaintiffs eroded at      damage award is not required.
some point, such that the officers’ conduct became
                                                                    [11]
intentionally coercive and wrongful, i.e., a knowing and                  “The elements of a tortious claim of false
blameworthy        interference     with    the     plaintiffs’     imprisonment are: (1) the nonconsensual, intentional
constitutional rights. (Venegas II, supra, 32 Cal.4th at p.         confinement of a person, (2) without lawful privilege, and
843, 11 Cal.Rptr.3d 692, 87 P.3d 1 [“plaintiffs in this case        (3) for an appreciable period of time, however brief.”
have alleged unconstitutional search and seizure                    (Easton v. Sutter Coast Hospital (2000) 80 Cal.App.4th
violations extending far beyond ordinary tort claims”].)            485, 496, 95 Cal.Rptr.2d 316.) The evidence presented at
                                                                    trial was clearly sufficient to establish those elements.
Here, County employees certainly were rude to him at
times, but they did not threaten or intimidate Shoyoye for          Shoyoye did not present evidence at trial of any threats,
voicing his opinion that he should be released. They                intimidation, or coercion apart from that which is incident
coerced him to remain incarcerated, but they did not for            to detention in County jail. Indeed, he vehemently argued
example coerce him to stop inquiring about his release,             that the intimidation and coercion inherent in his wrongful
threaten him for doing so, or punish him in any way. No             detention were alone sufficient to support his claim.
one ignored him deliberately, knowing that he should in             Plaintiff’s counsel did not suggest to the jury that they
fact be released, let alone purposefully threaten or                should award damages for each cause of action
intimidate him. At worst they were rude and indifferent to          separately, or award additional damages because of the
his inquiries. But jail officials do not have a duty to be          section 52.1 claim. Under these circumstances, we need
polite. There is no evidence that Shoyoye was treated               not reverse the entire judgment because the measure of
differently than other inmates who were lawfully                    damages for false imprisonment, as this case was
incarcerated, or that any conduct directed at him was for           presented to the jury, was identical to the measure of
the purpose of interfering with his constitutional rights.          damages for violation of section 52.1. We do not decide
He felt physically threatened by other prisoners who                whether an additional award would be warranted to
thought he might be an informant, not by County                     compensate a plaintiff for the more egregious conduct

                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        10
Case 2:16-cv-00237-JAK-GJS Document 114-4 Filed 11/05/18 Page 107 of 107 Page ID
                                     #:916

                                            Avery, Michael 10/13/2018
                                            For Educational Use Only


Shoyoye v. County of Los Angeles, 203 Cal.App.4th 947 (2012)
137 Cal.Rptr.3d 839, 12 Cal. Daily Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491

which we have concluded is necessary to establish a                  imprisonment, and the associated monetary damage
violation of section 52.1. But we do find that the verdict           award is affirmed. The parties are to bear their own costs
here included no such augmentation.                                  on appeal.




                                                                     We concur: EPSTEIN, P.J., and MANELLA, J.

                  *963 DISPOSITION                                   All Citations

The judgment in favor of Shoyoye as to the section 52.1              203 Cal.App.4th 947, 137 Cal.Rptr.3d 839, 12 Cal. Daily
cause of action is reversed, as is the award of attorney             Op. Serv. 2285, 2012 Daily Journal D.A.R. 2491
fees in favor of Shoyoye, which was granted under the
authority of that section. The judgment in favor of
Shoyoye is affirmed as to the cause of action for false

Footnotes

*      Kennard and Werdegar, JJ., are of the opinion that the petition should be granted.


1      All further undesignated statutory references are to the Civil Code.


2      Shoyoye conceded that there was probable cause for his arrest and initial detention.


3      We reject Shoyoye’s contention that the County admitted liability at trial and has therefore forfeited any
       argument to the contrary. Shoyoye concedes, and the record makes clear, that defense counsel argued that any
       violation of plaintiff’s constitutional rights was not intentional, but due to a mistake, and was not accomplished
       by means of threats, intimidation, or coercion.
       Without specifically deciding the issue, we assume for purposes of this opinion that a constitutional violation
       occurred and that Shoyoye was unreasonably detained beyond the time detention was justified.

4      Although the parties discuss whether the County is a person within the meaning of the statute, we do not find it
       necessary to answer that question in order to resolve this appeal.

5      This conclusion of course renders moot Shoyoye’s cross-appeal regarding the amount of the attorney fee award.




End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          11
